 



CREDIT AGREEMENT


by and among


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


WELLS FARGO BANK, NATIONAL ASSOCIATION, and
JPMORGAN CAHSE BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners,


BANK OF AMERICA, N.A.,
as Syndication Agent,


THE LENDERS THAT ARE PARTIES HERETO,
as the Lenders,


and
KAISER ALUMINUM CORPORATION,
KAISER ALUMINUM INVESTMENTS COMPANY,
KAISER ALUMINUM FABRICATED PRODUCTS, LLC,
KAISER ALUMINUM WASHINGTON, LLC,
and
THOSE ADDITIONAL PERSONS THT ARE JOINED AS A PARTY HERETO,
as Borrowers


Dated as of October 30, 2019
 






--------------------------------------------------------------------------------




Table of Contents


 
 
 
Page


1.
DEFINITIONS AND CONSTRUCTION
1


 
1.1
Definitions
1


 
1.2
Accounting Terms
42


 
1.3
Code
42


 
1.4
Construction
42


 
1.5
Time References
43


 
1.6
Schedules and Exhibits
43


 
1.7
Divisions
43


2.
LOANS AND TERMS OF PAYMENT
43


 
2.1
Revolving Loans
43


 
2.2
[Reserved]
44


 
2.3
Borrowing Procedures and Settlements
45


 
2.4
Payments; Reductions of Commitments; Prepayments
51


 
2.5
Promise to Pay; Promissory Notes
55


 
2.6
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
55


 
2.7
Crediting Payments
57


 
2.8
Designated Account
57


 
2.9
Maintenance of Loan Account; Statements of Obligations
57


 
2.10
Fees
57


 
2.11
Letters of Credit
58


 
2.12
LIBOR Option
66


 
2.13
Capital Requirements
69


 
2.14
Incremental Facilities
70


 
2.15
Joint and Several Liability of Borrowers
71


3.
CONDITIONS; TERM OF AGREEMENT
75


 
3.1
Conditions Precedent to Effectiveness
75


 
3.2
Conditions Precedent to all Extensions of Credit
75


 
3.3
Maturity
75


 
3.4
Effect of Maturity
75


 
3.5
Early Termination by Borrowers
75


4.
REPRESENTATIONS AND WARRANTIES
75


 
4.1
Organization; Powers
76


 
4.2
Authorization; Enforceability
76


 
4.3
Governmental Approvals; No Conflicts
76









i

--------------------------------------------------------------------------------



Table of Contents
(continued)


 
 
 
Page


 
4.4
Financial Conditions; No Material Adverse Change
76


 
4.5
Properties
77


 
4.6
Litigation and Environmental Matters
77


 
4.7
Compliance with Laws and Agreements
77


 
4.8
Governmental Regulation
77


 
4.9
Taxes
77


 
4.10
ERISA
77


 
4.11
Disclosure
78


 
4.12
Material Agreements
78


 
4.13
Solvency
78


 
4.14
Insurance
78


 
4.15
Capitalization and Subsidiaries
79


 
4.16
Security Interest in Collateral
79


 
4.17
Employment Matters
79


 
4.18
Federal Reserve Regulations
79


 
4.19
Use of Proceeds
79


 
4.20
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
79


 
4.21
Common Enterprise
80


 
4.22
Patriot Act
80


 
4.23
Eligible Accounts; Eligible Inventory; Eligible M&E
80


 
4.24
Location of Inventory and M&E
80


 
4.25
Inventory Records
80


 
4.26
Hedge Agreements
80


5.
AFFIRMATIVE COVENANTS
81


 
5.1
Financial Statements; Borrowing Base and Other Information
81


 
5.2
Notices and Material Events
84


 
5.3
Existence; Conduct of Business
85


 
5.4
Payment of Obligations
85


 
5.5
Maintenance of Properties
85


 
5.6
Books and Records; Inspection Rights
85


 
5.7
Compliance with Law
85


 
5.8
Use of Proceeds
86


 
5.9
Insurance
86





ii

--------------------------------------------------------------------------------



Table of Contents
(continued)


 
 
 
Page


 
5.10
Environmental Covenant
87


 
5.11
Appraisals
87


 
5.12
Field Examinations
87


 
5.13
Depository Banks
88


 
5.14
Additional Collateral; Further Assurances
88


 
5.15
[Reserved]
89


 
5.16
Location of Inventory and M&E; Chief Executive Office
89


 
5.17
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
89


 
5.18
Post-Closing Obligations
89


6.
NEGATIVE COVENANTS
89


 
6.1
Indebtedness
89


 
6.2
Liens
91


 
6.3
Fundamental Changes
92


 
6.4
Investments, Loans, Advances, Guarantees and Acquisitions
92


 
6.5
Asset Sales
93


 
6.6
Sales and Leaseback Transactions
94


 
6.7
Hedge Agreements
94


 
6.8
Restricted Payments; Certain Payments of Indebtedness
94


 
6.9
Transactions with Affiliates
95


 
6.10
Restrictive Agreements
95


 
6.11
Amendment of Material Documents
96


 
6.12
Inventory or M&E with Bailees
96


7.
FINANCIAL COVENANTS
96


 
7.1
Fixed Charge Coverage Ratio
96


8.
EVENTS OF DEFAULT
96


9.
RIGHTS AND REMEDIES
98


 
9.1
Rights and Remedies
98


 
9.2
Remedies Cumulative
99


10.
WAIVERS; INDEMNIFICATION
99


 
10.1
Demand; Protect; etc
99


 
10.2
The Lender Group's Liability for Collateral
99


 
10.3
Indemnification
99


11.
NOTICES
100





iii

--------------------------------------------------------------------------------



Table of Contents
(continued)




 
 
 
Page


12.
CHOICES OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION
101


13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
104


 
13.1
Assignment and Participations
104


 
13.2
Successors
108


14.
AMENDMENTS; WAIVERS
108


 
14.1
Amendments and Waivers
108


 
14.2
Replacement of Certain Lenders
110


 
14.3
No Waivers; Cumulative Remedies
111


15.
AGENT; THE LENDER GROUP
111


 
15.1
Appointment and Authorization of Agent
111


 
15.2
Delegation of Duties
112


 
15.3
Liability of Agent
112


 
15.4
Reliance by Agent
112


 
15.5
Notice of Default and Event of Default
113


 
15.6
Credit Decision
113


 
15.7
Costs and Expenses; Indemnification
113


 
15.8
Agent in Individual Capacity
114


 
15.9
Successor Agent
114


 
15.10
Lender in Individual Capacity
115


 
15.11
Collateral Matters
115


 
15.13
Restrictions on Actions by Lenders; Sharing of Payments
117


 
15.13
Agency for Perfection
117


 
15.14
Payments by Agent to the Lenders
118


 
15.15
Concerning the Collateral and Related Loan Documents
118


 
15.16
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
118


 
15.17
Several Obligations; No Liability
119


 
15.18
Joint Lead Arrangers, Joint Book Runners, and Syndication Agent
119


 
15.19
Certain ERISA Matters
119


16.
WITHHOLDING TAXES
120


 
16.1
Payments
120


 
16.2
Exemptions
121


 
16.3
Reductions
122





iv

--------------------------------------------------------------------------------



Table of Contents
(continued)


 
 
 
Page


 
16.4
Refunds
123


17.
GENERAL PROVISIONS
123


 
17.1
Effectiveness
123


 
17.2
Section Headings
123


 
17.3
Interpretation
123


 
17.4
Severability of Provisions
124


 
17.5
Bank Product Providers
124


 
17.6
Debtor-Creditor Relationship
124


 
17.7
Counterparts; Electronic Execution
124


 
17.8
Revival and Reinstatement of Obligations; Certain Waivers
125


 
17.9
Confidentiality
125


 
17.10
Survival
127


 
17.11
Patriot Act; Due Diligence
127


 
17.12
Integration
127


 
17.13
KAC as Agent for Borrower
127


 
17.14
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
128


 
17.15
Ackowledgement Regarding Any Supported QFCs
128







v

--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES
Exhibit A-1    Form of Assignment and Acceptance
Exhibit B-1    Form of Borrowing Base Certificate
Exhibit B-2    Form of Bank Product Provider Agreement
Exhibit C-1    Form of Compliance Certificate
Exhibit L-1    Form of LIBOR Notice
Exhibit J-1    Form of Joinder
Exhibit P-1    Form of Perfection Certificate




Schedule A-1    Agent’s Account
Schedule A-2    Authorized Persons
Schedule C-1    Commitments
Schedule D-1    Designated Account
Schedule E-1    Existing Letters of Credit
Schedule 1.1(b)    Designated Account Debtors
Schedule 1.1(c)    Significant Subsidiaries
Schedule 1.1(d)    Reliance Account Debtors
Schedule 3.1    Conditions Precedent
Schedule 4.5(a)    Real Property    
Schedule 4.5(b)    Intellectual Property
Schedule 4.6    Disclosed Matters
Schedule 4.12    Material Agreements
Schedule 4.14    Insurance
Schedule 4.15    Capitalization and Subsidiaries
Schedule 4.24    Location of Inventory and M&E
Schedule 6.1(a)(ii)    Existing Indebtedness
Schedule 6.1(a)(v)    Existing Purchase Money Debt and Finance Lease Obligations
Schedule 6.2    Existing Liens
Schedule 6.4    Existing Investments
Schedule 6.10    Existing Restrictions




















vi

--------------------------------------------------------------------------------






Credit Agreement
This Credit Agreement is entered into as of October 30, 2019, by and among the
lenders identified on the signature pages hereof (each of such lenders, together
with its successors and permitted assigns, is referred to hereinafter as a
“Lender”, as that term is hereinafter further defined), Wells Fargo Bank,
National Association, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
Wells Fargo Bank, National Association, a national banking association, and
JPMorgan Chase Bank, N.A., a national banking association, as joint lead
arrangers (in such capacity, together with their successors and assigns in such
capacity, the “Joint Lead Arrangers”) and as joint book runners (in such
capacity, together with their successors and assigns in such capacity, the
“Joint Book Runners”), Bank of America, N.A., a national banking association, as
syndication agent (in such capacity, together with its successors and assigns in
such capacity, the “Syndication Agent”), Kaiser Aluminum Corporation, a Delaware
corporation (“KAC”), Kaiser Aluminum Investments Company, a Delaware corporation
(“KAIC”), Kaiser Aluminum Fabricated Products, LLC, a Delaware limited liability
company (“KAFP”), Kaiser Aluminum Washington, LLC, a Delaware limited liability
company (“KAW”), and those additional Persons that are joined as a party hereto
by executing the form of Joinder attached hereto as Exhibit J-1 (each, together
with KAC, KAIC, KAFP, and KAW, a “Borrower” and individually and collectively,
jointly and severally, the “Borrowers”).
The parties agree as follows:
1.
DEFINITIONS AND CONSTRUCTION.



1.1    Definitions. As used in this Agreement, the following terms shall have
the following definitions:


“Acceptable Appraisal” means, with respect to an appraisal of Inventory or M&E,
the most recent appraisal of such property received by Agent (a) from an
appraisal company satisfactory to Agent, (b) the scope and methodology
(including, to the extent relevant, any sampling procedure employed by such
appraisal company) of which are satisfactory to Agent, and (c) the results of
which are satisfactory to Agent, in each case, in Agent’s Permitted Discretion.
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Account Party” has the meaning specified therefor in Section 2.11(h) of this
Agreement.
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
this Agreement.
“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of this Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of this
Agreement.


1

--------------------------------------------------------------------------------





“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.9 of this Agreement: (a) if any Person owns directly or indirectly
10% or more of the Equity Interests having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person), then both such Persons shall be Affiliates
of each other, (b) each director (or comparable manager) of a Person shall be
deemed to be an Affiliate of such Person, and (c) each partnership in which a
Person is a general partner shall be deemed an Affiliate of such Person.
“Agent” has the meaning specified therefor in the preamble to this Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).
“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.
“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed quarter; provided, that for the
period from the Closing Date through and including December 31, 2019, the
Applicable Margin shall be set at the margin in the row styled “Level II”;
provided further, that any time an Event of Default has occurred and is
continuing, the Applicable Margin shall be set at the margin in the row styled
“Level II”:
Level
Average Excess Availability
Applicable Margin for Base Rate Loans (the “Revolving Loan Base Rate Margin”)
Applicable Margin for LIBOR Rate Loans (the “Revolving Loan LIBOR Rate Margin”)
I
≥ 40% of the
Maximum Revolver Amount
0.25 percentage points
1.25 percentage points
II
< 40% of the
Maximum Revolver Amount
0.50 percentage points
1.50 percentage points





2

--------------------------------------------------------------------------------





The Applicable Margin shall be re-determined as of the first day of each
quarter.
“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of this
Agreement.
“Assignee” has the meaning specified therefor in Section 13.1(a) of this
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.
“Authorized Person” means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to this Agreement, or any other individual identified
by Administrative Borrower as an authorized person and authenticated through
Agent’s electronic platform or portal in accordance with its procedures for such
authentication.
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).
“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $200,000,000, minus (b) the aggregate principal
amount of Increases to the Revolver Commitments previously made pursuant to
Section 2.14 of this Agreement.
“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each day in such period (as
calculated by Agent as of the end of each respective day) divided by the number
of days in such period.
“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Subsidiaries by a Bank
Product Provider: (a) credit cards (including


3

--------------------------------------------------------------------------------





commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”)), (b) payment card processing services, (c) debit cards, (d) stored
value cards, (e) Cash Management Services, or (f) transactions under Hedge
Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a Loan
Party or its Subsidiaries.
“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person (a) on
or prior to the Closing Date (or such later date as Agent shall agree to in
writing in its sole discretion) with respect to Bank Products provided on or
prior to the Closing Date, or (b) on or prior to the date that is 10 days after
the provision of such Bank Product to a Loan Party or its Subsidiaries (or such
later date as Agent shall agree to in writing in its sole discretion) with
respect to Bank Products provided after the Closing Date; provided further, that
if, at any time, a Lender ceases to be a Lender under this Agreement (prior to
the payment in full of the Obligations), then, from and after the date on which
it so ceases to be a Lender hereunder, neither it nor any of its Affiliates
shall constitute Bank Product Providers and the obligations with respect to Bank
Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.
Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to this Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
the applicable Loan Parties, and Agent.
“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of each Loan
Party and its Subsidiaries in respect of Bank Product Obligations) in respect of
Bank Products then provided or outstanding.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime


4

--------------------------------------------------------------------------------





rate” is one of Wells Fargo’s base rates (not necessarily the lowest of such
rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate (and, if any such announced rate is below zero, then the
rate determined pursuant to this clause (c) shall be deemed to be zero).
“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.
“Base Rate Margin” means the Revolving Loan Base Rate Margin.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Agent and Administrative
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Rate for
Dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided, that if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement shall be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Agent and Administrative Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBOR Rate with the applicable
Unadjusted Benchmark Replacement for Dollar-denominated syndicated credit
facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent decides, after consultation with
Administrative Borrower, may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by Agent in a manner substantially consistent with market practice (or,
if Agent decides that adoption of any portion of such market practice is not
administratively feasible or if Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:
(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or




5

--------------------------------------------------------------------------------





(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:
(a)     a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;


(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the Federal Reserve System
of the United States (or any successor), an insolvency official with
jurisdiction over the administrator for the LIBOR Rate, a resolution authority
with jurisdiction over the administrator for the LIBOR Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the LIBOR Rate, which states that the administrator of the LIBOR Rate has
ceased or will cease to provide the LIBOR Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate; or


(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication), and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Required Lenders, as applicable, by notice to Administrative Borrower, Agent (in
the case of such notice by the Required Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with
Section 2.12(e) and (y) ending at the time that a Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder pursuant to Section 2.12(e).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the IRC, or (c) any Person whose assets include (for purposes of
Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.


6

--------------------------------------------------------------------------------





“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to this Agreement.
“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
this Agreement.
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.
“Borrowing Base” means, as of any date of determination, the result of:
(a)    90% of the amount of Eligible Accounts with respect to which the Account
Debtor is an Investment-Grade Domestic Account Debtor, less the amount, if any,
of the Dilution Reserve, plus


(b)    85% of the amount of Eligible Accounts with respect to which the Account
Debtor is a Domestic Account Debtor but not an Investment-Grade Domestic Account
Debtor, less the amount, if any, of the Dilution Reserve, plus


(c)    the lesser of
 
(i)85% of the amount of Eligible Accounts with respect to which the Account
Debtor is not a Domestic Account Debtor, less the amount, if any, of the
Dilution Reserve, and
 
(ii)an amount equal to 25% of the Line Cap, plus


(d)    the lesser of


(i)the product of 75% multiplied by the value (calculated at the lower of cost
or market on a first-in-first-out basis consistent with Borrowers’ historical
accounting practices or, subject to verification by Agent or a field examiner
pursuant to an Acceptable Appraisal, on a weighted-average basis) of Eligible
Inventory at such time, and


(ii)the product of 85% multiplied by the Net Recovery Percentage identified in
the most recent Acceptable Appraisal of Inventory, multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrowers’
historical accounting practices or, subject to verification by Agent or a field
examiner pursuant to an Acceptable Appraisal, on a weighted-average basis) of
Eligible Inventory (such determination may be made as to different categories of
Eligible Inventory based upon the Net Recovery Percentage applicable to such
categories) at such time, plus


(e)    the PP&E Component; plus


(f)    at the option of Administrative Borrower, 100% of Eligible Cash;
provided, that anything to the contrary in this Agreement notwithstanding, the
portion of the Borrowing Base comprised of Eligible Cash may be adjusted, based
on Agent’s Permitted Discretion, on a daily basis to reflect the aggregate
amount of Eligible Cash as of the open of business on each Business Day as
verified by Agent


7

--------------------------------------------------------------------------------





(which verification may be by receipt by Agent from the applicable Lender or
Borrowers of screenshots of each website of each applicable deposit bank or
securities intermediary describing the balance in each applicable account
holding Eligible Cash); minus


(g)    the aggregate amount of Reserves, if any, established by Agent from time
to time under Section 2.1(c) of this Agreement;
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B-1 to this Agreement, which such form of Borrowing Base Certificate may
be amended, restated, supplemented or otherwise modified from time to time
(including without limitation, changes to the format thereof), as approved by
Agent in Agent’s sole discretion.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
“Capital Expenditures” means, without duplication, any actual cash expenditure
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of KAC and its
Subsidiaries prepared in accordance with GAAP.
“Cash Dominion Event” means the occurrence of either of the following: (a) the
occurrence and continuance of any Event of Default, or (b) Excess Availability
is less than the greater of (i) 10.0% of the Line Cap, and (ii) $30,000,000 for
5 consecutive Business Days.
“Cash Dominion Period” means the period commencing after the occurrence of a
Cash Dominion Event and continuing until the date when (a) no Event of Default
shall exist and be continuing, and (b) Excess Availability is greater than the
greater of (i) 10.0% of the Line Cap, and (ii) $30,000,000 for 30 consecutive
days.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than one year from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-2 from S&P or at least P-2 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within one
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in
clause (d) above, and (h) Investments in money market


8

--------------------------------------------------------------------------------





funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 45% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of KAC; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of KAC by Persons who were not (i) directors of
KAC on the date of this Agreement, (ii) nominated or appointed by the board of
directors of KAC or (iii) approved by the Board of Directors of KAC as director
candidates prior to their election; or (c) the acquisition of direct or indirect
Control of any of the Loan Parties (other than KAC) by any Person or group
(within the meaning of the Exchange Act and the rules of the SEC thereunder as
in effect on the Closing Date) other than KAC.
“Change in Law” means the occurrence after the date of this Agreement of: (a)
the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Closing Date” means the date on which Agent sends Borrowers a written notice
that each of the conditions precedent set forth on Schedule 3.1 to this
Agreement either have been satisfied or have been waived.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.
“Collections” means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).


9

--------------------------------------------------------------------------------





“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Commodity Swap Agreement” means any Hedge Agreement involving or settled by
reference to one or more commodities.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Administrative Borrower to Agent.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of this Agreement.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
“Covenant Testing Period” means a period (a) commencing on the last day of the
Fiscal Month of Borrowers most recently ended prior to a Covenant Trigger Event
for which Borrowers are required to deliver to Agent monthly, quarterly, or
annual financial statements pursuant to Section 5.1 of this Agreement, and
(b) continuing through and including the first day after such Covenant Trigger
Event that Excess Availability has equaled or exceeded the greater of (i) 10% of
the Line Cap, and (ii) $30,000,000 for 30 consecutive days.
“Covenant Trigger Event” means if at any time Excess Availability is less than
the greater of (i) 10% of the Line Cap, and (ii) $30,000,000.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided,


10

--------------------------------------------------------------------------------





that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Agent and Administrative
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of any Insolvency Proceeding, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-in Action; provided, that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to Administrative Borrower, Issuing Bank, and each Lender.
“Defaulting Lender Rate” means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).
“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by the extent to which
Dilution is in excess of 5%.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.6.
“Disqualified Indebtedness” means any Indebtedness for borrowed money with any
bond, note, indenture or similar instrument issued, assumed or acquired in
connection with an acquisition if the instrument governing such Indebtedness or
other obligation (a) has a scheduled maturity date earlier than 90 days after
the Maturity Date or (b) requires any Loan Party to make any scheduled or
mandatory payments of principal or to otherwise purchase or redeem, or make
sinking fund or other similar payments with respect to, such Indebtedness
earlier than 90 days after the Maturity Date; provided that the amount of such
Indebtedness under this clause (b) shall be the aggregate principal amount of
all such scheduled or mandatory payments, purchases, redemptions, or sinking
fund or other similar payments required to be made earlier than 90 days after
the Maturity Date.


11

--------------------------------------------------------------------------------





“Dollars” or “$” means United States dollars.
“Domestic Account Debtor” means an Account Debtor that is organized (or whose
parent entity is organized) under the laws of the United States, any state
thereof, or the District of Columbia.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.
“Early Opt-in Election” means the occurrence of:
(a)    (i) a determination by Agent or (ii) a notification by the Required
Lenders to Agent (with a copy to Administrative Borrower) that the Required
Lenders have determined that Dollar‑denominated syndicated credit facilities
being executed at such time, or that include language similar to that contained
in Section 2.12(e) are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace the LIBOR Rate, and


(b)    (i) the election by Agent or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by Agent of written notice of such election to Administrative
Borrower and the Lenders or by the Required Lenders of written notice of such
election to Agent.


“EBITDA” means, for the Borrowers and the Subsidiaries on a consolidated basis,
for any period, in each case as determined in accordance with GAAP, Net Income
for such period, plus (a) to the extent deducted in determining Net Income for
such period, (i) Interest Expense, (ii) expense for income taxes, (iii)
depreciation, (iv) amortization, (v) extraordinary losses incurred, (vi)
Mark-to-Market Losses, (vii) Salaried VEBA Expense, (viii) any other non-cash
charges except to the extent that any such non-cash charges (A) could reasonably
be expected to result in a cash payment during the term of this Agreement or (B)
represent amortization of a prepaid cash item paid in a prior period, and (ix)
any expense or charge related to the transactions contemplated hereby and any
equity issuance, investment, acquisition (whether or not such acquisition has
been or will be consummated), disposition, recapitalization or the incurrence of
Indebtedness permitted to be incurred hereunder including a refinancing thereof
(whether or not successful) and any amendment or modification to the terms of
any such transactions, in each case, deducted in computing net income, minus (b)
to the extent included in determining Net Income, (i) benefit for income taxes,
(ii) extraordinary gains realized, (iii) Mark-to-Market Profits and (iv)
Salaried VEBA Benefits.
“EDGAR” means the SEC’s Electronic Data Gathering Analysis and Retrieval System
(or any successor system).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


12

--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Accounts” means, at any time, the Accounts of the Borrowers which
Agent determines in its Permitted Discretion are eligible as the basis for
(a) the extension of Revolving Loans and Swing Loans and (b) the issuance of
Letters of Credit hereunder. Without limiting Agent’s discretion provided
herein, Eligible Accounts shall not include any Account:
(a)    which is not subject to a first-priority perfected security interest in
favor of Agent (for the benefit of the Lender Group and the Bank Product
Providers);


(b)    which is subject to any Lien other than (i) a Lien in favor of Agent (for
the benefit of the Lender Group and the Bank Product Providers) or (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of
Agent (for the benefit of the Lender Group and the Bank Product Providers);


(c)    which is unpaid (i) in the case of an Investment‑Grade Domestic Account
Debtor, more than 180 days after the date of the original invoice therefor (or
more than 60 days after the original due date therefor), or (ii) in the case of
any other Account Debtor, more than 120 days after the date of the original
invoice therefor (or more than 60 days after the original due date therefor);


(d)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible under
this Agreement (other than as a result of the operation of clause (e) below);


(e)    which is owing by an Account Debtor to the extent that the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all the
Borrowers exceeds 25% (or, solely in the case of the Reliance Account Debtors
and Investment-Grade Domestic Account Debtors, 35%) of the aggregate amount of
Eligible Accounts of all the Borrowers, provided that (i) any such percentage as
applied to a particular Account Debtor or group of Affiliated Account Debtors
will be subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor or group of Affiliated Account Debtors
deteriorates, and (ii) in each such case, only those Accounts owing by such
Account Debtor or group of Affiliated Account Debtors that are in excess of 25%
or other percentage then applicable thereto (or 35% or other percentage then
applicable thereto in the case of the Reliance Account Debtors and
Investment-Grade Domestic Account Debtors) of the aggregate amount of Eligible
Accounts as set forth in the most recent Borrowing Base Certificate delivered
hereunder shall be deemed ineligible as a result of this clause (e);


(f)    with respect to which any (i) covenant has been breached in any material
respect or (ii) representation or warranty is not true in all material respects,
in each case to the extent contained in this Agreement or the Guaranty and
Security Agreement; provided that each such representation and warranty shall be
true and correct in all respects to the extent it is already qualified by a
materiality standard;


(g)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business; (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to Agent which has been sent to
the Account Debtor; (iii) represents a progress billing; (iv) is contingent upon
the applicable Borrower’s completion of any further performance (other than
product returns in the ordinary course of business); (v) represents a guaranteed
sale, sale-and-return, sale on approval, consignment, cash-on-delivery or any
other repurchase or return basis (excluding Accounts that are subject to returns
in the ordinary course of business); (vi) represents a sale on a bill-and-hold;
provided that such Account shall be deemed eligible if (A) the applicable
Account Debtor with respect to such


13

--------------------------------------------------------------------------------





Account has delivered an agreement (in form and substance acceptable to Agent)
among such Account Debtor, the applicable Borrower and Agent, pursuant to which
such Account Debtor unconditionally agrees to accept delivery of such goods and
waives any rights of set-off with respect to such Account or (B) such Account
Debtor unconditionally agrees to pay in cash for such Account in the event that
such Account Debtor elects not to take delivery); and (vii) relates to payments
of interest;


(h)    for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by such Borrower (other than bill-and-hold Accounts which
satisfy the requirements set forth in the proviso to clause (g)(vi) above);
provided, however, that this clause (h) shall not exclude portions of Accounts
relating to “capacity reservation fees”;


(i)    with respect to which any check or other instrument of payment has been
returned uncollected for any reason;


(j)    which is owed by an Account Debtor which (i) has applied for, suffered or
consented to the appointment of any receiver, custodian, trustee or liquidator
of its assets; (ii) has had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator; (iii) is subject to an
Insolvency Proceeding; (iv) has admitted in writing its inability, or is
generally unable to, pay its debts as they become due; (v) is not Solvent; or
(vi) has ceased operation of its business; provided that, notwithstanding the
foregoing, Agent may determine, in its Permitted Discretion, that post-petition
Accounts owing by an Account Debtor that is a debtor-in-possession under Federal
bankruptcy laws shall not be deemed ineligible;


(k)    which is owed by any Account Debtor which has sold all or a substantially
all of its assets;


(l)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the United States, the United Kingdom or Canada or (ii) is
not organized under applicable law of the United States, any state of the United
States, the United Kingdom, Canada or any province of Canada unless, in either
case, such Account is (A) backed by a Letter of Credit acceptable to Agent which
is in the possession of, and is directly drawable by, Agent, (B) owed by an
Account Debtor that has been approved by Agent in its Permitted Discretion or
(C) owed by an Account Debtor listed on Schedule 1.1(b), as such schedule may be
amended from time to time by the Administrative Borrower with the consent of the
Required Lenders; provided that with respect to clauses (B) and (C), the
aggregate amount of such Accounts owed by all such Account Debtors in the
aggregate shall not exceed 25% of the aggregate amount of Eligible Accounts;


(m)    which is owed in any currency other than Dollars, euros, British pound
sterling, Canadian dollars or any other currency specified by Agent in its
Permitted Discretion; provided that the amount of all such Accounts payable in
euros, British pound sterling, Canadian dollars or any other currency specified
by Agent shall not exceed $15,000,000 in the aggregate; and provided, further,
that, with respect to Accounts owed in any currency other than Dollars, the
value of such Accounts for purposes of calculating the Borrowing Base shall be
expressed in Dollars as of the date of the applicable Borrowing Base
Certificate, each such value to be calculated on a basis acceptable to Agent in
its Permitted Discretion;


(n)    which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States unless such Account is backed by a Letter of Credit acceptable to Agent
which is in the possession of Agent, or (ii) the government of the United
States, or any department, agency, public corporation, or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et


14

--------------------------------------------------------------------------------





seq.), and any other steps necessary to perfect the Lien of Agent in such
Account have been complied with to Agent’s satisfaction;


(o)    which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Borrower;


(p)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Borrower is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;


(q)    which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;


(r)    which is evidenced by any promissory note, chattel paper, or instrument;


(s)    which is (i) owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction or (ii) owed by an
Account Debtor that is a Sanctioned Person;


(t)    with respect to which such Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Borrower created a new receivable for the unpaid portion of such
Account;


(u)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;


(v)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party; or


(w)    which Agent otherwise determines in its Permitted Discretion is
unacceptable for any reason whatsoever.


In determining the amount of an Eligible Account, the face amount of an Account
may, in Agent’s Permitted Discretion, be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Borrower may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by such Borrower to reduce the amount of such Account.
“Eligible Cash” means unrestricted cash of a Borrower held in a Deposit Account
maintained in the United States with a member of the Lender Group as security
for the Obligations, and in which Agent has a first-priority perfected security
interest and which is subject to a Control Agreement.


15

--------------------------------------------------------------------------------





“Eligible Inventory” means, at any time, the Inventory of a Borrower which Agent
determines in its Permitted Discretion is eligible as the basis for (i) the
extension of Revolving Loans and Swing Loans and (ii) the issuance of Letters of
Credit hereunder. Without limiting Agent’s discretion provided herein, Eligible
Inventory shall not include any Inventory:
(a)    which is not subject to a first-priority perfected Lien in favor of Agent
(for the benefit of the Lender Group and the Bank Product Providers);


(b)    which is subject to any Lien other than (i) a Lien in favor of Agent (for
the benefit of the Lender Group and the Bank Product Providers) and (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of
Agent (for the benefit of the Lender Group and the Bank Product Providers);


(c)    which is, in Agent’s opinion, applying its Permitted Discretion, slow
moving, obsolete, unmerchantable, defective, unfit for sale, not salable at
prices approximating at least the cost of such Inventory in the ordinary course
of business or unacceptable due to age, type, category and/or quantity;


(d)    with respect to which any covenant has been breached in any material
respect or representation or warranty is not true in all material respects, in
each case to the extent contained in this Agreement or the Guaranty and Security
Agreement (provided that each such representation and warranty shall be true and
correct in all respects to the extent it is already qualified by a materiality
standard) and which does not conform in any material respect to all standards
imposed by any Governmental Authority;


(e)    in which any Person other than such Borrower shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;


(f)    which constitutes packaging and shipping material or stores (provided
that such stores may be deemed eligible in Agent’s Permitted Discretion upon
receipt of an Acceptable Appraisal with respect to such stores), displays or
display items, bill-and-hold goods, goods that are returned or marked for
return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;


(g)    other than Inventory not in excess of $15,000,000 at any time, which is
(i) not located at one of the locations in the continental United States or
Canada set forth on Schedule 4.24 to this Agreement (as such Schedule 4.24 may
be amended from time to time in accordance with Section 4.24) (or in-transit
from one such location to another such location), or (ii) in-transit to or from
a location of a Borrower (other than in-transit from one location set forth on
Schedule 4.24 to this Agreement to another location set forth on Schedule 4.24
to this Agreement (as such Schedule 4.24 may be amended from time to time in
accordance with Section 4.24));


(h)    which is located in any location leased by such Borrower unless (i) the
lessor has delivered to Agent a Collateral Access Agreement or (ii) a Landlord
Reserve with respect to such facility has been established by Agent in its
Permitted Discretion, but without duplication of any Landlord Reserves pursuant
to any other provision of this Agreement;


(i)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) unless (i) such warehouseman or
bailee has delivered to Agent a Collateral Access Agreement and such other
documentation as Agent may require in its Permitted Discretion (provided that up
to $15,000,000 of such Inventory may be included in the Borrowing Base even if
Collateral Access Agreements and such other documentation as Agent may require
have not been


16

--------------------------------------------------------------------------------





obtained with respect to such Inventory) or (ii) an appropriate Reserve has been
established by Agent in its Permitted Discretion;


(j)    which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor; provided that Inventory located at a third-party processor shall not
be ineligible pursuant to this clause (j) if the applicable third-party
processor has entered into, on terms reasonably satisfactory to Agent, a
Collateral Access Agreement or such other documentation as Agent may reasonably
require;


(k)    which is the subject of a consignment by such Borrower as consignor or
which any Borrower has placed on consignment with another Person (other than a
Person that is a third party processor of such Inventory, in which case such
Inventory may be included as Eligible Inventory to the extent provided in
clause (j) above);


(l)    which contains or bears any intellectual property rights licensed to such
Borrower unless Agent is satisfied, in its Permitted Discretion, that it may
sell or otherwise dispose of such Inventory without (i) infringing the rights of
such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;


(m)    for which reclamation rights have been asserted by the seller;


(n)    which has been acquired from a Sanctioned Person; or


(o)    which Agent otherwise determines in its Permitted Discretion is
unacceptable for any reason whatsoever.


“Eligible M&E” means M&E owned by a Borrower and located in the United States,
which satisfies each of the following requirements:
(a)    the applicable Borrower has good and marketable title to the M&E;


(b)    the full purchase price for the M&E has been paid by the applicable
Borrower;


(c)    the M&E is located on premises owned or leased by the applicable Borrower
(provided that with respect to M&E that is located at a leased facility, either
(i) Agent shall have received a Collateral Access Agreement in form and
substance acceptable to Agent and it is segregated or otherwise separately
identifiable from equipment of others, if any, stored on the premises or
(ii) Agent shall have implemented a Landlord Reserve, but without duplication of
any Reserves for rent pursuant to any other provision of this Agreement or any
deduction of rent as a portion of liquidation costs in determining the NOLV of
such M&E);


(d)    the M&E is in good repair and working order;


(e)    the M&E is not subject to any agreement which restricts the ability of
the applicable Borrower to use, sell, transport or dispose of the M&E or which
restricts Agent’s ability to take possession of, sell or otherwise dispose of
the M&E;


(f)    the M&E does not constitute “fixtures” under the applicable laws of the
jurisdiction in which the M&E is located;






17

--------------------------------------------------------------------------------





(g)    Agent has received an Acceptable Appraisal with respect to the M&E
setting forth the NOLV of the M&E;


Agent has a perfected first-priority Lien on the M&E subject to no other Liens,
except Liens permitted under Section 6.2 hereof that are subordinate and junior
to the Lien in favor of Agent; and


(h)    Agent has not determined, in its Permitted Discretion, that such M&E is
ineligible.


“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equipment” means equipment (as that term is defined in the Code).
“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under Section
414(b) or Section 414(c) of the IRC and, solely for purposes of Section 412 of
the IRC, Section 414(m) and Section 414(o) of the IRC.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of a failure to satisfy any applicable minimum funding
standard in the IRC or ERISA (sufficient to give rise to a Lien under Section
430 of the IRC or Section 303 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(c) of the IRC or Section 302(c)


18

--------------------------------------------------------------------------------





of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Loan Party or any of its ERISA
Affiliates of any material liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the taking of any steps by any Loan Party or any
ERISA Affiliate to terminate any Plan or the receipt by any Loan Party or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Loan Party or any of its ERISA
Affiliates of any material liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (g) the receipt by any Loan
Party or any ERISA Affiliate of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA; or (h) the
incurrence by any Loan Party of any other material liability under Title IV of
ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified therefor in Section 8 of this
Agreement.
“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus without duplication of any Reserves imposed against the
Borrowing Base or the Maximum Revolver Amount, Reserves.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.
“Excluded Taxes” means (i) any Tax imposed on the net income or net profits of
any Tax Indemnitee (including any franchise Taxes or branch profits Taxes), in
each case (A) imposed by the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Tax Indemnitee is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Tax Indemnitee’s principal office is located in, or, in the case of a
Lender, in which its applicable lending office is located or (B) that are Other
Connection Taxes, (ii) withholding Taxes that would not have been imposed but
for a Tax Indemnitee’s failure to comply with the requirements of Section 16.2
of this Agreement, (iii) any United States federal withholding Taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
this Agreement (or designates a new lending office, other than a designation
made at the request of a Loan Party), except that Excluded Taxes shall not
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16.1 of this Agreement, if
any, with respect to such withholding Tax at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), and (B)
additional United States federal withholding Taxes that may be imposed after the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), as a result of a change in law, rule, regulation, treaty, order
or other decision or other Change in


19

--------------------------------------------------------------------------------





Law with respect to any of the foregoing by any Governmental Authority, and (iv)
any United States federal withholding taxes imposed under FATCA.
“Existing Credit Facility” means Borrowers’ existing credit facility governed by
that certain Amended and Restated Credit Agreement, dated as of December 1,
2015, by and among KAC, KAIC, KAFB, and KAW (among others), as borrowers, the
lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative agent,
and the other related loan documentation.
“Existing Letters of Credit” means those letters of credit described on
Schedule E-1 to this Agreement.
“Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii) of this Agreement.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letter” means that certain fee letter, dated as of even date with this
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.
“Finance Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as finance leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of a Borrower, or any
other Person who performs a function similar to any of the foregoing and has
been identified in writing to Agent as a “Financial Officer” hereunder.
“Fiscal Month” means any of the monthly accounting periods of the Borrowers and
the Subsidiaries.


20

--------------------------------------------------------------------------------





“Fiscal Quarter” means any of the quarterly accounting periods of the Borrowers
and the Subsidiaries, ending on March 31, June 30, September 30, and December 31
of each year.
“Fiscal Year” means any of the annual accounting periods of the Borrowers and
the Subsidiaries ending on December 31 of each year.
“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of any
period, of (a) EBITDA for the period of determination minus Net Capital
Expenditures for such period of determination, to (b) Fixed Charges for such
period of determination, all calculated for the Borrowers and the Subsidiaries
(other than Subsidiaries that are not Loan Parties and do not meet the
conditions set forth in the first proviso to Section 5.14(a)) on a consolidated
basis in accordance with GAAP.
“Fixed Charges” means, for the Borrowers and the Subsidiaries on a consolidated
basis, with reference to any period, without duplication, cash Interest Expense
paid during such period, plus scheduled principal payments on Indebtedness
(including rent or other payments on Finance Lease Obligations other than
imputed interest components thereof) made during such period, plus, income taxes
paid in cash during such period (or less cash payments received with respect to
income taxes during such period), plus dividends or other distributions paid in
cash to holders of Equity Interests in KAC in respect thereof during such
period.
“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.
“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
with this Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by Borrowers and Agent.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply


21

--------------------------------------------------------------------------------





funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of any guarantor shall
be deemed to be the lower of (i) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made and
(ii) the maximum amount for which such guarantor may be liable pursuant to the
terms of the instrument embodying such Guarantee.
“Guarantor” means (a) each Person that guaranties all or a portion of the
Obligations, including any Person that is a “Guarantor” under the Guaranty and
Security Agreement, and (b) each other Person that becomes a guarantor after the
Closing Date.
“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Loan Parties to
Agent.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.
“Hedge Provider” means any Bank Product Provider that is a party to a Hedge
Agreement with a Loan Party or its Subsidiaries or otherwise provides Bank
Products under clause (f) of the definition thereof; provided, that if, at any
time, a Lender ceases to be a Lender under this Agreement (prior to the payment
in full of the Obligations), then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.
“Increase” has the meaning specified therefor in Section 2.14.
“Increase Date” has the meaning specified therefor in Section 2.14.
“Increase Joinder” has the meaning specified therefor in Section 2.14.
“Increased Reporting Event” means if at any time Excess Availability is less
than the greater of (a) 12.5% of the Line Cap, and (b) $37,500,000.


22

--------------------------------------------------------------------------------





“Increased Reporting Period” means the period commencing after the continuance
of an Increased Reporting Event for five consecutive Business Days and
continuing until the date when no Increased Reporting Event has occurred for
30 consecutive days.
“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind (other than “capacity reservation fees” arising in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable, expense accruals and deferred compensation items incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that, if such Person has not assumed such obligations, then the amount
of Indebtedness of such Person for purposes of this clause (f) shall be equal to
the lesser of the amount of the obligations of the holder of such obligations
and the fair market value of the assets of such Person which secure such
obligations; (g) all Guarantees by such Person of Indebtedness of others, (h)
all Finance Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) obligations under any liquidated
earn-out; (l) all Swap Obligations of such Person (with the amount of
Indebtedness attributable to Swap Obligations of such Person for purposes of
this definition being equal to the Net Mark-to-Market Exposure with respect
thereto); and (m) any other Off-Balance Sheet Liability. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
this Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of this
Agreement.
“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Interest Expense” means, with reference to any period, total interest expense,
calculated on a consolidated basis for the Company and the Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing) for such period
in accordance with GAAP .
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day


23

--------------------------------------------------------------------------------





of each Interest Period to, but excluding, the day on which any Interest Period
expires, (b) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (c) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1, 2, 3, or 6 months after the date on which the
Interest Period began, as applicable, and (d) Borrowers may not elect an
Interest Period which will end after the Maturity Date.
“Inventory” means inventory (as that term is defined in the Code).
“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, and (b) those reserves that Agent deems
necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves for slow moving
Inventory and Inventory shrinkage) with respect to Eligible Inventory,
Availability, or the Maximum Revolver Amount, including based on the results of
appraisals.
“Investment” has the meaning specified therefor in Section 6.4 of this
Agreement.
“Investment-Grade Domestic Account Debtor” means an Account Debtor (a) that is
organized (or whose direct or indirect parent entity is organized) under the
laws of the United States, any state thereof, or the District of Columbia, and
(b) that is rated (or whose direct or indirect parent entity is rated) BBB- or
better by S&P or Baa3 or better by Moody’s.
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means Wells Fargo, JPMorgan Chase Bank, N.A., a national banking
association, or any other Lender that, at the request of Borrowers and with the
consent of Agent, agrees, in such Lender’s sole discretion, to become an Issuing
Bank for the purpose of issuing Letters of Credit pursuant to Section 2.11 of
this Agreement, and Issuing Bank shall be a Lender.
“Joinder” means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.
“Joint Book Runners” has the meaning set forth in the preamble to this
Agreement.
“Joint Lead Arrangers” has the meaning set forth in the preamble to this
Agreement.
“KAC 2024 Notes” means the up to $375,000,000 aggregate principal amount of
5.875% senior unsecured notes due 2024 issued by KAC.
“Landlord Reserve” means, as to each location at which a Borrower has Inventory,
M&E, or books and records located and as to which a Collateral Access Agreement
has not been received by Agent, a reserve in an amount equal to 3 months’ rent,
storage charges, fees or other amounts under the lease or


24

--------------------------------------------------------------------------------





other applicable agreement relative to such location or, if greater and Agent so
elects, in its Permitted Discretion, the number of months’ rent, storage
charges, fess or other amounts for which the landlord, bailee, warehouseman or
other property owner will have, under applicable law, a Lien in the Inventory or
M&E of such Borrower to secure the payment of such amounts under the lease or
other applicable agreement relative to such location.
“Lender” has the meaning set forth in the preamble to this Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to this Agreement pursuant to the provisions of Section 13.1
of this Agreement and “Lenders” means each of the Lenders or any one or more of
them.
“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.
“Lender Group Expenses” means all (a) costs or expenses (other than Taxes, which
shall be governed by Section 16, but including insurance premiums) required to
be paid by any Loan Party or its Subsidiaries under any of the Loan Documents
that are paid, advanced, or incurred by the Lender Group, (b) documented
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with each Loan Party and its Subsidiaries under any
of the Loan Documents, including, photocopying, notarization, couriers and
messengers, telecommunication, public record searches, filing fees, recording
fees, publication, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s customary fees and charges
imposed or incurred in connection with any background checks or OFAC/PEP
searches related to any Loan Party or its Subsidiaries, (d) Agent’s customary
fees and charges (as adjusted from time to time) with respect to the
disbursement of funds (or the receipt of funds) to or for the account of any
Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (f) reasonable, documented out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (g) field examination, appraisal, and valuation fees and expenses
of Agent related to any field examinations, appraisals, or valuation to the
extent of the fees and charges (and up to the amount of any limitation) provided
in Sections 2.10, 5.11, and 5.12 of this Agreement, (h) Agent’s and Lenders’
reasonable, documented costs and expenses (including reasonable and documented
attorneys’ fees and expenses) relative to third party claims or any other
lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with any Loan Party or any of its Subsidiaries,
(i) Agent’s reasonable and documented costs and expenses (including reasonable
and documented attorneys’ fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to
CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, waiving, or
modifying the Loan Documents, and (j) Agent’s and each Lender’s reasonable and
documented costs and expenses (including reasonable and documented attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning any Loan Party or any of
its Subsidiaries or in exercising rights or remedies under the Loan Documents),
or defending the Loan Documents, irrespective of whether a lawsuit or other
adverse proceeding is brought, or in taking any enforcement action or any
Remedial Action with respect to the Collateral.


25

--------------------------------------------------------------------------------





“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of this Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in this Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.
“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
this Agreement.
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of this Agreement.
“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.11(f) of this Agreement.
“Letter of Credit Sublimit” means $20,000,000.
“Letter of Credit Usage” means, as of any date of determination, the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Loan.
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of
this Agreement.
“LIBOR Notice” means a written notice in the form of Exhibit L-1 to this
Agreement.
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of this
Agreement.


26

--------------------------------------------------------------------------------





“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below zero, then the LIBOR Rate shall be deemed to be
zero). Each determination of the LIBOR Rate shall be made by the Agent and shall
be conclusive in the absence of manifest error.
“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.
“LIBOR Rate Margin” means the Revolving Loan LIBOR Rate Margin.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a finance lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Line Cap” means, as of any date of determination, the lesser of (a) the Maximum
Revolver Amount, and (b) the Borrowing Base as of such date of determination.
“Loan” means any Revolving Loan, Swing Loan, or Extraordinary Advance made (or
to be made) hereunder.
“Loan Account” has the meaning specified therefor in Section 2.9 of this
Agreement.
“Loan Documents” means this Agreement, the Control Agreements, any Borrowing
Base Certificate, the Fee Letter, the Guaranty and Security Agreement, any
Issuer Documents, the Letters of Credit, any Mortgages, the Patent Security
Agreement, the Trademark Security Agreement, any note or notes executed by
Borrowers in connection with this Agreement and payable to any member of the
Lender Group, and any other instrument or agreement entered into, now or in the
future, by any Loan Party or any of its Subsidiaries and any member of the
Lender Group in connection with this Agreement (but specifically excluding Bank
Product Agreements).
“Loan Party” means any Borrower or any Guarantor.
“M&E” means all Equipment (as defined in the Code) that constitutes machinery,
equipment, and rolling stock (in each case, other than fixtures (unless
otherwise agreed by Agent), tooling, or any equipment subject to special
perfection requirements under federal law).
“M&E Reserves” means, as of any date of determination, (a) Landlord Reserves in
respect of M&E, and (b) those reserves that Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain with respect to Eligible M&E, the PP&E Component,
Availability, or the Maximum Revolver Amount, including based on the results of
appraisals.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.


27

--------------------------------------------------------------------------------





“Mark-to-Market Losses” means, with respect to any Person as of any date of
determination, all non-cash unrealized losses recorded in the income of such
Person arising from Hedge Agreement transactions or other transactions relating
to financial instruments.
“Mark-to-Market Profits” means with respect to any Person as of any date of
determination, all non-cash unrealized gains or profits recorded in the income
of such Person arising from Hedge Agreement transactions or other transactions
relating to financial instruments.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations, prospects or condition, financial or otherwise of
the Loan Parties, taken as a whole; (b) the ability of the Loan Parties, taken
as a whole, to perform any of their obligations under the Loan Documents to
which they are a party; (c) the Collateral, the Agent’s Liens (for the benefit
of the Lender Group and the Bank Product Providers) on the Collateral, or the
priority of such Liens; or (d) the rights of or benefits available to Agent or
any other member of the Lender Group under the Loan Documents.
“Material Indebtedness” means (a) the Indebtedness under the KAC 2024 Notes, and
(b) any other Indebtedness (other than the Loans and Letters of Credit) or
obligations in respect of one or more Hedge Agreements, of any one or more of
the Loan Parties and the Subsidiaries of any Loan Party in an aggregate
principal amount exceeding $50,000,000. For purposes of determining Material
Indebtedness, the “obligations” of any Loan Party or Subsidiary in respect of
any Hedge Agreement at any time shall be the Net Mark-to-Market Exposure that
such Loan Party or Subsidiary would be required to pay if such Hedge Agreement
were terminated at such time.
“Maturity Date” means the earliest to occur of the following: (a) February 15,
2024, if by that date the scheduled maturity date of the KAC 2024 Notes has not
been extended to a date not earlier than 90 days after the Scheduled Maturity
Date, repaid in full, or refinanced or replaced on terms mutually satisfactory
to Borrowers and Agent; and (b) the Scheduled Maturity Date.
“Maximum Revolver Amount” means $375,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement and increased by the amount of any Increase made in accordance
with Section 2.14 of this Agreement.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party or one
of its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber any Real Property.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which any Loan Party or any ERISA Affiliate makes or is obligated
to make contributions.
“Net Capital Expenditures” means, with respect to any Person and any period, as
of any date of determination, the total Capital Expenditures of such period
minus that portion of such Capital Expenditures that (a) are financed with
Indebtedness described in Section 6.1(a)(v) and 6.1(a)(xiv), and (b) are
financed with insurance proceeds received in respect of any casualty, provided
such insurance proceeds are reinvested in assets of a substantially similar
nature as those subject to any such casualty.
“Net Income” means, for any period, the consolidated net income (or loss) of KAC
and the Subsidiaries, determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with KAC or any of the Subsidiaries; (b) the income (or deficit) of
any Person


28

--------------------------------------------------------------------------------





(other than a Subsidiary) in which KAC or any of the Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by KAC or such Subsidiary in the form of dividends or similar
distributions; and (c) the undistributed earnings of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.
“Net Mark-to-Market Exposure” means with respect to any Person, as of any date
of determination, the excess (if any) of all unrealized losses over all
unrealized profits of such Person arising from Hedge Agreement transactions. As
used in this definition, “unrealized losses” means the fair market value of the
cost to such Person of replacing such Hedge Agreement transactions as of the
date of determination (assuming the Hedge Agreement transactions were to be
terminated as of the date), and “unrealized profits” means the fair market value
of the gain to such Person of replacing such Hedge Agreement transactions as of
the date of determination (assuming such Hedge Agreement transactions were to be
terminated as of that date).
“Net Proceeds” means, if in connection with (a) an asset disposition, cash
proceeds received by any Loan Party net of (i) commissions, attorneys’ fees,
accountants’ fees, investment banking fees and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
and payable by such Loan Party in connection therewith (in each case, paid to
non-Affiliates of such Loan Party); (ii) taxes actually payable in respect
thereof and reasonable estimates of taxes actually payable with respect to such
transaction in the tax year of such transaction or in the following tax year;
(iii) amounts payable to holders of senior Liens on such asset (to the extent
such Liens constitute Permitted Liens), if any; (iv) an appropriate reserve for
income taxes in accordance with GAAP established in connection therewith; and
(v) amounts escrowed or reserved against indemnification obligations or purchase
price adjustments; provided, however, that Net Proceeds shall not include any
such amounts so received by such Loan Party in respect of any asset disposition
made in any Fiscal Year until the aggregate amount of cash received by all Loan
Parties in respect of asset dispositions during such Fiscal Year exceeds
$15,000,000 (excluding cash received in connection with dispositions described
in Section 6.5(a)), in which case Net Proceeds shall constitute solely such
amounts in excess thereof; or (b) the issuance or incurrence of Indebtedness,
cash proceeds net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith; or (c) an equity issuance,
cash proceeds net of underwriting discounts and commissions and other reasonable
costs paid to non-Affiliates in connection therewith, provided, however, that
Net Proceeds shall not include any cash received in connection with the exercise
of stock options granted to employees or directors of any Loan Party or any of
the Subsidiaries.
“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent Acceptable
Appraisal of Inventory.
“NOLV” means, as of any date of determination, with respect to Eligible M&E of
any Person, the value of such Eligible M&E that is estimated to be recoverable
in an orderly liquidation of such Eligible M&E, net of all associated costs and
expenses of such liquidation, as determined based upon the most recent
Acceptable Appraisal of M&E; provided that if such Acceptable Appraisal does not
provide the
costs and expenses of such liquidation on an item by item basis, then costs and
expenses of liquidation for each item of Eligible M&E will be such amount as
determined by Agent in its Permitted Discretion.
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
this Agreement.


29

--------------------------------------------------------------------------------





“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties (including the “Guarantied Obligations”
under and as defined in the Guaranty and Security Agreement), and all covenants
and duties of any other kind and description owing by any Loan Party arising out
of, under, pursuant to, in connection with, or evidenced by this Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that any Loan Party is required to pay
or reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations; provided that, anything to
the contrary contained in the foregoing notwithstanding, the Obligations of any
Loan Party shall exclude such Loan Party’s Excluded Swap Obligations. Without
limiting the generality of the foregoing, the Obligations of Borrowers under the
Loan Documents include the obligation to pay (i) the principal of the Revolving
Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount necessary
to reimburse Issuing Bank for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, fees (including fronting fees) and
charges, (v) Lender Group Expenses, (vi) fees payable under this Agreement or
any of the other Loan Documents, and (vii) indemnities and other amounts payable
by any Loan Party under any Loan Document. Any reference in this Agreement or in
the Loan Documents to the Obligations shall include all or any portion thereof
and any extensions, modifications, renewals, or alterations thereof, both prior
and subsequent to any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
this Agreement.
“Other Connection Taxes” means, with respect to any Tax Indemnitee, Taxes
imposed as a result of a present or former connection between any such Tax
Indemnitee and the jurisdiction imposing such Tax (other than connections
arising from such Tax Indemnitee having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest


30

--------------------------------------------------------------------------------





under, or otherwise with respect to, any Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 14.2).
“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.
“Participant” has the meaning specified therefor in Section 13.1(e) of this
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of this
Agreement.
“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.22 of this
Agreement.
“Payment Condition” means, with respect to any proposed action on any date, a
condition that is satisfied if (a) no Default or Event of Default has occurred
and is continuing or would result after giving effect to such action and (b) (i)
after giving effect to such proposed action, Excess Availability calculated on a
Pro Forma Basis is greater than the greater of (A) 17.5% of the Line Cap, and
(B) $52,500,000, or (ii) both (A) after giving effect to such proposed action,
Excess Availability calculated on a Pro Forma Basis is greater than the greater
of (1) 15% of the Line Cap, and (2) $45,000,000, and (B) the Fixed Charge
Coverage Ratio, calculated on a Pro Forma Basis (with the amount of any
prepayments of Indebtedness made during such period and the amount of any
Investments in joint ventures for such period being deemed to be Fixed Charges
for such pro forma calculation) after giving effect to such proposed action for
the period of four consecutive Fiscal Quarters ending on the last day of the
most recently ended Fiscal Quarter of KAC for which financial statements have
been delivered pursuant to Section 5.1, is greater than 1.10 to 1.00.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate in the form of Exhibit P-1 to this
Agreement.
“Permitted Acquisition” means any acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:
(a)    such acquisition is not a hostile or contested acquisition;


(b)    the business acquired in connection with such acquisition (i) is not
located in any country or jurisdiction in which (A) in accordance with
Requirements of Law binding on U.S. Persons (including the regulations
promulgated by the OFAC), U.S. Persons are prohibited from engaging in business
or (B) any Lender would, in accordance with its internal policies, be prohibited
from extending credit, and (ii) is not primarily engaged, directly or
indirectly, in any material line of business other than the businesses in which
the Loan Parties are engaged on the Closing Date and any business activities
that are substantially similar, related or incidental thereto;


(c)    both before and after giving effect to such acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects; provided that either (i)(A) each such representation and warranty
shall be true and correct in all respects to the extent it is already qualified
by a materiality standard and (B) any such representation or warranty which
relates to a specified prior date shall be true and correct (subject to the
aforementioned materiality standards) as of such earlier date; or (ii) to the
extent


31

--------------------------------------------------------------------------------





the Lenders have been notified in writing by the Administrative Borrower that
any representation or warranty is not correct, the Required Lenders have
explicitly waived in writing compliance with such representation or warranty;


(d)    as soon as available, but not less than ten days prior to closing of such
acquisition, the Administrative Borrower has provided Agent (i) notice of such
acquisition and (ii) a copy of all business and financial information reasonably
requested by Agent including pro forma financial statements, statements of cash
flow, and Availability projections;


(e)    if the Accounts and Inventory acquired in connection with such
acquisition are proposed to be included in the determination of the Borrowing
Base and would, if so included, constitute 10% or more of the Borrowing Base,
Agent shall have conducted an audit and field examination of such Accounts and
Inventory to its satisfaction prior to such inclusion;


(f)    the Payment Condition is satisfied;


(g)    if such acquisition is an acquisition of the Equity Interests of a
Person, such acquisition is structured so that the Person so acquired shall
become a wholly-owned Subsidiary of a Loan Party and, if required pursuant to
Section 5.14(a), a Loan Party pursuant to the terms of this Agreement; provided
that if such Person does not become a Loan Party or if the acquisition is of
Equity Interests of a Person in connection with a joint venture, then the
Payment Condition must be satisfied;


(h)    if such acquisition involves a merger or consolidation involving a Loan
Party, such Loan Party shall be the surviving entity;


(i)    if such acquisition is an acquisition of assets, the acquisition is
structured so that a Loan Party shall acquire such assets;


(j)    if such acquisition is an acquisition of Equity Interests, such
acquisition will not result in any violation of Regulation U;


(k)    no Loan Party shall, as a result of or in connection with any such
acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that at the time
of such acquisition could be reasonably expected to have a Material Adverse
Effect;


(l)    in connection with an acquisition of the Equity Interests of any Person
that becomes a Loan Party, all Liens on property of such Person (other than
Liens in favor of Agent (for the benefit of the Lender Group and the Bank
Product Providers) securing the Obligations and any Liens that would constitute
Permitted Liens) shall be terminated unless the Lenders in their sole discretion
consent otherwise, and in connection with an acquisition of the assets of any
Person by a Loan Party, all Liens on such assets (other than Liens in favor of
Agent (for the benefit of the Lender Group and the Bank Product
Providers) securing the Obligations and any Liens that would constitute
Permitted Liens) shall be terminated;


(m)    the Administrative Borrower shall certify in reasonable detail to the
Lenders those calculations it is relying on pursuant to clause (f) and
clause (g), as applicable, in making any determination therein; and


(n)    no Default or Event of Default has occurred and is continuing at the time
such acquisition is consummated or after giving effect thereto.




32

--------------------------------------------------------------------------------





“Permitted Commodity Swap Agreement” means any Commodity Swap Agreement that
(a) involves or is settled with respect to electricity, natural gas, diesel
fuel, aluminum, alumina, bauxite or other mineral or metal used in the business
of the Borrowers or the Subsidiaries, and (b) is entered into in the ordinary
course of business of the Loan Parties to hedge against fluctuations in the
price of electricity, natural gas, diesel fuel, aluminum, alumina, bauxite or
other minerals or metals used in the business of the Borrowers or the
Subsidiaries and not for speculative purposes.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.4;


(b)    landlord’s, carrier’s, warehousemen’s, workmen’s, vendor’s, consignor’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with Section
5.4;


(c)    Liens incurred or pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation laws, unemployment insurance,
governmental insurance and other social security laws or regulations;


(d)    Liens granted and deposits and other investments made to secure the
performance of tenders, bids, contracts (other than for the repayment of
Indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;


(e)    Liens incurred to secure appeal bonds and judgment and attachment liens
in respect of judgments that do not constitute an Event of Default under clause
(k) of Section 8;


(f)    easements, zoning restrictions, rights-of-way covenants, consents,
reservations, mineral leases, encroachments, variations and zoning laws,
ordinances, other restrictions and rights reserved to or vested in any
municipality or government or proper authority to control or regulate any real
property of the Loan Parties, charges or encumbrances (whether or not recorded)
and interest of ground lessors, minor defects and irregularities in the title to
any real property, which do not interfere materially with the ordinary conduct
of the business of the Loan Parties, and which do not materially detract from
the value of the property to which they attach or materially impair the use
thereof to the Loan Parties;


(g)    purchase money Liens (including finance leases) upon or in any property
acquired or held in the ordinary course of business to secure the purchase price
of such property solely for
the purpose of financing the acquisition of such property to the extent such
purchase money Liens secure Indebtedness incurred in accordance with Section
6.1(a)(v);


(h)    pledges or deposits in the ordinary course to secure leases entered into
in the ordinary course of business;


(i)    pledges and deposits of cash and Permitted Investments with a commodity
broker or dealer for the purpose of margining or securing the obligations of any
Loan Party or Significant Subsidiary under a Permitted Commodity Swap Agreement;
 


33

--------------------------------------------------------------------------------





(j)    any interest of a consignor in goods held by any Loan Party or
Significant Subsidiary on consignment provided that such goods are held on
consignment in the ordinary course of business consistent with past practices;
and


(k)    extensions, renewals, or replacements of any Lien referred to in clauses
(a) through (j) above; provided that the principal amount of the obligation
secured thereby is not increased and that any such extension, renewal or
replacement is limited to the property encumbered thereby;


provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States);
(b)    investments in commercial paper having, at such date of acquisition, a
rating of at least “A-2” or the equivalent thereof from S&P or of at least “P-2”
or the equivalent thereof from Moody’s;


(c)    investments in certificates of deposit, overnight bank deposits, bankers
acceptances and time deposits (including eurodollar time deposits) issued or
guaranteed by or placed with (i) any domestic office of Agent or the bank with
whom the Loan Parties maintain their cash management system; provided that if
such bank is not a Lender hereunder, such bank shall have entered into an
agreement with Agent pursuant to which such bank shall have waived all rights of
setoff and confirmed that such bank does not have, nor shall it claim, a
security interest therein, or (ii) any domestic office of any other commercial
bank of recognized standing organized under the laws of the United States or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $250,000,000 and is the principal bank of a bank holding company
having a long-term unsecured debt rating of at least “A-2” or the equivalent
thereof from S&P or at least “P-2” or the equivalent thereof from Moody’s;


(d)    investments in repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (a) above
entered into with any office of a bank or trust company meeting the
qualifications specified in clause (c) above;


(e)    investments in securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;


(f)    investments in securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any Lender or
any commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $500,000,000;


(g)    investments in money market funds or similar funds substantially all the
assets of which are comprised of securities of the types described in clauses
(a) through (f) above;


(h)    investments in money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;




34

--------------------------------------------------------------------------------





(i)    auction rate floaters and similar short term (one to sixty day
maturities) gilt edge investments in pools of bonds whose income is exempt from
federal taxation, which are issued by entities that are rated in the highest
rating category of S&P and/or Moody’s ratings; and


(j)    investments in debt securities or debt instruments with a rating of BBB-
or higher by S&P or Baa3 or higher by Moody’s or the equivalent of such rating
by such rating organization, or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any other nationally recognized securities rating
agency, but excluding any debt securities or instruments constituting loans or
advances among KAC and its Subsidiaries, in an aggregate amount not to exceed
$250,000,000 at any time.


“Permitted Lien” means any Lien permitted pursuant to Section 6.2.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) that is maintained or is contributed to
(or required to be contributed to) by any Loan Party or any ERISA Affiliate and
is either subject to the provisions of Title IV of ERISA or Section 412 of the
IRC or Section 302 of ERISA.
“Platform” has the meaning specified therefor in Section 17.9(c) of this
Agreement.
“Post-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.14 of this Agreement.
“PP&E Component” means, as of any date of determination, an amount equal to the
product of the PP&E Percentage multiplied by the lesser of (i) the product of
85% multiplied by the NOLV of Eligible M&E, as such NOLV is identified in the
most recent Acceptable Appraisal of M&E at such time, and (ii) $75,000,000. In
the event of a voluntary or involuntary sale or disposition of any Eligible M&E
(including as a result of a casualty or condemnation), the PP&E Component shall
automatically be reduced by the amount of the PP&E Component attributable to the
Eligible M&E sold or disposed of (based upon the most recent Borrowing Base
Certificate delivered by Borrowers to Agent). Not more than two times after the
Closing Date, upon request of the Borrowers, the NOLV of Eligible M&E may be
reset subject to receipt by Agent of a new Acceptable Appraisal.
“PP&E Percentage” means, as of any date of determination, the percentage equal
to the result of (a) 100% minus (b) the percentage obtained by dividing the
number of full Fiscal Quarters elapsed since the Closing Date by 40.
“Pre-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.14 of this Agreement.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition of any property or asset that
forms a part of the Collateral of any Loan Party, other than dispositions
described in Section 6.5(a);


(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party forming a part of the Collateral;
    


35

--------------------------------------------------------------------------------





(c)    the issuance by the Company of any Equity Interests in exchange for cash,
and explicitly excluding issuance of common stock of the Company or other Equity
Interests (i) in connection with the conversion or settlement of stock options
or warrants or (ii) pursuant to a merger permitted by Section 6.3 or a Permitted
Acquisition; or


(d)    the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.1 or permitted by the Required Lenders.


“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis (which pro forma presentation shall treat all cash consideration given,
and the amount of Disqualified Indebtedness assumed, acquired or issued, in
connection with such event as having been paid in cash at the time of making
such event) for the period of such calculation to (a) such event as if it
happened on the first day of such period or (b) the incurrence of any
Indebtedness by KAC or any Subsidiary in connection with such event and any
incurrence, repayment, issuance or redemption of other Indebtedness of KAC or
any Subsidiary occurring at any time subsequent to the last day of the Test
Period and on or prior to the date of determination, as if such incurrence,
repayment, issuance or redemption, as the case may be, occurred on the first day
of the Test Period.
“Pro Rata Share” means, as of any date of determination:
(a)    with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders,


(b)    with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the Letter of Credit Exposure of such Lender, by (B)
the Letter of Credit Exposure of all Lenders,


(c)    [reserved], and


(d)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full and all Commitments have been
terminated, Pro Rata Share under this clause shall be the percentage obtained by
dividing (A) the Letter of Credit Exposure of such Lender, by (B) the Letter of
Credit Exposure of all Lenders.


“Projections” has the meaning specified therefor in Section 5.1(a)(v) of this
Agreement.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.


36

--------------------------------------------------------------------------------





“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
this Agreement.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified therefor in Section 17.9(c) of this
Agreement.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.
“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including Landlord
Reserves for books and records locations and reserves for rebates, discounts,
warranty claims, and returns) with respect to the Eligible Accounts,
Availability, or the Maximum Revolver Amount.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Register” has the meaning set forth in Section 13.1(h) of this Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of this
Agreement.
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
“Relevant Governmental Body” means the Board of Governors and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Board of Governors and/or the Federal Reserve Bank of New York or any successor
thereto.
“Reliance Account Debtors” means each Account Debtor that is listed on Schedule
1.1(d).
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor
environment, (c) restore or reclaim natural resources or the environment, (d)
perform any pre-remedial studies, investigations, or post-remedial operation and
maintenance activities, or (e) conduct any other actions with respect to
Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
this Agreement.
“Report” has the meaning specified therefor in Section 15.16 of this Agreement.
“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (ii) at any time there are two or
more Lenders (who are not Affiliates of one another or Defaulting Lenders),
“Required Lenders” must include at least two Lenders (who are not Affiliates of
one another).


37

--------------------------------------------------------------------------------





“Requirement of Law” means, as to any Person, the Governing Documents of such
Person and any law, treaty, rule or regulation or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
“Reserves” means, as of any date of determination, Inventory Reserves,
M&E Reserves, Receivable Reserves, Bank Product Reserves, and those other
reserves that Agent deems necessary or appropriate, in its Permitted Discretion
and subject to Section 2.1(c), to establish and maintain (including reserves
with respect to (a) sums that any Loan Party or its Subsidiaries are required to
pay under any Section of this Agreement or any other Loan Document (such as
taxes, assessments, insurance premiums, or, in the case of leased assets, rents
or other amounts payable under such leases) and has failed to pay, and
(b) amounts owing by any Loan Party or its Subsidiaries to any Person to the
extent secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien), which Lien or trust, in the Permitted Discretion of Agent
likely would have a priority superior to the Agent’s Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral) with respect to the Borrowing Base, Availability, or the Maximum
Revolver Amount.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in KAC or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, conversion, cancellation or termination of
any such Equity Interests in KAC.
“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to this
Agreement or in the Assignment and Acceptance or Increase Joinder pursuant to
which such Revolving Lender became a Revolving Lender under this Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of this
Agreement, and as such amounts may be decreased by the amount of reductions in
the Revolver Commitments made in accordance with Section 2.4(c) hereof.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
“Revolving Lender” means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.
“Revolving Loan Base Rate Margin” has the meaning set forth in the definition of
Applicable Margin.
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
“Revolving Loan LIBOR Rate Margin” has the meaning set forth in the definition
of Applicable Margin.


38

--------------------------------------------------------------------------------





“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of this
Agreement.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“Salaried VEBA Benefit” means any non-cash benefit or gain recorded in the
income statement of the Borrowers related to the Salaried VEBA Trust.
“Salaried VEBA Expense” means any non-cash expense recorded in the income
statement of the Borrowers related to the Salaried VEBA Trust.
“Salaried VEBA Trust” means the trust that provides benefits to certain eligible
retirees and their surviving spouses and eligible dependents of Kaiser Aluminum
& Chemical Corporation who were salaried employees.
“Sanctioned Person” means (a) any Person named on the list of Specially
Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s consolidated
Non-SDN list or any other Sanctions-related list maintained by any Governmental
Authority, (b) any Person located, organized or resident in a Sanctioned
Territory, or (c) any Person directly or indirectly 50% or more owned or
controlled (individually or in the aggregate) by, otherwise controlled by, or
acting on behalf of any such Person or Persons described in clauses (a) and (b)
above.
“Sanctioned Territory” means a country or territory or a government of a country
or territory that is the subject of territory-wide, comprehensive Sanctions,
including, as of the date of this Agreement, Cuba, Iran, North Korea, Syria, and
the Crimea Region of Ukraine.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (c) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.
“Scheduled Maturity Date” means October 30, 2024.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.
“Significant Subsidiary” means each domestic Subsidiary of the Company that:
(a)    is listed on Schedule 1.1(c);


(b)    accounted for at least 5% of consolidated revenues of the Company and the
Subsidiaries from sales to third parties for the four Fiscal Quarters of the
Company ending on the last day


39

--------------------------------------------------------------------------------





of the last Fiscal Quarter of the Company immediately preceding the date as of
which any such determination is made; or


(c)    has assets (other than assets which are eliminated in consolidation)
which represent at least 5% of the consolidated assets of the Company and the
Subsidiaries as of the last day of the last Fiscal Quarter of the Company
immediately preceding the date as of which any such determination is made,


all of which, with respect to clauses (b) and (c), shall be as included in the
consolidated financial statements of KAC for the applicable fiscal period, or as
of the date, in question.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of Agent.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
“Supermajority Lenders” means, at any time, Revolving Lenders having or holding
more than 66‑2/3% of the aggregate Revolving Loan Exposure of all Revolving
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders, and (ii)
at any time there are two or more Revolving Lenders (who are not Affiliates of
one another), “Supermajority Lenders” must include at least two Revolving
Lenders (who are not Affiliates of one another or Defaulting Lenders).


40

--------------------------------------------------------------------------------





“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of this Agreement.
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of this
Agreement.
“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.
“Syndication Agent” has the meaning set forth in the preamble to this Agreement.
“Tax Indemnitee” has the meaning specified therefor in Section 16.1 of this
Agreement.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of this
Agreement.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Test Period” means the most recent period of 12 consecutive full Fiscal Months
immediately preceding each date (taken as one accounting period) in respect of
which KAC has delivered the financial statements referred to in Section
5.1(a)(i), 5.1(a)(ii), or 5.1(a)(iii).
“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
“Transactions” means the execution, delivery and performance by each of the Loan
Parties of each Loan Document to which it is a party, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“United States” means the United States of America.
“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of this
Agreement.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of this
Agreement.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.


41

--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Administrative Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions immediately before such
Accounting Change took effect and, until any such amendments have been agreed
upon and agreed to by the Required Lenders, the provisions in this Agreement
shall be calculated as if no such Accounting Change had occurred. When used
herein, the term “financial statements” shall include the notes and schedules
thereto. Whenever the term “Borrowers” is used in respect of a financial
covenant or a related definition, it shall be understood to mean the Loan
Parties and their Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards
Board’s Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.


1.3    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.


1.4    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same


42

--------------------------------------------------------------------------------





meaning and effect and to refer to any and all tangible and intangible assets
and properties. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean (a)
the payment or repayment in full in immediately available funds of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid regardless of whether demand has been made therefor, and (iii) all fees
or charges that have accrued hereunder or under any other Loan Document
(including the Letter of Credit Fee and the Unused Line Fee) and are unpaid, (b)
in the case of contingent reimbursement obligations with respect to Letters of
Credit, providing Letter of Credit Collateralization, (c) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent
Obligations, (e) the payment or repayment in full in immediately available funds
of all other outstanding Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.


1.5    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Central standard time or Central daylight saving time, as in effect in Chicago,
Illinois, on such day. For purposes of the computation of a period of time from
a specified date to a later specified date, unless otherwise expressly provided,
the word “from” means “from and including” and the words “to” and “until” each
means “to and including”; provided, that with respect to a computation of fees
or interest payable to Agent or any Lender, such period shall in any event
consist of at least one full day.


1.6    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.


1.7    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.


2.LOANS AND TERMS OF PAYMENT.


2.1    Revolving Loans.


(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving


43

--------------------------------------------------------------------------------





loans (“Revolving Loans”) to Borrowers in an amount at any one time outstanding
not to exceed the lesser of:


(i)    such Lender’s Revolver Commitment, and


(ii)    such Lender’s Pro Rata Share of an amount equal to the lesser of:


(A)
the amount equal to (1) the Maximum Revolver Amount, less (2) the sum of (y) the
Letter of Credit Usage at such time, plus (z) the principal amount of Swing
Loans outstanding at such time, and



(B)
the amount equal to (1) the Borrowing Base as of such date (based upon the most
recent Borrowing Base Certificate delivered by Borrowers to Agent, as adjusted
for Reserves established by Agent in accordance with Section 2.1(c)), less (2)
the sum of (x) the Letter of Credit Usage at such time, plus (y) the principal
amount of Swing Loans outstanding at such time.



(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they otherwise become due and payable pursuant to the terms of this
Agreement. No portion of any Loan will be funded or held with “plan assets,” as
defined by the U.S. Department of Labor Regulation found at
29 C.F.R. Section 2510.3--101, as modified by Section 3(42) of ERISA.


(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) at any time, in the exercise of its
Permitted Discretion, to establish and increase or decrease Reserves against the
Borrowing Base, Availability, or the Maximum Revolver Amount; provided, that
Agent shall notify Borrowers at least 3 Business Days prior to the date on which
any such reserve is to be established or increased; provided further, that
(A) the Borrowers may not obtain any new Revolving Loans (including Swing Loans)
or Letters of Credit to the extent that such Revolving Loan (including Swing
Loans) or Letter of Credit would cause an Overadvance after giving effect to the
establishment or increase of such Reserve as set forth in such notice; (B) no
such prior notice shall be required for changes to any Reserves resulting solely
by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation set forth in this Agreement or
previously utilized; and (C) no such prior notice shall be required during the
continuance of any Event of Default and (D) no such prior notice shall be
required with respect to any Reserve established in respect
of any Lien that has priority over Agent’s Liens on the Collateral. The amount
of any Reserve established by Agent, and any changes to the eligibility criteria
set forth in the definitions of Eligible Accounts, Eligible Inventory, and
Eligible M&E, as applicable, shall have a reasonable relationship to the event,
condition, other circumstance, or fact that is the basis for such reserve or
change in eligibility and shall not be duplicative of any other reserve
established and currently maintained or eligibility criteria.


(d)    Anything to the contrary in this Agreement notwithstanding, the portion
of the Borrowing Base comprised of Eligible Cash may be adjusted, based on
Agent’s Permitted Discretion, on a daily basis to reflect the aggregate amount
of Eligible Cash as of the open of business on each business day as verified by
Agent (which verification may be by receipt by Agent from the applicable Lender
or Borrowers of screenshots of each website of each applicable deposit bank or
securities intermediary describing the balance in each applicable account
holding Eligible Cash).


2.2    [Reserved].




44

--------------------------------------------------------------------------------





2.3    Borrowing Procedures and Settlements.


(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent (which may be
delivered through Agent’s electronic platform or portal) and received by Agent
no later than 12:00 noon (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, (ii) on the Business Day that is
one Business Day prior to the requested Funding Date in the case of a request
for a Base Rate Loan, and (iii) on the Business Day that is three Business Days
prior to the requested Funding Date in the case of all other requests,
specifying (A) the amount of such Borrowing, and (B) the requested Funding Date
(which shall be a Business Day); provided, that Agent may, in its sole
discretion, elect to accept as timely requests that are received later than
12:00 noon on the applicable Business Day. All Borrowing requests which are not
made on-line via Agent’s electronic platform or portal shall be subject to (and
unless Agent elects otherwise in the exercise of its sole discretion, such
Borrowings shall not be made until the completion of) Agent’s authentication
process (with results satisfactory to Agent) prior to the funding of any such
requested Revolving Loan.


(b)    Making of Swing Loans. In the case of a Revolving Loan and so long as any
of (i) the aggregate amount of Swing Loans made since the last Settlement Date,
minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed the
greater of 10% of the Maximum Revolver Amount and $37,500,000, or (ii) Swing
Lender, in its sole discretion, agrees to make a Swing Loan notwithstanding the
foregoing limitation, Swing Lender shall make a Revolving Loan (any such
Revolving Loan made by Swing Lender pursuant to this Section 2.3(b) being
referred to as a “Swing Loan” and all such Revolving Loans being referred to as
“Swing Loans”) available to Borrowers on the Funding Date applicable thereto by
transferring immediately available funds in the amount of such Borrowing to the
Designated Account. Each Swing Loan shall be deemed to be a Revolving Loan
hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Revolving Loans, except that all payments
(including interest) on any Swing Loan shall be payable to Swing Lender solely
for its own account. Subject to the provisions of Section 2.3(d)(ii), Swing
Lender shall not make and shall not be obligated to make any Swing Loan if Swing
Lender has actual knowledge that (i) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (ii) the requested Borrowing would exceed
the Availability on such Funding Date. Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3 have been satisfied on the Funding Date applicable thereto prior to
making any Swing Loan. The Swing Loans shall be secured by Agent’s Liens,
constitute Revolving Loans and Obligations, and bear interest at the rate
applicable from time to time to Revolving Loans that are Base Rate Loans.


(c)    Making of Revolving Loans.


(i)    In the event that Swing Lender is not obligated to make a Swing Loan,
then after receipt of a request for a Borrowing pursuant to Section 2.3(a)(i),
Agent shall notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is (A) in the case of a Base Rate Loan, at
least one Business Day prior to the requested Funding Date, or (B) in the case
of a LIBOR Rate Loan, prior to 12:00 noon at least three Business Days prior to
the requested Funding Date. If Agent has notified the Lenders of a requested
Borrowing on the Business Day that is one Business Day prior to the Funding
Date, then each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 12:00 noon on the Business Day that is the
requested Funding Date. After Agent’s receipt of the proceeds of such Revolving
Loans from the Lenders, Agent shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to the Designated


45

--------------------------------------------------------------------------------





Account; provided, that subject to the provisions of Section 2.3(d)(ii), no
Lender shall have an obligation to make any Revolving Loan, if (1) one or more
of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived, or (2) the requested Borrowing would exceed the
Availability on such Funding Date.


(ii)    Unless Agent receives notice from a Lender prior to 10:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 12:00 noon on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.


(d)    Protective Advances and Optional Overadvances.


(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.3(d)(iv)), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”). Notwithstanding the foregoing, the aggregate amount of
all Protective Advances outstanding at any one time shall not exceed the greater
of 10% of the Maximum Revolver Amount and $37,500,000.


(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by the greater of 10% of the Maximum Revolver


46

--------------------------------------------------------------------------------





Amount and $37,500,000, and (B) subject to Section 2.3(d)(iv) below, after
giving effect to such Revolving Loans, the outstanding Revolver Usage (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) does not exceed the Maximum Revolver Amount. In the event
Agent obtains actual knowledge that the Revolver Usage exceeds the amounts
permitted by this Section 2.3(d), regardless of the amount of, or reason for,
such excess, Agent shall notify the Lenders as soon as practicable (and prior to
making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value, in which case Agent may make such
Overadvances and provide notice as promptly as practicable thereafter), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrowers
intended to reduce, within a reasonable time, the outstanding principal amount
of the Revolving Loans to Borrowers to an amount permitted by the preceding
sentence. In such circumstances, if any Lender with a Revolver Commitment
objects to the proposed terms of reduction or repayment of any Overadvance, the
terms of reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders.


(iii)    Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan. Prior to
Settlement of any Extraordinary Advance, all payments with respect thereto,
including interest thereon, shall be payable to Agent solely for its own
account. Each Revolving Lender shall be obligated to settle with Agent as
provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of
such Lender’s Pro Rata Share of any Extraordinary Advance. The Extraordinary
Advances shall be repayable on demand, secured by Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrowers (or any other Loan Party) in
any way.


(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, (A) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to the greater of
10% of the Maximum Revolver Amount and $37,500,000, and (B) no Extraordinary
Advance may be made by Agent if such Extraordinary Advance would cause the
aggregate Revolver Usage to exceed the Maximum Revolver Amount or any Lender’s
Pro Rata Share of the Revolver Usage to exceed such Lender’s Revolver
Commitments; provided that Agent may make Extraordinary Advances in excess of
the limitation set forth in the preceding clause (B) (but subject to the other
limitations set forth in this Section 2.3(d)) so long as such Extraordinary
Advances that cause the aggregate Revolver Usage to exceed the Maximum Revolver
Amount or a Lender’s Pro Rata Share of the Revolver Usage to exceed such
Lender’s Revolver Commitments are for Agent’s sole and separate account and not
for the account of any Lender. No Lender shall have an obligation to settle with
Agent for such Extraordinary Advances that cause the aggregate Revolver Usage to
exceed the Maximum Revolver Amount or a Lender’s Pro Rata Share of the Revolver
Usage to exceed such Lender’s Revolver Commitments as provided in Section 2.3(e)
(or Section 2.3(g), as applicable).


(e)    Settlement. It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans (including Swing Loans and
Extraordinary Advances) shall take place on a periodic basis in accordance with
the following provisions:




47

--------------------------------------------------------------------------------





(i)    Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to any Loan Party’s or any of their Subsidiaries’ payments
or other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans (including Swing Loans
and Extraordinary Advances) for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section 2.3(g)):
(y) if the amount of the Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, then Agent shall, by no later
than 2:00 p.m. on the Settlement Date, transfer in immediately available funds
to a Deposit Account of such Lender (as such Lender may designate), an amount
such that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Extraordinary Advances), and (z) if the amount of the Revolving Loans
(including Swing Loans and Extraordinary Advances) made by a Lender is less than
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
2:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.


(ii)    In determining whether a Lender’s balance of the Revolving Loans
(including Swing Loans and Extraordinary Advances) is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances) as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrowers and allocable to the Lenders hereunder, and proceeds
of Collateral.


(iii)    Between Settlement Dates, Agent, to the extent Extraordinary Advances
or Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of the Loan Parties or their Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Revolving Loans other than to Swing
Loans, as provided for in the previous sentence, Swing Lender shall pay to Agent
for the accounts of the Lenders, and Agent shall pay to the Lenders (other than
a Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)),
to be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro


48

--------------------------------------------------------------------------------





Rata Share of the Revolving Loans. During the period between Settlement Dates,
Swing Lender with respect to Swing Loans, Agent with respect to Extraordinary
Advances, and each Lender with respect to the Revolving Loans other than Swing
Loans and Extraordinary Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.


(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).


(f)    Notation. Consistent with Section 13.1(h), Agent, as a non-fiduciary
agent for Borrowers, shall maintain a register showing the principal amount and
stated interest of the Revolving Loans owing to each Lender, including the Swing
Loans owing to Swing Lender, and Extraordinary Advances owing to Agent, and the
interests therein of each Lender, from time to time and such register shall,
absent manifest error, conclusively be presumed to be correct and accurate.


(g)    Defaulting Lenders.


(i)    Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Extraordinary Advances that
were made by Agent and that were required to be, but were not, paid by
Defaulting Lender, (B) second, to Swing Lender to the extent of any Swing Loans
that were made by Swing Lender and that were required to be, but were not, paid
by the Defaulting Lender, (C) third, to Issuing Bank, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
paid by the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender ratably
in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (E) fifth, in
Agent’s sole discretion, to a suspense account maintained by Agent, the proceeds
of which shall be retained by Agent and may be made available to be re-advanced
to or for the benefit of Borrowers (upon the request of Borrowers and subject to
the conditions set forth in Section 3.2) as if such Defaulting Lender had made
its portion of Revolving Loans (or other funding obligations) hereunder, and (F)
sixth, from and after the date on which all other Obligations have been paid in
full, to such Defaulting Lender in accordance with tier (M) of
Section 2.4(b)(iii). Subject to the foregoing, Agent may hold and, in its
discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that the foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iii). The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of (y)
the date on which all of the Non-Defaulting Lenders, Agent, Issuing Bank, and
Borrowers shall have waived, in writing, the application of this Section 2.3(g)
to such Defaulting Lender, or (z) the date on which such Defaulting Lender makes
payment of all amounts that it was obligated to fund hereunder, pays to Agent
all amounts owing by Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by Agent, provides adequate
assurance of its ability to perform its future obligations hereunder (on which
earlier date, so long as no Event of Default has occurred and is continuing, any
remaining cash collateral held by Agent pursuant to Section 2.3(g)(ii) shall be
released to Borrowers). The operation of this Section 2.3(g) shall not


49

--------------------------------------------------------------------------------





be construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by any Borrower of its duties and obligations hereunder to Agent, Issuing Bank,
or to the Lenders other than such Defaulting Lender. Any failure by a Defaulting
Lender to fund amounts that it was obligated to fund hereunder shall constitute
a material breach by such Defaulting Lender of this Agreement and shall entitle
Borrowers, at their option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of its participation in the
Letters of Credit); provided, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrowers’ rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund. In the event of a
direct conflict between the priority provisions of this Section 2.3(g) and any
other provision contained in this Agreement or any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.3(g) shall control and
govern.


(ii)    If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:


(A)
such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Pro Rata Share of Revolver Usage plus such Defaulting
Lender’s Swing Loan Exposure and Letter of Credit

Exposure does not exceed the total of all Non-Defaulting Lenders’ Revolver
Commitments and (y) the conditions set forth in Section 3.2 are satisfied at
such time;


(B)
if the reallocation described in clause (A) above cannot, or can only partially,
be effected, Borrowers shall within one Business Day following notice by the
Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure (after
giving effect to any partial reallocation pursuant to clause (A) above), and (y)
second, cash collateralize such Defaulting Lender’s Letter of Credit Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Agent, for so long as such Letter of Credit
Exposure is outstanding; provided, that Borrowers shall not be obligated to cash
collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also Issuing Bank;



(C)
if Borrowers cash collateralize any portion of such Defaulting Lender’s Letter
of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall not be
required to pay any Letter of Credit Fees to Agent for the account of such
Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;



(D)
to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders



50

--------------------------------------------------------------------------------





pursuant to Section 2.6(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Letter of Credit Exposure;


(E)
to the extent any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to Issuing Bank until such
portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;



(F)
so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and Issuing Bank shall not be required to issue,
amend, or increase any Letter of Credit, in each case, to the extent (x) the
Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii), or (y) the Swing
Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and



(G)
Agent may release any cash collateral provided by Borrowers pursuant to this
Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such cash
collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d). Subject to Section 17.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.



(h)    Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other
Lender to perform its obligation to make any Revolving Loan (or other extension
of credit) hereunder, nor shall any Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.


2.4    Payments; Reductions of Commitments; Prepayments.


(a)    Payments by Borrowers.


(i)    Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, without set off or counterclaim, no
later than 2:00 p.m. on the date specified herein; provided that, for the
avoidance of doubt, any payments deposited into a Controlled Account shall be
deemed not to be received by Agent on any Business Day unless immediately
available funds have been credited to Agent’s Account prior to 2:00 p.m. on such
Business Day. Any payment received by Agent in immediately available funds in
Agent’s Account later than 2:00 p.m. shall be deemed to have been received
(unless Agent, in its sole discretion, elects to credit it on the date received)
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.


(ii)    Unless Agent receives notice from Borrowers prior to the date on which
any payment is due to the Lenders that Borrowers will not make such payment in
full as and when required,


51

--------------------------------------------------------------------------------





Agent may assume that Borrowers have made (or will make) such payment in full to
Agent on such date in immediately available funds and Agent may (but shall not
be so required), in reliance upon such assumption, distribute to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent Borrowers do not make such payment in full to Agent on the date when due,
each Lender severally shall repay to Agent on demand such amount distributed to
such Lender, together with interest thereon at the Defaulting Lender Rate for
each day from the date such amount is distributed to such Lender until the date
repaid.


(b)    Apportionment and Application.


(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.


(ii)    Subject to Section 2.4(b)(v) and Section 2.4(e), all payments to be made
hereunder by Borrowers shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.


(iii)    At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)
first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents and to
pay interest and principal on Extraordinary Advances that are held solely by
Agent pursuant to the terms of Section 2.3(d)(iv), until paid in full,



(B)
second, to pay any fees or premiums then due to Agent under the Loan Documents,
until paid in full,



(C)
third, to pay interest due in respect of all Protective Advances, until paid in
full,



(D)
fourth, to pay the principal of all Protective Advances, until paid in full,



(E)
fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,



(F)
sixth, ratably, to pay any fees or premiums then due to any of the Lenders under
the Loan Documents, until paid in full,



(G)
seventh, to pay interest accrued in respect of the Swing Loans, until paid in
full,



(H)
eighth, to pay the principal of all Swing Loans, until paid in full,





52

--------------------------------------------------------------------------------





(I)
ninth, ratably, to pay interest accrued in respect of the Revolving Loans (other
than Protective Advances and Swing Loans), until paid in full,



(J)
tenth, ratably



(1)
ratably, to pay the principal of all Revolving Loans (other than Protective
Advances and Swing Loans), until paid in full,



(2)
to Agent, to be held by Agent, for the benefit of Issuing Bank (and for the
ratable benefit of each of the Lenders that have an obligation to pay to Agent,
for the account of Issuing Bank, a share of each Letter of Credit Disbursement),
as cash collateral in an amount up to 105% of the Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a Letter of Credit expires undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(iii), beginning
with tier (A) hereof),



(3)
ratably, up to the amount (after taking into account any amounts previously paid
pursuant to this clause (3) during the continuation of the applicable
Application Event) of the most recently established Bank Product Reserve, which
amount was established prior to the occurrence of, and not in contemplation of,
the subject Application Event, to (I) the Bank Product Providers based upon
amounts then certified by each applicable Bank Product Provider to Agent (in
form and substance satisfactory to Agent) to be due and payable to such Bank
Product Provider on account of Bank Product Obligations (but not in excess of
the Bank Product Reserve established for the Bank Product Obligations of such
Bank Product Provider), and (II) with any balance to be paid to Agent, to be
held by Agent, for the ratable benefit of the Bank Product Providers, as cash
collateral (which cash collateral may be released by Agent to the applicable
Bank Product Provider and applied by such Bank Product Provider to the payment
or reimbursement of any amounts due and payable

with respect to Bank Product Obligations owed to the applicable Bank Product
Provider as and when such amounts first become due and payable and, if and at
such time as all such Bank Product Obligations are paid or otherwise satisfied
in full, the cash collateral held by Agent in respect of such Bank Product
Obligations shall be reapplied pursuant to this Section 2.4(b)(iii), beginning
with tier (A) hereof,


(K)
eleventh, ratably, to the Bank Product Providers (other than Defaulting Lenders)
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(iii), beginning with tier (A) hereof)



(L)
twelfth, to pay any other Obligations other than Obligations owed to Defaulting
Lenders,



(M)
thirteenth, ratably to pay any Obligations owed to Defaulting Lenders; and





53

--------------------------------------------------------------------------------





(N)
fourteenth, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.



(iv)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).


(v)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.


(vi)    For purposes of Section 2.4(b)(iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.


(vii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.


(c)    Reduction of Commitments.


(i)    Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date or earlier termination thereof pursuant to the terms of this
Agreement. Borrowers may reduce the Revolver Commitments, without premium or
penalty, to an amount not less than the sum
of (A) the Revolver Usage as of such date, plus (B) the principal amount of all
Revolving Loans not yet made as to which a request has been given by Borrowers
under Section 2.3(a), plus (C) the amount of all Letters of Credit not yet
issued as to which a request has been given by Borrowers pursuant to
Section 2.11(a). Each such reduction shall be in an amount which is not less
than $25,000,000 (unless the Revolver Commitments are being reduced to zero and
the amount of the Revolver Commitments in effect immediately prior to such
reduction are less than $25,000,000), shall be made by providing not less than
ten Business Days prior written notice to Agent, and shall be irrevocable. The
Revolver Commitments, once reduced, may not be increased. Each such reduction of
the Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof. In connection with
any reduction in the Revolver Commitments prior to the Maturity Date, if any
Loan Party or any of its Subsidiaries owns any Margin Stock, Borrowers shall
deliver to Agent an updated Form U-1 (with sufficient additional originals
thereof for each Lender), duly executed and delivered by the Borrowers, together
with such other documentation as Agent shall reasonably request, in order to
enable Agent and the Lenders to comply with any of the requirements under
Regulations T, U or X of the Board of Governors.


(d)    Optional Prepayments.


(i)    Revolving Loans. Borrowers may prepay the principal of any Revolving Loan
at any time in whole or in part, without premium or penalty.


(e)    Mandatory Prepayments.




54

--------------------------------------------------------------------------------





(i)    Borrowing Base. If, at any time, (A) the Revolver Usage on such date
exceeds (B) the lesser of (x) the Borrowing Base reflected in the Borrowing Base
Certificate most recently delivered by Borrowers to Agent, or (y) the Maximum
Revolver Amount, in all cases as adjusted for Reserves established by Agent in
accordance with Section 2.1(c), then Borrowers shall immediately prepay the
Obligations in accordance with Section 2.4(f)(i) in an aggregate amount equal to
the amount of such excess.


(ii)    Prepayment Event. During a Cash Dominion Period, in the event and on
each occasion that any Net Proceeds are received by or on behalf of any Loan
Party in respect of any Prepayment Event, Borrowers shall, immediately after
such Net Proceeds are received by any Loan Party, prepay the Obligations in
accordance with Section 2.4(f)(i) in an aggregate amount equal to 100% of such
Net Proceeds to the extent that such Obligations are then outstanding.


(f)    Application of Payments.


(i)    Each prepayment pursuant to Section 2.4(e)(i) shall, (1) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage, and (2) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).


2.5    Promise to Pay; Promissory Notes.


(a)    Borrowers agree to pay the Lender Group Expenses on the earlier of (i)
the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred, or (ii) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)). Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Borrowers agree that their obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.


(b)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to such Lender (or its registered assigns) in a form furnished by
Agent and reasonably satisfactory to Borrowers. Thereafter, the portion of the
Commitments and Loans evidenced by such promissory notes and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the payee named therein (or its registered assigns).


2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.


(a)    Interest Rates. Except as provided in Section 2.6(c) and Section 2.12(d),
all Obligations (except for undrawn Letters of Credit) that have been charged to
the Loan Account pursuant to the terms hereof shall bear interest as follows:


(i)    if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and


(ii)    otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.




55

--------------------------------------------------------------------------------





(b)    Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin multiplied by the average amount
of the Letter of Credit Usage during the immediately preceding month.


(c)    Default Rate. (i) Automatically upon the occurrence and during the
continuation of an Event of Default under clause (h) or clause (i) of Section 8
and (ii) upon the occurrence and during the continuation of any other Event of
Default (other than an Event of Default under clause (h) or clause (i) of
Section 8), at the direction of Agent or the Required Lenders, and upon written
notice by Agent to Borrowers of such direction (provided, that such notice shall
not be required for any Event of Default under clause (a) or clause (b) of
Section 8), (A) all Loans and all Obligations (except for undrawn Letters of
Credit) that have been charged to the Loan Account pursuant to the terms hereof
shall bear interest at a per annum rate equal to two percentage points above the
per annum rate otherwise applicable thereunder, and (B) the Letter of Credit Fee
shall be increased to two percentage points above the per annum rate otherwise
applicable hereunder.


(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k), or Section 2.12(a), (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents (other than Letter of Credit
Fees) shall be due and payable, in arrears, on the first day of each month, (ii)
all Letter of Credit Fees payable hereunder, and all fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k)
shall be due and payable, in arrears, on the first Business Day of each month,
and (iii) all costs and expenses payable hereunder or under any of the other
Loan Documents, and all other Lender Group Expenses shall be due and payable on
the earlier of (x) with respect to Lender Group Expenses outstanding as of the
Closing Date, the Closing Date, and (y) otherwise, the earlier of (A) the first
day of the month following the date on which the applicable costs, expenses, or
Lender Group Expenses were first incurred, or (B) the date on which
demand therefor is made by Agent (it being acknowledged and agreed that any
charging of such costs, expenses or Lender Group Expenses to the Loan Account
pursuant to the provisions of the following sentence shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause (B)).
Borrowers hereby authorize Agent, from time to time without prior notice to
Borrowers, to charge to the Loan Account (A) on the first day of each month, all
interest accrued during the prior month on the Revolving Loans hereunder, (B) on
the first Business Day of each month, all Letter of Credit Fees accrued or
chargeable hereunder during the prior month, (C) as and when incurred or
accrued, all fees and costs provided for in Section 2.10(a) or (c), (D) on the
first day of each month, the Unused Line Fee accrued during the prior month
pursuant to Section 2.10(b), (E) as and when due and payable, all other fees
payable hereunder or under any of the other Loan Documents, (F) on the Closing
Date and thereafter as and when incurred or accrued, all other Lender Group
Expenses, and (G) as and when due and payable all other payment obligations
payable under any Loan Document or any Bank Product Agreement (including any
amounts due and payable to the Bank Product Providers in respect of Bank
Products). All amounts (including interest, fees, costs, expenses, Lender Group
Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement) charged to the Loan Account shall thereupon
constitute Revolving Loans hereunder, shall constitute Obligations hereunder,
and shall initially accrue interest at the rate then applicable to Revolving
Loans that are Base Rate Loans (unless and until converted into LIBOR Rate Loans
in accordance with the terms of this Agreement).


(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360-day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.




56

--------------------------------------------------------------------------------





(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.


2.7    Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds made to Agent’s Account or unless
and until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 2:00 p.m. If any
payment item is received into Agent’s Account on a non-Business Day or after
2:00 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.


2.8    Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrowers agree to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.


2.9    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers’ account, the Letters of Credit issued or
arranged by Issuing Bank for Borrowers’ account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses. In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers’ account. Agent shall make available to
Borrowers monthly statements regarding the Loan Account, including the principal
amount of the Revolving Loans, interest accrued hereunder, fees accrued or
charged hereunder or under the other Loan Documents, and a summary itemization
of all charges and expenses constituting Lender Group Expenses accrued hereunder
or under the other Loan Documents, and each such statement, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.


2.10    Fees.


(a)    Certain Fees. Borrowers shall pay to Agent, for the account of Agent, as
and when due and payable under the terms of the Fee Letter, the fees set forth
in the Fee Letter.




57

--------------------------------------------------------------------------------





(b)    Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to 0.25% per annum multiplied by the result of (i) the aggregate amount of
the Revolver Commitments, less (ii) the Average Revolver Usage during the
immediately preceding month (or portion thereof), which Unused Line Fee shall be
due and payable, in arrears, on the first day of each month from and after the
Closing Date up to the first day of the month prior to the date on which the
Obligations are paid in full and on the date on which the Obligations are paid
in full.


(c)    Field Examination and Other Fees. Subject to any limitations set forth in
Sections 5.11 and 5.12, Borrowers shall pay to Agent, field examination,
appraisal, and valuation fees and charges, as and when incurred or chargeable,
as follows (i) a fee of $1,000 per day, per examiner, plus out-of-pocket
expenses (including travel, meals, and lodging) for each field examination of
any Loan Party or its Subsidiaries performed by or on behalf of Agent, and (ii)
the fees, charges or expenses paid or incurred by Agent if it elects to employ
the services of one or more third Persons to appraise the Collateral, or any
portion thereof.


2.11    Letters of Credit.


(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrowers made in accordance herewith, and prior to the Maturity Date,
Issuing Bank agrees to issue a requested standby Letter of Credit or a sight
commercial Letter of Credit for the account of Borrowers. By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrowers shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be
(i) irrevocable and made in writing by an Authorized Person, (ii) delivered to
Agent and Issuing Bank via telefacsimile or other electronic method of
transmission reasonably acceptable to Agent and Issuing Bank and reasonably in
advance of the requested date of issuance, amendment, renewal, or extension, and
(iii) subject to Issuing Bank’s authentication procedures with results
satisfactory to Issuing Bank. Each such request shall be in form and substance
reasonably satisfactory to Agent and Issuing Bank and (i) shall specify (A) the
amount of such Letter of Credit, (B) the date of issuance, amendment, renewal,
or extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as Agent or Issuing Bank may request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that Issuing Bank generally requests for Letters of Credit
in similar circumstances. Issuing Bank’s records of the content of any such
request will be conclusive. Anything contained herein to the contrary
notwithstanding, Issuing Bank may, but shall not be obligated to, issue a Letter
of Credit that supports the obligations of a Loan Party or one of its
Subsidiaries in respect of x) a lease of real property, or (y) an employment
contract.


(b)    Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:


(i)    the Letter of Credit Usage would exceed the Letter of Credit Sublimit, or


(ii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or




58

--------------------------------------------------------------------------------





(iii)    the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.


(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Bank from issuing such Letter of
Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will not or may
not be in United States Dollars.


(d)    Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day prior to the Business Day
on which such Issuing Bank issues any Letter of Credit. In addition, each
Issuing Bank (other than Wells Fargo or any of its Affiliates) shall, on the
first Business Day of each week, submit to Agent a report detailing the daily
undrawn amount of each Letter of Credit issued by such Issuing Bank during the
prior calendar week. Borrowers
and the Lender Group hereby acknowledge and agree that all Existing Letters of
Credit shall constitute Letters of Credit under this Agreement on and after the
Closing Date with the same effect as if such Existing Letters of Credit were
issued by Issuing Bank at the request of Borrowers on the Closing Date. Each
Letter of Credit shall be in form and substance reasonably acceptable to Issuing
Bank, including the requirement that the amounts payable thereunder must be
payable in Dollars. If Issuing Bank makes a payment under a Letter of Credit,
Borrowers shall pay to Agent an amount equal to the applicable Letter of Credit
Disbursement on the Business Day such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Revolving Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3) and, initially, shall bear interest at the rate then applicable to
Revolving Loans that are Base Rate Loans. If a Letter of Credit Disbursement is
deemed to be a Revolving Loan hereunder, Borrowers’ obligation to pay the amount
of such Letter of Credit Disbursement to Issuing Bank shall be automatically
converted into an obligation to pay the resulting Revolving Loan. Promptly
following receipt by Agent of any payment from Borrowers pursuant to this
Section 2.11(d), Agent shall distribute such payment to Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.11(e) to
reimburse Issuing Bank, then to such Revolving Lenders and Issuing Bank as their
interests may appear.


(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of


59

--------------------------------------------------------------------------------





Credit Disbursement made by Issuing Bank under the applicable Letter of Credit.
In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to Agent, for the account of
Issuing Bank, such Revolving Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Bank and not reimbursed by Borrowers on the date
due as provided in Section 2.11(d), or of any reimbursement payment that is
required to be refunded (or that Agent or Issuing Bank elects, based upon the
advice of counsel, to refund) to Borrowers for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to deliver to Agent, for the account
of Issuing Bank, an amount equal to its respective Pro Rata Share of each Letter
of Credit Disbursement pursuant to this Section 2.11(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such Revolving Lender fails to make
available to Agent the amount of such Revolving Lender’s Pro Rata Share of a
Letter of Credit Disbursement as provided in this this Section 2.11, such
Revolving Lender shall be deemed to be a Defaulting Lender and Agent (for the
account of Issuing Bank) shall be entitled to recover such amount on demand from
such Revolving Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.


(f)    Each Borrower agrees to indemnify, defend and hold harmless each member
of the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:


(i)    any Letter of Credit or any pre-advice of its issuance;


(ii)    any transfer, sale, delivery, surrender or endorsement (or lack thereof)
of any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Letter of Credit;


(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;


(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;


(v)    any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;


(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;


(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;




60

--------------------------------------------------------------------------------





(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;


(ix)    any prohibition on payment of any amount payable by Issuing Bank to a
beneficiary or transferee beneficiary of a Letter of Credit arising out of
Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;


(x)    Issuing Bank’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation;


(xi)    any foreign language translation provided to Issuing Bank in connection
with any Letter of Credit;


(xii)    any foreign law or usage as it relates to Issuing Bank’s issuance of a
Letter of Credit in support of a foreign guaranty including the expiration of
such guaranty after the related Letter of Credit expiration date and any
resulting drawing paid by Issuing Bank in connection therewith; or


(xiii)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;


provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (xiii) above
to the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. Borrowers
hereby agree to pay the Letter of Credit Related Person claiming indemnity on
demand from time to time all amounts owing under this Section 2.11(f). If and to
the extent that the obligations of Borrowers under this Section 2.11(f) are
unenforceable for any reason, Borrowers agree to make the maximum contribution
to the Letter of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.


(g)    The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit, or
(iii) retaining Drawing Documents presented under a Letter of Credit. Borrowers’
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against Issuing
Bank or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by Borrowers as a
result of the breach or alleged wrongful conduct complained of, and (y) the
amount (if any) of the loss that would have been avoided had Borrowers taken all
reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing Issuing Bank to effect a cure.




61

--------------------------------------------------------------------------------





(h)    Borrowers are responsible for the final text of the Letter of Credit as
issued by Issuing Bank, irrespective of any assistance Issuing Bank may provide
such as drafting or recommending text or by Issuing Bank’s use or refusal to use
text submitted by Borrowers. Borrowers understand that the final form of any
Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by Issuing Bank, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes. If Borrowers request Issuing Bank
to issue a Letter of Credit for an affiliated or unaffiliated third party (an
“Account Party”), (i) such Account Party shall have no rights against Issuing
Bank; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among Issuing Bank and Borrowers.
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by Issuing Bank in connection therewith and shall promptly notify Issuing
Bank (not later than three (3) Business Days following Borrowers’ receipt of
documents from Issuing Bank) of any non-compliance with Borrowers’ instructions
and of any discrepancy in any document under any presentment or other
irregularity. Borrowers understand and agree that Issuing Bank is not required
to extend the expiration date of any Letter of Credit for any reason. With
respect to any Letter of Credit containing an “automatic amendment” to extend
the expiration date of such Letter of Credit, Issuing Bank, in its sole and
absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if Borrowers do not at any time want the then current expiration date of such
Letter of Credit to be extended, Borrowers will so notify Agent and Issuing Bank
at least 30 calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.


(i)    Borrowers’ reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:


(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement, or any Loan Document, or any term
or provision therein or herein;


(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;


(iii)    Issuing Bank or any of its branches or Affiliates being the beneficiary
of any Letter of Credit;


(iv)    Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;


(v)    the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, Issuing Bank or any other
Person;


(vi)    Issuing Bank or any correspondent honoring a drawing upon receipt of an
electronic presentation under a Letter of Credit requiring the same, regardless
of whether the original Drawing Documents arrive at Issuing Bank’s counters or
are different from the electronic presentation;




62

--------------------------------------------------------------------------------





(vii)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or


(viii)    the fact that any Default or Event of Default shall have occurred and
be continuing;


provided, that subject to Section 2.11(f) above, the foregoing shall not release
Issuing Bank from such liability to Borrowers as may be finally determined in a
final, non-appealable judgment of a court of competent jurisdiction against
Issuing Bank following reimbursement or payment of the obligations and
liabilities, including reimbursement and other payment obligations, of Borrowers
to Issuing Bank arising under, or in connection with, this Section 2.11 or any
Letter of Credit.
(j)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;


63

--------------------------------------------------------------------------------





(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any presenting bank (designated or permitted by the terms of
the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;
(xi)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xii)    honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
(k)    Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank
equal to 0.125% per annum multiplied by the average amount of the Letter of
Credit Usage during the immediately preceding month, plus (ii) any and all other
customary commissions, fees and charges then in effect imposed by, and any and
all expenses incurred by, Issuing Bank, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit,
at the time of issuance of any Letter of Credit and upon the occurrence of any
other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, renewals or cancellations).


(l)    If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):
        
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or


(ii)    there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit, Loans, or obligations
to make Loans hereunder, and the result of the foregoing is to increase,
directly or indirectly, the cost to Issuing Bank or any other member of the
Lender Group of issuing, making, participating in, or maintaining any Letter of
Credit or to reduce the amount receivable in respect thereof, then, and in any
such case, Agent may, at any time


64

--------------------------------------------------------------------------------





within a reasonable period after the additional cost is incurred or the amount
received is reduced, notify Borrowers, and Borrowers shall pay within 30 days
after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this
Section 2.11(l), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.


(m)    Each standby Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Maturity Date, Letter of Credit Collateralization shall be provided therefor
on or before the date that is five Business Days prior to the Maturity Date.
Each commercial Letter of Credit shall expire on the earlier of (i) 120 days
after the date of the issuance of such commercial Letter of Credit and (ii) five
Business Days prior to the Maturity Date.


(n)    If (i) any Event of Default shall occur and be continuing, or (ii)
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter of Credit Exposure) demanding Letter of
Credit Collateralization pursuant to this Section 2.11(n) upon such demand,
Borrowers shall provide Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage. If Borrowers fail to provide Letter of
Credit Collateralization as required by this Section 2.11(n), the Revolving
Lenders may (and, upon direction of Agent, shall) advance, as Revolving Loans
the amount of the cash collateral required pursuant to the Letter of Credit
Collateralization provision so that the then existing Letter of Credit Usage is
cash collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).


(o)    Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.


(p)    Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank’s conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.


(q)    In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.




65

--------------------------------------------------------------------------------





(r)    The provisions of this Section 2.11 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.


(s)    At Borrowers’ costs and expense, Borrowers shall execute and deliver to
Issuing Bank such additional certificates, instruments and/or documents and take
such additional action as may be reasonably requested by Issuing Bank to enable
Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks’
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.


2.12    LIBOR Option.


(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrowers shall have the option, subject
to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a
portion of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than three months in duration, interest
shall be payable at three-month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period),
(ii) the date on which all or any portion of the Obligations are accelerated
pursuant to the terms hereof, or (iii) the date on which this Agreement is
terminated pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Borrowers have properly exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, at the written election of Agent or the Required
Lenders, Borrowers no longer shall have the option to request that Revolving
Loans bear interest at a rate based upon the LIBOR Rate.


(b)    LIBOR Election.


(i)    Borrowers may, at any time and from time to time, so long as Borrowers
have not received a notice from Agent (which notice Agent may elect to give or
not give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrowers), after
the occurrence and during the continuance of an Event of Default, to terminate
the right of Borrowers to exercise the LIBOR Option during the continuance of
such Event of Default, elect to exercise the LIBOR Option by notifying Agent
prior to 12:00 noon at least three Business Days prior to the commencement of
the proposed Interest Period (the “LIBOR Deadline”). Notice of Borrowers’
election of the LIBOR Option for a permitted portion of the Revolving Loans and
an Interest Period pursuant to this Section 2.12 shall be made by delivery to
Agent of a LIBOR Notice received by Agent before the LIBOR Deadline. Promptly
upon its receipt of each such LIBOR Notice, Agent shall provide a copy thereof
to each of the affected Lenders.


(ii)    Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of


66

--------------------------------------------------------------------------------





(A) the payment or required assignment of any principal of any LIBOR Rate Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (B) the conversion of any LIBOR Rate Loan
other than on the last day of the Interest Period applicable thereto, or (C) the
failure to borrow, convert, continue or prepay any LIBOR Rate Loan on the date
specified in any LIBOR Notice delivered pursuant hereto (such losses, costs, or
expenses, “Funding Losses”). A certificate of Agent or a Lender delivered to
Borrowers setting forth in reasonable detail any amount or amounts that Agent or
such Lender is entitled to receive pursuant to this Section 2.12 shall be
conclusive absent manifest error. Borrowers shall pay such amount to Agent or
the Lender, as applicable, within 30 days of the date of its receipt of such
certificate. If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its sole discretion at the request of Borrowers, hold the amount of such payment
as cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.


(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than 10 LIBOR Rate Loans in effect at any given time. Borrowers
may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$5,000,000.


(c)    Conversion; Prepayment. Borrowers may convert LIBOR Rate Loans to Base
Rate Loans or prepay LIBOR Rate Loans at any time; provided, that in the event
that LIBOR Rate Loans are converted or prepaid on any date that is not the last
day of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with
Section 2.12(b)(ii).


(d)    Special Provisions Applicable to LIBOR Rate.


(i)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
(other than Taxes which shall be governed by Section 16), in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including any Changes in Law and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)).


(ii)    Subject to the provisions set forth in Section 2.12(e) below, in the
event that any change in market conditions or any Change in Law shall at any
time after the date hereof, in the reasonable opinion of any Lender, make it
unlawful or impractical for such Lender to fund or maintain LIBOR Rate Loans or
to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Lender and (A) in the case of any LIBOR Rate Loans


67

--------------------------------------------------------------------------------





of such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and (B)
Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.


(e)    Effect of Benchmark Transition Event.


(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, Agent and Administrative Borrower
may amend this Agreement to replace the LIBOR Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after Agent has posted
such proposed amendment to all Lenders and Administrative Borrower so long as
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to Agent written notice
that such Required Lenders accept such amendment. No replacement of the LIBOR
Rate with a Benchmark Replacement pursuant to this Section 2.12(e) will occur
prior to the applicable Benchmark Transition Start Date.


(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Agent, in consultation with
Administrative Borrower, will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.


(iii)    Notices; Standards for Decisions and Determinations. Agent will
promptly notify Administrative Borrower and the Lenders of (1) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (2) the
implementation of any Benchmark Replacement, (3) the effectiveness of any
Benchmark Replacement Conforming Changes and (4) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Agent or Lenders pursuant to this Section 2.12(e), including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.12(e).


(iv)    Benchmark Unavailability Period. Upon Administrative Borrower’s receipt
of notice of the commencement of a Benchmark Unavailability Period,
Administrative Borrower may revoke any request for a Borrowing of, conversion to
or continuation of LIBOR Rate Loans to be made, converted or continued during
any Benchmark Unavailability Period and, failing that, Administrative Borrower
will be deemed to have converted any such request into a request for a Borrowing
of or conversion to Base Rate Loans. During any Benchmark Unavailability Period,
the component of the Base Rate based upon the LIBOR Rate will not be used in any
determination of the Base Rate.


(f)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.




68

--------------------------------------------------------------------------------





2.13    Capital Requirements.


(a)    If, after the date hereof, Issuing Bank or any Lender determines that (i)
any Change in Law regarding capital, liquidity or reserve requirements for banks
or bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy or liquidity
requirements (whether or not having the force of law), has the effect of
reducing the return on Issuing Bank’s, such Lender’s, or such holding companies’
capital or liquidity as a consequence of Issuing Bank’s or such Lender’s
commitments, Loans, participations or other obligations hereunder to a level
below that which Issuing Bank, such Lender, or such holding companies could have
achieved but for such Change in Law or compliance (taking into consideration
Issuing Bank’s, such Lender’s, or such holding companies’ then existing policies
with respect to capital adequacy or liquidity requirements and assuming the full
utilization of such entity’s capital) by any amount deemed by Issuing Bank or
such Lender to be material, then Issuing Bank or such Lender may notify
Borrowers and Agent thereof. Following receipt of such notice, Borrowers agree
to pay Issuing Bank or such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section 2.13 shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided, that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section 2.13 for any reductions in
return incurred more than 180 days prior to the date that Issuing Bank or such
Lender notifies Borrowers of such Change in Law giving rise to such reductions
and of such Lender’s intention to claim compensation therefor; provided further,
that if such claim arises by reason of the Change in Law that is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.


(b)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then, at the
request of Administrative Borrower, such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans, and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.11(l), Section 2.12(d)(i)
or Section 2.13(a), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans, then Borrowers (without prejudice to any amounts then due to such
Affected Lender under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or
indicates that it is no longer unlawful or impractical to fund or maintain LIBOR
Rate Loans, may designate a different Issuing Bank or substitute a Lender or
prospective Lender, in each case, reasonably acceptable to Agent to purchase the
Obligations owed to such


69

--------------------------------------------------------------------------------





Affected Lender and such Affected Lender’s commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and commitments,
and upon such purchase by the Replacement Lender, which such Replacement Lender
shall be deemed to be “Issuing Bank” or a “Lender” (as the case may be) for
purposes of this Agreement and such Affected Lender shall cease to be “Issuing
Bank” or a “Lender” (as the case may be) for purposes of this Agreement.


(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.


2.14    Incremental Facilities.


(a)    At any time during the period from and after the Closing Date through but
excluding the date that is the Maturity Date, at the option of Borrowers (but
subject to the conditions set forth in Section 2.14(b) below), the Revolver
Commitments and the Maximum Revolver Amount may be increased by an amount in the
aggregate for all such increases of the Revolver Commitments and the Maximum
Revolver Amount not to exceed the Available Increase Amount (each such increase,
an “Increase”). Agent shall invite each Lender to increase its Revolver
Commitments (it being understood that no Lender shall be obligated to increase
its Revolver Commitments) in connection with a proposed Increase at the interest
margin proposed by Borrowers, and if sufficient Lenders do not agree to increase
their Revolver Commitments in connection with such proposed Increase, then Agent
or Borrowers may invite any prospective lender who is reasonably satisfactory to
Agent and Borrowers to become a Lender in connection with a proposed Increase.
Any Increase shall be in an amount of at least $25,000,000 and integral
multiples of $5,000,000 in excess thereof. In no event may the Revolver
Commitments and the Maximum Revolver Amount be increased pursuant to this
Section 2.14 on more than two occasions in the aggregate for all such Increases.
Additionally, for the avoidance of doubt, it is understood and agreed that in no
event shall the aggregate amount of the Increases to the Revolver Commitments
exceed $200,000,000.


(b)    Each of the following shall be conditions precedent to any Increase of
the Revolver Commitments and the Maximum Revolver Amount in connection
therewith:


(i)    Agent or Borrowers have obtained the commitment of one or more Lenders
(or other prospective lenders) reasonably satisfactory to Agent and Borrowers to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrowers, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrowers, and Agent are party,


(ii)    each of the conditions precedent set forth in Section 3.2 are satisfied,


(iii)    in connection with any Increase, if any Loan Party or any of its
Subsidiaries owns or will acquire any Margin Stock, Borrowers shall deliver to
Agent an updated Form U-1 (with sufficient additional originals thereof for each
Lender), duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Board of Governors,




70

--------------------------------------------------------------------------------





(iv)    Borrowers have delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for the Loan Parties and their
Subsidiaries evidencing compliance on a pro forma basis with Section 7 for the
12 months (on a month-by-month basis) immediately following the proposed date of
the applicable Increase, and


(v)    the interest rate margins with respect to the Revolving Loans to be made
pursuant to the increased Revolver Commitments shall be the same as the interest
rate margin applicable to Revolving Loans hereunder immediately prior to the
applicable Increase Date (as defined below).


(c)    Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.


(d)    Each of the Lenders having a Revolver Commitment prior to the Increase
Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.


(e)    The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents. Borrowers
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Revolver Commitments and Maximum Revolver Amount.


2.15    Joint and Several Liability of Borrowers.


(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.


(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.
        
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers


71

--------------------------------------------------------------------------------





will make such payment with respect to, or perform, such Obligations until such
time as all of the Obligations are paid in full, and without the need for
demand, protest, or any other notice or formality.


(d)    The Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.15(d)) or any other circumstances whatsoever.


(e)    Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans, or any
Letters of Credit issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Agreement,
notices of the existence, creation, or incurring of new or additional
Obligations or other financial accommodations or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by Agent
or Lenders under or in respect of any of the Obligations, any right to proceed
against any other Borrower or any other Person, to proceed against or exhaust
any security held from any other Borrower or any other Person, to protect,
secure, perfect, or insure any security interest or Lien on any property subject
thereto or exhaust any right to take any action against any other Borrower, any
other Person, or any collateral, to pursue any other remedy in any member of the
Lender Group’s or any Bank Product Provider’s power whatsoever, any requirement
of diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement),
any right to assert against any member of the Lender Group or any Bank Product
Provider, any defense (legal or equitable), set-off, counterclaim, or claim
which each Borrower may now or at any time hereafter have against any other
Borrower or any other party liable to any member of the Lender Group or any Bank
Product Provider, any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Obligations or any
security therefor, and any right or defense arising by reason of any claim or
defense based upon an election of remedies by any member of the Lender Group or
any Bank Product Provider including any defense based upon an impairment or
elimination of such Borrower’s rights of subrogation, reimbursement,
contribution, or indemnity of such Borrower against any other Borrower. Without
limiting the generality of the foregoing, each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent or Lenders at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.15 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar


72

--------------------------------------------------------------------------------





proceeding with respect to any other Borrower or any Agent or Lender. Each of
the Borrowers waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
hereof. Any payment by any Borrower or other circumstance which operates to toll
any statute of limitations as to any Borrower shall operate to toll the statute
of limitations as to each of the Borrowers. Each of the Borrowers waives any
defense based on or arising out of any defense of any Borrower or any other
Person, other than payment of the Obligations to the extent of such payment,
based on or arising out of the disability of any Borrower or any other Person,
or the validity, legality, or unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Borrower other than payment of the Obligations to the extent of such payment.
Agent may, at the election of the Required Lenders, foreclose upon any
Collateral held by Agent by one or more judicial or nonjudicial sales or other
dispositions, whether or not every aspect of any such sale is commercially
reasonable or otherwise fails to comply with applicable law or may exercise any
other right or remedy Agent, any other member of the Lender Group, or any Bank
Product Provider may have against any Borrower or any other Person, or any
security, in each case, without affecting or impairing in any way the liability
of any of the Borrowers hereunder except to the extent the Obligations have been
paid.


(f)    Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.


(g)    The provisions of this Section 2.15 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.


(h)    Each Borrower hereby agrees that it will not enforce any of its rights
that arise from the existence, payment, performance or enforcement of the
provisions of this Section 2.15, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Borrower, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from any Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar


73

--------------------------------------------------------------------------------





proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group and the Bank
Product Providers, and shall forthwith be paid to Agent to be credited and
applied to the Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Obligations or other amounts payable under this
Agreement thereafter arising. Notwithstanding anything to the contrary contained
in this Agreement, no Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Borrower (the “Foreclosed Borrower”), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Borrower whether pursuant to this Agreement or
otherwise.


(i)    Each of the Borrowers hereby acknowledges and affirms that it understands
that to the extent the Obligations are secured by Real Property located in
California, the Borrowers shall be liable for the full amount of the liability
hereunder notwithstanding the foreclosure on such Real Property by trustee sale
or any other reason impairing such Borrower’s right to proceed against any other
Loan Party. In accordance with Section 2856 of the California Civil Code or any
similar laws of any other applicable jurisdiction, each of the Borrowers hereby
waives until such time as the Obligations have been paid in full:


(i)    all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to the Borrowers by reason of Sections 2787 to 2855, inclusive, 2899, and 3433
of the California Civil Code or any similar laws of any other applicable
jurisdiction;


(ii)    all rights and defenses that the Borrowers may have because the
Obligations are secured by Real Property located in California, meaning, among
other things, that: (A) Agent, the other members of the Lender Group, and the
Bank Product Providers may collect from the Borrowers without first foreclosing
on any real or personal property collateral pledged by any Loan Party, and (B)
if Agent, on behalf of the Lender Group, forecloses on any Real Property pledged
as Collateral by any Loan Party, (1) the amount of the Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (2) the
Lender Group may collect from the Loan Parties even if, by foreclosing on any
such Real Property pledged as Collateral, Agent or the other members of the
Lender Group have destroyed or impaired any right the Borrowers may have to
collect from any other Loan Party, it being understood that this is an
unconditional and irrevocable waiver of any rights and defenses the Borrowers
may have because the Obligations are secured by Real Property (including any
rights or defenses based upon Sections 580a, 580d, or 726 of the California Code
of Civil Procedure or any similar laws of any other applicable jurisdiction);
and


(iii)    all rights and defenses arising out of an election of remedies by
Agent, the other members of the Lender Group, and the Bank Product Providers,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for the Obligations, has destroyed the Borrowers’ rights of
subrogation and reimbursement against any other Loan Party by the operation of
Section 580d of the California Code of Civil Procedure or any similar laws of
any other applicable jurisdiction or otherwise.




74

--------------------------------------------------------------------------------





3.    CONDITIONS; TERM OF AGREEMENT.


3.1    Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is subject to the fulfillment, to the satisfaction of Agent and each
Lender, of each of the conditions precedent set forth on Schedule 3.1 to this
Agreement.


3.2    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:


(a)    the representations and warranties of each Loan Party or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and


(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.


3.3    Maturity. The Commitments shall continue in full force and effect for a
term ending on the Maturity Date (unless terminated earlier in accordance with
the terms hereof).


3.4    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other than Hedge Obligations) immediately shall
become due and payable without notice or demand and Borrowers shall be required
to repay all of the Obligations (other than Hedge Obligations) in full. No
termination of the obligations of the Lender Group (other than payment in full
of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full. When all of the Obligations have been paid in full, Agent
will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.


3.5    Early Termination by Borrowers. Borrowers have the option, at any time
upon ten Business Days prior written notice to Agent, to repay all of the
Obligations in full and terminate the Commitments. The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrowers may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).


4.    REPRESENTATIONS AND WARRANTIES.


In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete,


75

--------------------------------------------------------------------------------





in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Revolving Loan (or other
extension of credit) made thereafter, as though made on and as of the date of
such Revolving Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date), and such
representations and warranties shall survive the execution and delivery of this
Agreement:
4.1    Organization; Powers. Each of the Loan Parties is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
4.2    Authorization; Enforceability. The Transactions are within each Loan
Party’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and each constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
4.3    Governmental Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents; (b) will not violate any Requirement of Law
applicable to any Loan Party; (c) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon any Loan
Party or its assets, or give rise to a right under any such material indenture,
agreement or other instrument (other than a Loan Document) to require any
payment to be made by any Loan Party; and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party, except Liens created
pursuant to the Loan Documents.
4.4    Financial Condition; No Material Adverse Change.
(a)    KAC has heretofore furnished to the Lender Group copies of, or has
provided Agent with an electronic link to the copies that have been made
available through its website or that have been filed with the SEC via EDGAR,
its consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the 2016, 2017 and 2018 Fiscal Years, audited by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the Fiscal Quarter ended June 30, 2019. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of KAC and the Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii).


(b)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2018.




76

--------------------------------------------------------------------------------





4.5    Properties.


(a)    As of the Closing Date, Schedule 4.5(a) sets forth the address of each
parcel of material real property that is owned or leased by each Loan Party.
Each of such leases and subleases is valid and enforceable in accordance with
its terms and is in full force and effect, and, to the knowledge of the Loan
Parties, no material default by any party to any such lease or sublease exists.
Except as set forth on Schedule 4.5(a), each of the Loan Parties has good and
indefeasible title to, or valid leasehold interests in, all its material real
and personal property, free of all Liens other than Permitted Liens.


(b)    Each of the Loan Parties owns, or is licensed to use, all material
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 4.5(b), and
the use thereof by the Loan Parties does not infringe in any material respect
upon the rights of any other Person, and the Loan Parties’ rights thereto are
not subject to any licensing agreement or similar arrangement.


4.6    Litigation and Environmental Matters.


(a)    Except for the Disclosed Matters, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any of the Loan Parties, threatened against or
affecting the Loan Parties (i) which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve this Agreement or the Transactions.


(b)    Except for the Disclosed Matters, (i) no Loan Party has received notice
of any claim with respect to any Environmental Liability or knows of any basis
for any Environmental Liability and (ii) and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Loan Party (A) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law or (B) has become
subject to any Environmental Liability.


4.7    Compliance with Laws and Agreements. Each of the Loan Parties, to its
knowledge, is in compliance with all Requirements of Law applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


4.8    Governmental Regulation. No Loan Party nor any of the Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.


4.9    Taxes. Each of the Loan Parties has timely filed or caused to be filed
all federal and all state and other material Tax returns and reports required to
have been filed and has paid or caused to be paid all Federal and all state and
other material Taxes required to have been paid by it, except Taxes that are
being contested in good faith by appropriate proceedings and for which such Loan
Party has set aside on its books adequate reserves. No tax Liens (other than
Permitted Encumbrances) have been filed and no claims are being asserted with
respect to any such Taxes.


4.10    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. Except as would not reasonably be expected to result in
a Material Adverse Effect, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Update No. 715) did not, as of


77

--------------------------------------------------------------------------------





the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of each such Plan.


4.11    Disclosure. Each Loan Party has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any Subsidiary is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the other reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to Agent or any Lender
in connection with the negotiation of this Agreement or any other Loan Document
(as modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, (a) the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Closing Date, as of the Closing Date, and (b) it is
understood and agreed that uncertainty is inherent in any forecasts or
projections and no assurances can be given by the Loan Parties of the future
achievement of such performance. The information included in the Beneficial
Ownership Certification most recently provided to Agent under this Agreement is
true and correct in all respects.


4.12    Material Agreements. As of the Closing Date, all material agreements and
contracts to which any Loan Party is a party or is bound and which, under
Requirements of Law, would be required to be filed with the SEC, are either (a)
filed as exhibits to, or incorporated by reference in, the reports of KAC that
were filed with the SEC, prior to the Closing Date, or (b) are listed on
Schedule 4.12. No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any material agreement to which it is a party or (ii) any agreement or
instrument evidencing or governing Indebtedness, except where such defaults,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.


4.13    Solvency.


(a)    Both before and immediately after the consummation of the Transactions to
occur on the Closing Date, and as of the date of the making of each Revolving
Loan (or other extension of credit) made thereafter, each Loan Party is Solvent.
The amount of contingent liabilities at any time shall be computed as the amount
that, in light of all facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.


(b)    No Loan Party intends to, or will permit any of the Subsidiaries to, and
no Loan Party believes that it or any of the Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.


(c)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the Transactions with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.


4.14    Insurance. Schedule 4.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Closing Date. All
policies of insurance of any kind or nature owned by or issued to any of the
Loan Parties, including without limitation, policies of life, fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers’ compensation, employee health and welfare, title, property
and liability insurance are in full force and effect and are of a nature and
provide such coverage as is customarily carried by companies of the size and
character of the Loan Parties.




78

--------------------------------------------------------------------------------





4.15    Capitalization and Subsidiaries. Schedule 4.15 (as updated from time to
time by KAC) sets forth (a) a correct and complete list of the name and
relationship to KAC of each and all of the other Loan Parties, (b) a true and
complete listing of each class of each of the Loan Parties’ authorized Equity
Interests (other than KAC’s), of which all of such issued shares are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and
of record by the Persons identified on Schedule 4.15, and (c) the type of entity
of each Loan Party. All of the issued and outstanding Equity Interests of a
Subsidiary owned by any Loan Party have been duly authorized and issued and are
fully paid and non-assessable (to the extent such concepts are relevant with
respect to such ownership interests).


4.16    Security Interest in Collateral. The provisions of this Agreement and
the other Loan Documents create legal and valid Liens on all the Collateral in
favor of Agent (for the benefit of the Lender Group and the Bank Product
Providers ) and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Obligations, enforceable against the applicable Loan
Party, and having priority over all other Liens on the Collateral except in the
case of (a) Permitted Liens, to the extent any such Permitted Liens would have
priority over the Liens in favor of Agent (for the benefit of the Lender Group
and the Bank Product Providers ), pursuant to any Requirement of Law or any
applicable agreement that is permitted hereunder and (b) Liens on personal
Property perfected only by possession (including possession of any certificate
of title) to the extent Agent has not obtained or does not maintain possession
of such Collateral.


4.17    Employment Matters. There are no strikes, lockouts or slowdowns against
any Loan Party or any of the Subsidiaries pending or, to the knowledge of the
Loan Parties, threatened. The hours worked by and payments made to employees of
any Loan Party or any of the Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. All payments due from and payable by any Loan Party
in accordance with Requirements of Law, on account of wages and employee health
and welfare insurance and other benefits, have been paid at or within such time
as required by such Requirements of Law, or, to the extent required by such
Requirements of Law, accrued as a liability on the books of such Loan Party.


4.18    Federal Reserve Regulation. Neither any Loan Party nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of any Loan or Letter of Credit has been
used or will be used, whether directly or indirectly, to purchase or carry any
Margin Stock or to extend credit to others for any purpose that entails a
violation of any of the Regulations of the Board of Governors, including
Regulations T, U and X.


4.19    Use of Proceeds. The proceeds of the Loans have been used and will be
used, whether directly or indirectly as set forth in Section 5.8.


4.20    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No
Loan Party nor any of its Subsidiaries is in violation of any Sanctions. No Loan
Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person , (b) has any assets located in Sanctioned
Territories, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Territories, in each case in violation of
Sanctions. Each of the Loan Parties and its Subsidiaries has implemented and
maintains in effect policies and procedures designed to promote compliance with
all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the
Loan Parties and its Subsidiaries, and to the knowledge of each such Loan Party,
each director, officer, employee, agent and Affiliate of each such Loan Party
and each such Subsidiary, is in compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of
Credit issued hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned


79

--------------------------------------------------------------------------------





Person or a Sanctioned Territory in any manner that would result in a violation
of any Sanctions, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including any Lender, Bank Product Provider, or other individual or entity
participating in any transaction).


4.21    Common Enterprise. The successful operation and condition of each of the
Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its Board of Directors has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (a) successful
operations of each of the other Loan Parties and (b) the credit extended by the
Lender Group to the Borrowers hereunder, both in their separate capacities and
as members of the group of companies. Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, will be of
direct and indirect benefit to such Loan Party, and is in its best interest.


4.22    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot Act”).
    
4.23    Eligible Accounts; Eligible Inventory; Eligible M&E. As to each Account
that is identified by Borrowers as an Eligible Account in a Borrowing Base
Certificate submitted to Agent, such Account is not excluded as ineligible by
virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Accounts.
As to each item of Inventory that is identified by Borrowers as Eligible
Inventory in a Borrowing Base Certificate submitted to Agent, such Inventory is
not excluded as ineligible by virtue of one or more of the excluding criteria
(other than any Agent-discretionary criteria) set forth in the definition of
Eligible Inventory. As to each item of M&E that is identified by Borrowers as
Eligible M&E in a Borrowing Base Certificate submitted to Agent, such M&E is not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Agent-discretionary criteria) set forth in the definition of Eligible
M&E.


4.24    Location of Inventory and M&E. The Inventory and M&E of Loan Parties and
their Subsidiaries is not stored with a bailee, warehouseman, or similar party
except as set forth on, and is located only at, or in-transit between, the
locations identified on, Schedule 4.24 to this Agreement (as such Schedule may
be updated pursuant to Section 5.16).


4.25    Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.


4.26    Hedge Agreements. On each date that any Hedge Agreement is executed by
any Hedge Provider, each Loan Party satisfies all eligibility, suitability and
other requirements under the Commodity Exchange Act (7 U.S.C. § 1, et seq., as
in effect from time to time) and the Commodity Futures Trading Commission
regulations.




80

--------------------------------------------------------------------------------





5.    AFFIRMATIVE COVENANTS.


Each Borrower covenants and agrees that, until the termination of all of the
Commitments and payment in full of the Obligations:


5.1    Financial Statements; Borrowing Base and Other Information.


(a)    The Borrowers will furnish to Agent (for delivery to each Lender):


(i)    on or before the date upon which KAC’s annual report on Form 10-K is
required to be filed with the SEC (and in any event within 105 days after the
end of each Fiscal Year), KAC’s (i) audited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows, showing the
financial condition of KAC and the Subsidiaries on a consolidated basis as of
the close of such Fiscal Year and the results of their operations during such
Fiscal Year, such consolidated financial statements to be audited for KAC and
the Subsidiaries by Deloitte & Touche LLP or other independent public
accountants of recognized national standing and accompanied by an audit opinion
of such accountants (without (A) a “going concern” or like qualification,
exception or explanatory paragraph and (B) any qualification or exception as to
the scope of such audit) and to be certified by a Financial Officer of KAC to
the effect that such consolidated financial statements fairly present the
financial condition and results of operations of KAC and the Subsidiaries on a
consolidated basis in accordance with GAAP, and (ii) unaudited consolidating
balance sheet and related unaudited consolidating statements of income as of the
close of the fourth Fiscal Quarter and as of the close of such Fiscal Year, all
such consolidating financial statements showing separately the financial
condition of KAC, the Borrowers other than KAC (as a single group) and the
Subsidiaries which are not Borrowers (as a single group); provided, however,
that any document required to be delivered pursuant to this Section 5.1(a)(i)
shall be deemed to have been furnished to Agent if the Borrowers have provided
Agent with a link to such documents that have been made available through their
website or that have been filed with the SEC via EDGAR;


(ii)    on or before the date upon which KAC’s quarterly report on Form 10-Q is
required to be filed with the SEC (and in any event within 50 days after the end
of each of the first three Fiscal Quarters of KAC), KAC’s (i) unaudited
consolidated balance sheets and related unaudited statements of income,
stockholders’ equity and cash flows, showing the financial condition of KAC and
the Subsidiaries on a consolidated basis as of the close of such Fiscal Quarter
and the results of their operations during such Fiscal Quarter and the then
elapsed portion of the applicable Fiscal Year, certified by a Financial Officer
of KAC as fairly presenting the financial condition and results of operations of
KAC and the Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes, and
(ii) unaudited consolidating balance sheet and related unaudited consolidating
statements of income as of the close of such Fiscal Quarter, all such
consolidating financial statements showing separately the financial condition of
KAC, the Borrowers other than KAC (as a single group) and the Subsidiaries which
are not Borrowers (as a single group); provided that any document required to be
delivered pursuant to this Section 5.1(a)(ii) shall be deemed to have been
furnished to Agent if the Borrowers have provided Agent with a link to such
documents that have been made available through their website or that have been
filed with the SEC via EDGAR;


(iii)    if an Increased Reporting Period is in effect, as soon as available,
but no more than 30 days after the end of each Fiscal Month, the unaudited
consolidated balance sheet as of the close of such Fiscal Month and related
unaudited consolidated statements of income and cash flow of KAC and the
Subsidiaries during such Fiscal Month and the Fiscal Year to date period;


(iv)    (i) concurrently with any delivery of financial statements under
Section 5.1(a)(i), 5.1(a)(ii), or 5.1(a)(iii) above, a Compliance Certificate
(i) certifying, in the case of the financial statements delivered under
Section 5.1(a)(ii) or 5.1(a)(iii), as presenting fairly in all material


81

--------------------------------------------------------------------------------





respects the financial condition and results of operations of KAC and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, (ii) certifying as to whether a Default or Event of Default has
occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (iii) certifying, in the case of the financial statements delivered
under Section 5.1(a)(ii) or 5.1(a)(iii), during any Covenant Testing Period,
compliance with Section 7.1;


(v)    as soon as available, but in any event not more than 90 days after the
end of each Fiscal Year, a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and funds flow statement) of KAC on
a consolidated basis for each month of the then current Fiscal Year (the
“Projections”) in form reasonably satisfactory to Agent;


(vi)    as soon as available, but in any event (1) if Revolver Usage at all
times during the Fiscal Quarter most recently ended is not greater than 35% of
the Line Cap, within 15 days after the end of each Fiscal Quarter, (2) if
Revolver Usage at any time during the Fiscal Month most recently ended is
greater than 35% of the Line Cap, within 15 days of the end of such Fiscal
Month, or (3) if an Increased Reporting Period is in effect, within three
Business Days of the end of each calendar week (it being understood that a
calendar week ends on Sunday), as of the last day of the immediately preceding
Fiscal Quarter, Fiscal Month, or calendar week, as the case may be, a Borrowing
Base Certificate which calculates the Borrowing Base as of the end of applicable
period then ended, together with supporting information in connection therewith,
together with any additional reports with respect to the Borrowing Base as Agent
may reasonably request (provided that delivery of the Borrowing Base Certificate
through the Agent’s electronic platform or portal, subject to Agent’s
authentication process, by such other electronic method as may be approved by
Agent from time to time in its sole discretion, or by such other electronic
input of information necessary to calculate the Borrowing Base as may be
approved by Agent from time to time in its sole discretion, shall in each case
be deemed to satisfy the obligation of Borrowers to deliver such Borrowing Base
Certificate, with the same legal effect as if such Borrowing Base Certificate
had been manually executed by Borrowers and delivered to Agent);


(vii)    as soon as available, but in any event (1) in the case of each of the
following other than clause (vii)(F) below, if Revolver Usage at all times
during the Fiscal Quarter most recently ended is not greater than 35% of the
Line Cap, within 15 days after the end of each Fiscal Quarter, (2) in the case
of each of the following, if Revolver Usage at any time during the Fiscal Month
most recently ended is greater than 35% of the Line Cap, within 15 days of the
end of such Fiscal Month, or (3) in the case of clauses (vii)(A), (vii)(B), and
(vii)(F) below, if an Increased Reporting Period is in effect, within three
Business Days of the end of each calendar week (it being understood that a
calendar week ends on Sunday), as of the applicable period then ended, all
delivered electronically in a text formatted file acceptable to Agent:


(A)
a detailed aging of the Borrowers’ Accounts (1) including all invoices aged by
invoice date and due date and (2) reconciled to the Borrowing Base Certificate
delivered as of such date prepared in a manner reasonably acceptable to Agent,
together with a summary specifying the name, address, and balance due for each
Account Debtor;



(B)
a schedule detailing the Borrowers’ Inventory, in form satisfactory to Agent,
(1) by location (showing Inventory in transit, any Inventory located with a
third party under any consignment, bailee arrangement, or warehouse agreement),
by class (raw material, work-in-process and finished goods), which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis
or, subject to verification by Agent or a field examiner pursuant to an
Acceptable



82

--------------------------------------------------------------------------------





Appraisal, on a weighted-average basis) or market and (2) reconciled to the
Borrowing Base Certificate delivered as of such date;


(C)
a summary of categories of Accounts excluded from Eligible Accounts and
Inventory excluded from Eligible Inventory;



(D)
a reconciliation of the Borrowers’ Accounts and Inventory between the amounts
shown in the Borrowers’ general ledger and financial statements and the reports
delivered pursuant to clauses (vii)(A) and (vii)(B) above;



(E)
a schedule identifying any items of Equipment (and their respective NOLV) that
during such period ceased to be included in the PP&E Component; and



(F)
in connection with any transfer, usage, or other disposition by the Loan Parties
of cash constituting Eligible Cash constituting 10% or more of the Borrowing
Base reflected in the most recently delivered Borrowing Base Certificate, which
transfer, usage, or other disposition results in such cash ceasing to be
Eligible Cash, an updated calculation of the portion of the Borrowing Base
comprised of Eligible Cash that reflects such transfer, usage, or other
disposition;



(viii)    promptly upon request by Agent in its Permitted Discretion:


(A)
a list of all customer addresses, delivered electronically in a text formatted
file acceptable to Agent;



(B)
for the day specified in such request, a detailed calculation of the amount of
Eligible Cash as of the end of such day;



(C)
for each applicable period specified in such request, an Account roll-forward,
in a format acceptable to Agent in its discretion, tied to the beginning and
ending account receivable balances of Borrowers’ general ledger;



(D)
a description of all claims, offsets, or disputes then asserted by Account
Debtors with respect to each Borrower's Accounts;



(E)
a summary aging, by vendor, of each Loan Party’s accounts payable and any book
overdraft and an aging, by vendor, of any held checks;



(F)
a detailed report regarding each Loan Party’s and its Subsidiaries' cash and
Cash Equivalents, including an indication of which amounts constitute Eligible
Cash;



(G)
a report regarding each Loan Party’s and its Subsidiaries’ accrued, but unpaid,
ad valorem taxes;



(H)
a Perfection Certificate or a supplement to the Perfection Certificate
(provided, that so long as no Event of Default shall have occurred and be
continuing, Agent shall not request a Perfection Certificate or a supplement to
the Perfection Certificate more than once per Fiscal Quarter);



(I)
copies of purchase orders and invoices for Inventory and Equipment acquired by
any Loan Party or its Subsidiaries;



(J)
copies of invoices together with corresponding shipping and delivery documents,
and credit memos together with corresponding supporting documentation, with
respect to invoices and credit memos in excess of an amount determined in the
sole discretion of Agent;



(K)
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified in
parts (c) or (d) of such certification; and



83

--------------------------------------------------------------------------------





(L)
in connection with any sales or dispositions by the Loan Parties of assets
(other than Eligible Cash) included in the Borrowing Base after the date that
the Borrowers delivered the most recently delivered Borrowing Base Certificate,
an updated Borrowing Base Certificate that reflects the removal of the
applicable assets from the Borrowing Base;



(ix)    promptly after any Borrower obtains knowledge thereof, notice of a
material portion of Eligible Accounts, Eligible Inventory or Eligible M&E, as
the case may be, becoming ineligible under the Borrowing Base;


(x)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, as
the case may be; provided that any documents required to be delivered pursuant
to this Section 5.1(a)(x) shall be deemed to have been delivered on the date on
which KAC provides Agent a link to where such documents were filed
electronically via EDGAR or such documents have been made publicly available on
its website; and


(xi)    promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party or any Subsidiary, or compliance with the terms of this Agreement, as
Agent or any Lender, acting through Agent, may reasonably request.


(b)    The Borrowers will use commercially reasonable efforts in cooperation
with Agent to facilitate and implement a system of electronic collateral
reporting in order to provide electronic reporting of each of the applicable
items set forth in this Section 5.1.


5.2    Notices of Material Events.


(a)    The Borrowers will furnish to Agent (for delivery to each Lender) prompt
written notice of the following:


(i)    the occurrence of any Default or Event of Default (which notice shall be
delivered no later than five Business Days after any Loan Party has any
knowledge thereof);


(ii)    receipt of any notice of any governmental investigation or any
governmental or other litigation or proceeding commenced or threatened against
any Loan Party that (i) could reasonably be expected to have a Material Adverse
Effect, (ii) contests any tax, fee, assessment, or other governmental charge in
excess of $15,000,000, or (iii) involves any product recall;


(iii)    any Lien (other than Permitted Liens) or claim made or asserted against
Collateral having a value in excess of $5,000,000;


(iv)    any loss, damage, or destruction to the Collateral having a book value
of $15,000,000 or more, whether or not covered by insurance;


(v)    any and all default notices received under or with respect to any leased
location or public warehouse where Collateral is located (which shall be
delivered within two Business Days after receipt thereof);


(vi)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties in an aggregate amount exceeding $15,000,000;




84

--------------------------------------------------------------------------------





(vii)    receipt of any notice by a holder of any Material Indebtedness that any
event of default exists with respect thereto; and


(viii)    any other development, including as a result of any work stoppage,
strike or other labor dispute, that results in, or could reasonably be expected
to result in, a Material Adverse Effect.


(b)    Each notice delivered under this Section 5.2 shall be accompanied by a
statement of a Financial Officer or other executive officer of the
Administrative Borrower setting forth in reasonable detail the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.


5.3    Existence; Conduct of Business. Each Loan Party will (a) do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except (i) if (A) in the reasonable business judgment of KAC, it is
in the best economic interest of the Loan Parties, taken as a whole, not to
preserve and maintain such rights, privileges, qualifications, permits, licenses
and franchises, and (B) such failure to preserve the same could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and (ii) as
otherwise permitted in connection with sales of assets permitted by Section 6.5;
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted.


5.4    Payment of Obligations. Each Loan Party will pay or discharge all
Material Indebtedness and all other material liabilities and obligations,
including material Taxes, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Loan Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.


5.5    Maintenance of Properties. Each Loan Party will keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.


5.6    Books and Records; Inspection Rights. Each Loan Party will (a) keep
proper books of record and account in accordance with GAAP in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities and (b) permit any representatives designated by Agent
or any Lender (including employees of Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by Agent), upon reasonable prior
notice, to visit during regular business hours and inspect its properties, to
examine and make extracts from its books and records for the purpose of
verifying the accuracy of the various reports delivered by the Loan Parties to
Agent, and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested. The Loan Parties acknowledge that Agent, after exercising its rights
of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ assets for internal use by Agent and the
Lenders.


5.7    Compliance with Laws. Each Loan Party will comply in all material
respects all Requirements of Law applicable to it or its property, except any of
the foregoing relating to Environmental Laws, which compliance is subject to
Section 5.10.




85

--------------------------------------------------------------------------------





5.8    Use of Proceeds.


(a)    The proceeds of the Loans and Letters of Credit will be used only (i) to
repay amounts outstanding under the Existing Credit Facility, (ii) for general
corporate purposes (including Permitted Acquisitions and, subject to the
restrictions contained in Section 6.8, repurchases of shares of common stock of
KAC) of the Loan Parties in the ordinary course of business and (iii) to pay any
related transaction costs, fees and expenses. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly,
(i) to purchase or carry any such Margin Stock or (ii) to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock, in
either case, in any manner or for any purpose that violates any of the
Regulations of the Board of Governors, including Regulations T, U and X.


(b)    No part of the proceeds of any Loan and no Letter of Credit will be used,
whether directly or indirectly, to make any payments to a Sanctioned Person, to
fund any investments, loans or contributions in, or otherwise make such proceeds
available to, a Sanctioned Territory or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Territory or of or with a
Sanctioned Person, in each case in violation of Sanctions, or in any other
manner that would result in a violation of Sanctions by any Person. No part of
the proceeds of any Loan and no Letter of Credit will be used, whether directly
or indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Sanctions, Anti-Corruption Laws or Anti-Money
Laundering Laws.


5.9    Insurance.


(a)    Each Loan Party will maintain with financially sound and reputable
carriers acceptable to Agent in its Permitted Discretion (including, consistent
with past practice, insurance companies affiliated with KAC), insurance with
respect to their properties and business in such amounts, of such character and
against such risks acceptable to Agent in its Permitted Discretion and as are
usually maintained by companies engaged in the same or similar business or
having comparable properties, and in any case having a coverage which is not
materially less than the insurance of such type maintained by the Loan Parties
on the Closing Date. All property insurance covering Collateral maintained by
the Loan Parties shall name Agent as sole loss payee. All liability insurance
maintained by the Loan Parties shall name Agent as additional insured. All such
property and liability insurance shall further provide for at least 30 days’
prior written notice (10 days’ prior written notice with respect to cancellation
for non-payment of premium or at the request of the insured) to Agent of the
cancellation thereof. The Loan Parties will furnish to the Lenders, promptly
upon request of Agent, information in reasonable detail as to the insurance so
maintained. Within five Business Days (or such longer period as may be agreed to
by Agent in its sole discretion) after the Closing Date, the Loan Parties shall
furnish to Agent insurance certificates for the liability and property insurance
policies naming Agent as additional insured and lender’s loss payee, as
applicable, and within 30 days (or such longer period as may be agreed to by
Agent in its sole discretion) after the Closing Date, the Loan Parties shall
furnish to Agent endorsements to the liability and property insurance policies
naming Agent as additional insured and lender’s loss payee, as applicable.


(b)    If at any time the area in which any Real Property that is subject to a
Mortgage is located is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount and on terms that are
satisfactory to Agent and all Lenders from time to time, and otherwise comply
with the Flood Laws or as is otherwise satisfactory to Agent and all Lenders.




86

--------------------------------------------------------------------------------





5.10    Environmental Covenant. Each Loan Party will:


(a)    use and operate all of their respective facilities and properties in
material compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses, and other authorizations required by
applicable Environmental Laws relating to environmental matters in effect from
time to time, and remain in material compliance therewith, and handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws;
(b)    do the following:


(i)    as soon as possible and in any event not later than 15 Business Days
after any Loan Party becomes aware of the receipt thereof, notify Agent and
provide copies of all written claims, complaints, notices, or inquiries by a
Governmental Authority, or any Person which has commenced a legal proceeding
against any of the Loan Parties, relating to material non-compliance by any of
the Loan Parties with, or material potential liability of any of the Loan
Parties under, Environmental Laws; and


(ii)    with reasonable diligence cure all environmental defects and conditions
which are the subject of any actions and proceedings against any of the Loan
Parties relating to compliance with Environmental Laws, except to the extent
such actions and proceedings (or the obligation of any of the Loan Parties to
cure such defects and conditions) are stayed or are being contested by any of
the Loan Parties or in good faith by appropriate proceedings; and


(c)    provide such information, access and certifications which Agent may
reasonably request from time to time to evidence compliance with this Section
5.10.


5.11    Appraisals. At any time that Agent requests, the Loan Parties will
provide Agent with Acceptable Appraisals or updates thereof of their Inventory
and Equipment, such Acceptable Appraisals and updates to include, without
limitation, information required by applicable Requirements of Law. The
Borrowers shall reimburse Agent for all reasonable charges, costs and expenses
related to all such appraisals; provided, that so long as no Event of Default
shall have occurred and be continuing during a calendar year, Borrowers shall
not be obligated to reimburse Agent (i) for any inventory appraisals in such
calendar year if Revolver Usage at all times during such calendar year does not
exceed 15% of the Line Cap, (ii) for more than 1 inventory appraisal in such
calendar year if Revolver Usage at any time during such calendar year exceeds
15% of the Line Cap (increasing to 2 inventory appraisals if an Increased
Reporting Event has occurred during such calendar year), (iii) subject to the
other terms of this Section 5.11, for any equipment appraisals in such calendar
year if Revolver Usage at all times during such calendar year does not exceed
15% of the Line Cap, and (iv) subject to the other terms of this Section 5.11,
for more than 1 equipment appraisal in such calendar year if Revolver Usage at
any time during such calendar year exceeds 15% of the Line Cap (increasing to
2 equipment appraisals if an Increased Reporting Event has occurred during such
calendar year), in each case, except for appraisals conducted in connection with
a proposed Permitted Acquisition (whether or not consummated); and provided,
further, that there shall be no limitation on the number or frequency of
appraisals that shall be at the sole expense of the Borrowers if any Default or
Event of Default shall have occurred and be continuing. The Borrowers shall
reimburse Agent for all reasonable charges, costs and expenses related to the
initial appraisals of the M&E included in the PP&E Component and to any
appraisal of M&E of the kind described in the definition of “PP&E Component” in
connection with a Borrower-requested reset of the NOLV of Eligible M&E.


5.12    Field Examinations. At any time that Agent requests, the Loan Parties
will allow Agent to conduct field examinations or updates thereof to ensure the
adequacy of Collateral included in any Borrowing Base and related reporting and
control systems, and prepared on a basis satisfactory to Agent, such field
examinations and updates to include, without limitation, information required by
applicable Requirements of Law. The Borrowers shall reimburse Agent for all
reasonable charges, costs and expenses


87

--------------------------------------------------------------------------------





related to all such field examinations; provided that so long as no Event of
Default shall have occurred and be continuing during a calendar year, Borrowers
shall not be obligated to reimburse Agent for more than 1 field examination in
such calendar year (increasing to 2 field examinations if an Increased Reporting
Event has occurred during such calendar year), except for field examinations
conducted in connection with a proposed Permitted Acquisition (whether or not
consummated); and provided, further, that there shall be no limitation on the
number or frequency of field examinations that shall be at the sole expense of
the Borrowers if any Default or Event of Default shall have occurred and be
continuing.


5.13    Depository Banks. Each of the Loan Parties will maintain one or more of
the Lenders or other banks that are acceptable to Agent as its principal
depository bank, including for the maintenance of operating, administrative,
cash management, collection activity, and other deposit accounts for the conduct
of its business.


5.14    Additional Collateral; Further Assurances.


(a)    Subject to applicable Requirements of Law, each Loan Party shall cause
each of its domestic Significant Subsidiaries formed or acquired after the date
of this Agreement to become a Loan Party by executing a Joinder. Upon execution
and delivery of a Joinder, each such Person (i) if intended to become a
Borrower, shall automatically become a Borrower hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents and (ii) will grant Liens to Agent (for the benefit of the
Lender Group and the Bank Product Providers ) in any property of such Loan Party
which constitutes Collateral. Notwithstanding the foregoing, if a Subsidiary is
acquired through a Permitted Acquisition such Subsidiary shall not be required
to become a Loan Party so long as KAC delivers notice to Agent prior to the
Permitted Acquisition that such acquired Subsidiary would not become a Loan
Party; provided, that each Subsidiary so acquired that does not become a Loan
Party shall not be included in the calculation of the Fixed Charge Coverage
Ratio for any period if such Subsidiary, together with all other Subsidiaries
that are not Loan Parties, account for greater than 15% of the consolidated
EBITDA of KAC and its Subsidiaries for such period.


(b)    Without limiting the foregoing, each Loan Party will execute and deliver,
or cause to be executed and delivered, to Agent such documents, agreements and
instruments (including policies of title insurance, flood certification
documentation or other documentation with respect to all Real Property owned in
fee and subject to a Mortgage), and will take or cause to be taken such further
actions (including the filing and recording of financing statements and other
documents and such other actions or deliveries of the type required by Section
3.1, as applicable), which may be required by law or which Agent may, from time
to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Loan Documents, all at the
expense of the Borrowers.


(c)    Notwithstanding anything to the contrary contained in this Agreement
(including this Section 5.14) or in any other Loan Document, (i) Agent shall not
accept delivery of any Mortgage from any Loan Party unless each of the Lenders
has received 45 days’ prior written notice thereof and Agent has received
confirmation from each Lender that such Lender has completed its flood insurance
diligence, has received copies of all flood insurance documentation and has
confirmed that flood insurance compliance has been completed as required by the
Flood Laws or as otherwise satisfactory to such Lender and (ii) Agent shall not
accept delivery of any joinder to any Loan Document with respect to any
Subsidiary of any Loan Party that is not a Loan Party, if such Subsidiary that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
unless such Subsidiary has delivered a Beneficial Ownership Certification in
relation to such Subsidiary and Agent has completed its Patriot Act searches,
OFAC/PEP searches and customary individual background checks for such
Subsidiary, the results of which shall be satisfactory to Agent.




88

--------------------------------------------------------------------------------





(d)    Any document, agreement, or instrument executed or issued pursuant to
this Section 5.14 shall constitute a Loan Document.


5.15    [Reserved].


5.16    Location of Inventory and M&E; Chief Executive Office. Each Loan Party
will keep (a) its Inventory and M&E only at the locations identified on
Schedule 4.24 to this Agreement (provided that Borrowers may amend Schedule 4.24
to this Agreement so long as such amendment occurs by written notice to Agent
not less than ten days prior to the date on which such Inventory or M&E is moved
to such new location and so long as Agent has consented to such amendment and
such new location is within the continental United States), and (b) their
respective chief executive offices only at the locations identified on Schedule
7 to the Guaranty and Security Agreement. Each Loan Party will use its
commercially reasonable efforts to obtain Collateral Access Agreements for each
of the locations identified on Schedule 7 to the Guaranty and Security Agreement
and Schedule 4.24 to this Agreement.


5.17    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to promote compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.


5.18    Post-Closing Obligations. Within 30 days after the Closing Date (or such
later date as Agent may agree in writing), the Loan Parties will deliver to
Agent each of the following documents, in form and substance satisfactory to
Agent, duly executed and delivered: (a) a master intercompany demand note
between the Loan Parties and their Subsidiaries, and (b) an intercompany
subordination agreement between Agent and the Loan Parties and their
Subsidiaries.


6.    NEGATIVE COVENANTS.


Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations:


6.1    Indebtedness.


(a)    No Loan Party will create, incur or suffer to exist any Indebtedness,
except:


(i)    the Obligations;


(ii)    Indebtedness existing on the Closing Date hereof and set forth in
Schedule 6.1(a)(ii), and extensions, renewals and replacements of any such
Indebtedness in accordance with Section 6.1(a)(vi) hereof;


(iii)    Indebtedness of any Loan Party to any other Loan Party; provided that
such Indebtedness shall be subordinated to the Obligations on terms reasonably
satisfactory to Agent;


(iv)    Guarantees by any Loan Party of Indebtedness of any other Loan Party or
any Subsidiary; provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.1, (ii) Guarantees by any Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.4 and (iii)
Guarantees permitted under this Section 6.1(a)(iv) shall be subordinated to the
Obligations of the applicable Loan Party on the same terms to the extent that
the Indebtedness so Guaranteed is subordinated to the Obligations;


89

--------------------------------------------------------------------------------





(v)    Indebtedness of any Loan Party set forth in Schedule 6.1(a)(v) that was
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets (whether or not constituting purchase money Indebtedness),
including Finance Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness in accordance with Section 6.1(a)(vi) hereof;
(vi)    Indebtedness which represents an extension, refinancing, replacement or
renewal (such Indebtedness being so extended, refinanced, replaced or renewed
being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in Sections 6.1(a)(ii), 6.1(a)(v) and 6.1(a)(xv) hereof
(such Indebtedness being referred to herein as the “Original Indebtedness”);
provided that (A) such Refinance Indebtedness does not increase the principal
amount of the Original Indebtedness (except in an amount equal to any prepayment
premiums, fees or similar amounts payable in respect of the Original
Indebtedness) or increase the interest rate thereof above then-prevailing market
rates as determined in good faith by KAC, (B) any Liens securing such Refinance
Indebtedness are not extended to any additional property of any Loan Party
unless such Lien otherwise constitutes a Permitted Encumbrance, (C) no Loan
Party that is not originally obligated with respect to such Original
Indebtedness is required to become obligated with respect thereto, (D) such
Refinance Indebtedness does not result in a shortening of the average weighted
maturity of such Original Indebtedness, (E) the terms of such Refinance
Indebtedness other than fees, interest, and other economic terms are not less
favorable, when taken as a whole, to the obligor thereunder than the terms of
such Original Indebtedness and (F) if such Original Indebtedness was
subordinated in right of payment to the Obligations, then the terms and
conditions of the Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to Agent and the Lenders as those that
were applicable to such Original Indebtedness;
(vii)    Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(viii)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations, in each case provided in the ordinary
course of business;
(ix)    Indebtedness in respect of obligations pursuant to any Permitted
Commodity Swap Agreement;
(x)    Indebtedness in respect of advance payments by customers under purchase
contracts in the ordinary course of business by the applicable Loan Party;
(xi)    Indebtedness owed to any Lender or Affiliate thereof in respect of any
Banking Services Obligations;
(xii)    Indebtedness incurred by any Loan Party under Hedge Agreements entered
into in accordance with Section 6.7;
(xiii)    the endorsement, in the ordinary course of collection, of negotiable
instruments payable to it or its order;
(xiv)    Indebtedness secured by non-working capital assets of any Person that
becomes a Loan Party after the date hereof pursuant to a Permitted Acquisition
or other Investment permitted under this Agreement; provided that (i) such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a


90

--------------------------------------------------------------------------------





Subsidiary and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (xiv) shall not exceed $100,000,000 at any time outstanding;
(xv)    other Indebtedness incurred after the Closing Date in an aggregate
principal amount, together with the aggregate consideration for all sale and
leaseback transactions consummated after the Closing Date, not exceeding
$200,000,000 at any time outstanding; provided that to the extent any such
Indebtedness is secured by any property or assets of the Loan Parties, (x) such
security shall not attach to all or any part of the Collateral and (y) to the
extent reasonably requested by Agent, the holders of such secured Indebtedness
shall enter into an intercreditor agreement with respect thereto;
(xvi)    Indebtedness owing from a Loan Party to another Subsidiary that is not
a Loan Party so long as such Indebtedness is unsecured and subordinated to the
Obligations on terms reasonably satisfactory to Agent; and
(xvii)    unsecured Indebtedness in an unlimited amount, so long as at the time
any such unsecured Indebtedness is incurred the Payment Condition is satisfied.
(b)    The amounts permitted by Sections 6.1(a)(ii) and 6.1(a)(xv) shall not
include those obligations under operating leases that are required to be
capitalized on the balance sheet as a liability, in accordance with GAAP.


6.2    Liens.


(a)    No Loan Party will create, incur, assume or permit to exist any Lien on
any Collateral, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:


(i)    Liens created pursuant to any Loan Document;


(ii)    Permitted Encumbrances;
    
(iii)    any Lien on any Collateral existing on the Closing Date and set forth
in Schedule 6.2; provided that (i) such Lien shall not apply to any other
property or asset forming a part of the Collateral and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;


(iv)    any Lien existing on any Collateral (other than Accounts, Inventory and
Equipment) prior to the acquisition thereof by any Loan Party, including as a
result of merger or consolidation with any Loan Party that is permitted pursuant
to Section 6.3, or existing on any Collateral (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the date hereof prior
to the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, merger or
consolidation or such Person becoming a Loan Party and (ii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;


(v)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;




91

--------------------------------------------------------------------------------





(vi)    Liens securing a judgment for the payment of money and not constituting
an Event of Default under clause (k) of Section 8; and


(vii)    Liens on Equipment not constituting Collateral; provided that such
Equipment is clearly identified as not being included in the Borrowing Base and
clearly identified as Equipment that does not constitute Collateral.


(b)    Notwithstanding the foregoing, none of the Permitted Liens may at any
time attach to any Borrower’s Accounts or Inventory, other than those permitted
under clause (a) of the definition of Permitted Encumbrance, Section 6.2(a)(i)
above and, in the case of Inventory only, Liens of landlords and warehousemen
that arise in the ordinary course of business under the Requirements of Law and
secure obligations not overdue by more than 30 days or are being contested in
compliance with Section 5.4.


6.3    Fundamental Changes.


(a)    No Loan Party will merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Loan Party may dissolve, merge or liquidate with or into any other Loan Party
and (ii) Subsidiary may merge into any Loan Party in a transaction in which such
Loan Party is the surviving corporation.


(b)    No Loan Party will change its classification/status for U.S. federal
income tax purposes.


(c)    No Loan Party will, and no Loan Party will permit any of its Subsidiaries
to, modify or change its fiscal year or its method of accounting (other than as
may be required to conform to GAAP).


6.4    Investments, Loans, Advances, Guarantees and Acquisitions.


(a)    No Loan Party will purchase, hold or acquire (including pursuant to any
merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
whether through purchase of assets, merger or otherwise, or make a deposit or
advance payment for any such purchase, holding, acquisition or other transaction
(all the foregoing, “Investments”), except:


(i)    Permitted Investments;


(ii)    Investments in existence on the date of this Agreement and described in
Schedule 6.4, together with modifications, extensions and renewals thereof;


(iii)    Investments by the Loan Parties in Equity Interests in their respective
Subsidiaries;


(iv)    loans or advances made by any Loan Party to any other Loan Party;
provided that the amount of such loans and advances made by Subsidiaries that
are not Loan Parties shall be subordinated to the Obligations on terms
reasonably satisfactory to Agent;


(v)    Guarantees constituting Indebtedness permitted by Section 6.1;




92

--------------------------------------------------------------------------------





(vi)    loans or advances made by a Loan Party to its employees in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $5,000,000 in
the aggregate at any one time outstanding;


(vii)    subject to Section 7 of the Guaranty and Security Agreement, notes
payable, or stock or other securities issued by Account Debtors to a Loan Party
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business, consistent with past
practices;


(viii)    Investments in the form of Hedge Agreements permitted by Section 6.7;


(ix)    Investments of any Person existing at the time such Person becomes a
Loan Party or consolidates or merges with a Loan Party (including in connection
with a Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Loan Party or of such merger;


(x)    Investments received in connection with the dispositions of assets
permitted by Section 6.5;


(xi)    Permitted Acquisitions and down payments or escrow deposits made in
respect of a transaction that would be a Permitted Acquisition; provided that on
the date any such down payment or escrow deposit is made, the Payment Condition
must be satisfied;


(xii)    loans or advances to directors, officers or employees of any Loan
Party, the proceeds of which are concurrently used to purchase Equity Interests
in a Loan Party;


(xiii)    advances and loans to, and Investments in, any Subsidiary or Affiliate
of the Loan Parties in the ordinary course of business consistent with past
practices, so long as the Payment Condition is satisfied;


(xiv)    Investments in the form of advance payments in connection with any
Permitted Commodity Swap Agreement;


(xv)    contribution payments made to the Salaried VEBA Trusts pursuant to an
agreement between the Salaried VEBA Trust and KAC;


(xvi)    Investments constituting deposits described in clauses (c) and (d) of
the definition of the term “Permitted Encumbrances”; and


(xvii)    other Investments (other than acquisitions) so long as the Payment
Condition is satisfied.


(b)    The average maturity for the Permitted Investments of the Loan Parties,
taken as a whole, shall not exceed 36 months from the date of acquisition
thereof.


6.5    Asset Sales. No Loan Party will sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, except:


(a)    sales, transfers and dispositions of (i) Inventory in the ordinary course
of business, and (ii) used, obsolete, worn out or surplus equipment or property
in the ordinary course of business;


(b)    sales, transfers and dispositions to any other Loan Party;




93

--------------------------------------------------------------------------------





(c)    sales, transfers and dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof;


(d)    sales, transfers and dispositions of Permitted Investments;


(e)    sale and leaseback transactions permitted by Section 6.6;


(f)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Loan Party;


(g)    non-exclusive licenses of intellectual property in the ordinary course of
business;


(h)    transfer of assets as a contribution to a joint venture so long as such
contribution constitutes an Investment permitted by Section 6.4(a)(xvii);
provided that the asset so transferred is not part of the Borrowing Base at the
time of such contribution; and


(i)    sales, transfers and other dispositions of assets (other than the sale of
Equity Interests that would result in a Change in Control) that are not
permitted by any other part of this Section 6.5, provided that the aggregate
fair market value of all assets sold, transferred or otherwise disposed of in
reliance upon this Section 6.5(i) shall not exceed $50,000,000 during any Fiscal
Year of KAC;


provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by Sections 6.5(b), 6.5(h) and 6.5(i) above)
(i) shall be made for fair value and (ii) at least 75% of the consideration
therefor shall be in cash or assets that can be readily converted into cash
without discount within 90 days thereafter, unless, with respect to this clause
(ii), (x) such asset is not Collateral and (y) at the time the relevant asset
sale, transfer, lease and other disposition occurs the Payment Condition is
satisfied.
6.6    Sale and Leaseback Transactions. No Loan Party will enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by any Loan Party that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after such Loan Party acquires or completes the construction of
such fixed or capital asset; provided that the aggregate consideration for all
transactions permitted under this Section 6.6, together with the aggregate
principal amount of Indebtedness incurred by the Loan Party pursuant to Section
6.1(a)(xiv), shall not exceed the amounts set forth in Section 6.1(a)(xiv).
6.7    Hedge Agreements. No Loan Party will enter into any Hedge Agreement,
except (a) Hedge Agreements entered into to hedge or mitigate risks to which any
Loan Party has actual exposure (other than those in respect of Equity Interests
of any Loan Party), and (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Loan Party, and
(c) Permitted Commodity Swap Agreements.
6.8    Restricted Payments; Certain Payments of Indebtedness.
(a)    No Loan Party will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (i) each Loan Party may declare and pay dividends
with respect to its common stock payable solely in additional shares


94

--------------------------------------------------------------------------------





of its common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock; (ii)
any Loan Party (other than KAC) may declare and pay dividends ratably with
respect to their Equity Interests; (iii) any Loan Party may make Restricted
Payments to any other Loan Party that is its direct parent; (iv) KAC may settle
stock options and warrants in common stock of KAC upon conversion; and (v) KAC
may make Restricted Payments in an unlimited amount if the Payment Condition is
satisfied.
(b)    No Loan Party will make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except:
(i)    payment of Indebtedness created under the Loan Documents;
(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;
(iii)    Finance Lease Obligations permitted by Section 6.1(a)(v);
(iv)    any prepayment of Indebtedness in connection with the cancellation,
termination or unwinding of any Permitted Commodity Swap Agreement or Hedge
Agreement permitted pursuant to Section 6.7; and
(v)    if the Payment Condition is satisfied, repayments of subordinated
intercompany Indebtedness and prepayments or repurchases of Indebtedness, each
in an unlimited amount.
6.9    Transactions with Affiliates. No Loan Party will sell, lease or otherwise
transfer any property or assets material to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other material
transactions with, any of its Affiliates, except (a) transactions that (i) are
in the ordinary course of business and (ii) are at prices and on terms and
conditions not less favorable to such Loan Party than could be obtained on an
arm’s-length basis from unrelated third parties; (b) transactions between or
among the Loan Parties not involving any other Affiliate; (c) any Investment
permitted by Section 6.4(a)(iii) or 6.4(a)(iv); (d) any Indebtedness permitted
under Section 6.1(a)(iii); (e) any Restricted Payment permitted by Section 6.8;
(f) loans or advances to employees, officers and directors permitted under
Section 6.4; (g) the payment of reasonable fees to directors of any Loan Party
who are not employees of such Loan Party, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Loan Parties in the ordinary course of business;
and (h) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by a Loan Party’s Board of
Directors.
6.10    Restrictive Agreements. No Loan Party will directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of such Loan
Party to create, incur or permit to exist any Lien upon any of its property or
assets forming a part of the Collateral, or (b) the ability of any Loan Party
(other than KAC) to pay dividends or other distributions with respect to any
shares of its Equity Interests or to make or repay loans or advances to any Loan
Party or to Guarantee Indebtedness of any Loan Party; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Requirements
of Law or by any Loan Document; (ii) the foregoing shall not apply to
restrictions and conditions imposed on the Loan Parties existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or


95

--------------------------------------------------------------------------------





modification expanding the scope of, any such restriction or condition); (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Loan Party pending such sale (provided
that such restrictions and conditions apply only to the Loan Party that is to be
sold and such sale is permitted hereunder); (iv) the foregoing shall not apply
to customary restrictions in joint venture agreements and other similar
agreements applicable to joint ventures to the extent such joint ventures are
permitted hereunder; (v) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; (vi) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof and (vii) clause (b) of the
foregoing shall not apply to restrictions pursuant to any other indenture or
agreement governing the issuance of Indebtedness permitted hereunder, provided
that such restrictions or conditions are customary for such Indebtedness as
reasonably determined in good faith judgment of KAC.
6.11    Amendment of Material Documents. No Loan Party will amend, modify or
waive any of its rights under any agreement relating to any Subordinated
Indebtedness that has the effect of (i) accelerating the date of any payment of
principal or interest thereunder, (ii) increasing the interest rate or fees
payable thereunder or converting any interest payable in kind to current cash
pay interest, (iii) amending, modifying or supplementing the subordination
provisions related thereto or (iv) making any provisions related thereto more
restrictive or burdensome on any Loan Party.
6.12    Inventory or M&E with Bailees. No Loan Party will store its Inventory or
M&E at any time with a bailee, warehouseman, or similar party except those
listed on Schedule 4.24 (as such Schedule may be amended in accordance with
Section 5.16).
7.    FINANCIAL COVENANTS.
Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations:
7.1    Fixed Charge Coverage Ratio. The Borrowers will not permit the Fixed
Charge Coverage Ratio, as of the last day of any Test Period, to be less than
1.0:1.0; provided that no Borrower shall be required to comply with this
covenant as of the last day of any Fiscal Month, so long as (a) no Covenant
Testing Period has occurred and is continuing on the last day of such Fiscal
Month and (b) no Covenant Trigger Event occurs after the last day of such Fiscal
Month and on or prior to the last day of the Fiscal Quarter next ending
following such Fiscal Month.
8.    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
(a)    the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrowers shall fail to pay any interest on any Loan or any fee or
any other Obligation (other than an amount referred to in clause (a) of this
Section 8) payable pursuant to this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days after the date due;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or


96

--------------------------------------------------------------------------------





modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
thereof or waiver thereunder, shall prove to have been materially incorrect when
made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any of (i) Section 5.2(a)(i), 5.3 (with respect to a
Loan Party’s existence), 5.8, 5.9, or 5.18 of this Agreement, (ii) Section 6 of
this Agreement, (iii) Section 7 of this Agreement, or (iv) Section 7 of the
Guaranty and Security Agreement;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another provision of this Section 8), and
such failure shall continue unremedied for a period of (i) fifteen (15) days
after the earlier of any Loan Party’s knowledge of such breach or notice thereof
from Agent (which notice will be given at the request of any Lender) if such
breach relates to the terms or provisions of Section 5.1, 5.2 (other than
Section 5.2(a)(i)) or 5.6 of this Agreement, (ii) thirty (30) days if such
breach relates to the terms and provisions of the Guaranty and Security
Agreement (other than Section 7 of the Guaranty and Security Agreement), or
(iii) 30 days after the earlier of any Loan Party’s knowledge of such breach or
notice thereof from Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement or the other Loan Documents;
(f)    any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries and any of the following events occur: (i) such Loan Party or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(ii) the petition commencing the Insolvency Proceeding is not timely
controverted, (iii) the petition commencing the Insolvency Proceeding is not
dismissed within sixty calendar days of the date of the filing thereof, (iv) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (v) an order
for relief shall have been issued or entered therein;
(i)    (i) an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries or (ii) any Loan Party shall take any action for the purpose of
effecting any of the foregoing;
(j)    any Loan Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against any Loan Party and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be


97

--------------------------------------------------------------------------------





legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party to enforce any such judgment or any Loan Party shall fail within 30
days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;
(l)    an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred results in, or in the opinion of the
Required Lenders, could reasonably be expected to result in, a Material Adverse
Effect;
(m)    a Change in Control shall occur;
(n)    the breach of any of the terms or provisions of any Loan Document (other
than this Agreement and the Guaranty and Security Agreement), which default or
breach continues beyond any period of grace therein provided;
(o)    the obligation of any Guarantor under the guaranty contained in the
Guaranty and Security Agreement shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of such guaranty, or any Guarantor shall fail to comply with
any of the terms or provisions of such guaranty, or any Guarantor shall deny
that it has any further liability under such Guaranty, or shall give notice to
such effect;
(p)    the Guaranty and Security Agreement or any other Loan Document that
purports to create a Lien shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any such Loan Document, or
any such Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any such Loan Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any such Loan Document; or
(q)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms).
9.    RIGHTS AND REMEDIES.
9.1    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:
(a)    by written notice to Borrowers, (i) declare the principal of, and any and
all accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by each Borrower, and (ii) direct
Borrowers to provide (and Borrowers agree that upon receipt of such notice
Borrowers will provide) Letter of Credit Collateralization to Agent to be held
as security for Borrowers’ reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;




98

--------------------------------------------------------------------------------





(b)    by written notice to Borrowers, declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans, (ii) the obligation
of the Swing Lender to make Swing Loans, and (iii) the obligation of Issuing
Bank to issue Letters of Credit; and


(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.


The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in clause (h) or clause (i) of Section 8, in addition to
the remedies set forth above, without any notice to Borrowers or any other
Person or any act by the Lender Group, the Commitments shall automatically
terminate and the Obligations (other than the Bank Product Obligations),
inclusive of the principal of, and any and all accrued and unpaid interest and
fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents, shall automatically become and be immediately due and payable
and Borrowers shall automatically be obligated to repay all of such Obligations
in full (including Borrowers being obligated to provide (and Borrowers agree
that they will provide) (1) Letter of Credit Collateralization to Agent to be
held as security for Borrowers’ reimbursement obligations in respect of drawings
that may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrowers’ or
their Subsidiaries’ obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Borrowers.
9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.
10.    WAIVERS; INDEMNIFICATION.
10.1    Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.


10.2    The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Loan
Parties.


10.3    Indemnification. Each Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons, the Issuing Bank, and
each Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and


99

--------------------------------------------------------------------------------





delivery (provided, that Borrowers shall not be liable for costs and expenses
(including attorneys’ fees) of any Lender (other than Wells Fargo) incurred in
advising, structuring, drafting, reviewing, administering or syndicating the
Loan Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of the Loan Parties’ and their Subsidiaries’ compliance with the
terms of the Loan Documents (provided, that the indemnification in this
clause (a) shall not extend to (i) disputes solely between or among the Lenders
that do not involve any acts or omissions of any Loan Party, or (ii) disputes
solely between or among the Lenders and their respective Affiliates that do not
involve any acts or omissions of any Loan Party; it being understood and agreed
that the indemnification in this clause (a) shall extend to Agent (but not the
Lenders unless the dispute involves an act or omission of a Loan Party) relative
to disputes between or among Agent on the one hand, and one or more Lenders, or
one or more of their Affiliates, on the other hand, or (iii) any claims for
Taxes, which shall be governed by Section 16, other than Taxes which relate to
primarily non-Tax claims), (b) with respect to any actual or prospective
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, the making of any Loans or issuance of any Letters of Credit
hereunder, or the use of the proceeds of the Loans or the Letters of Credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Loan Party or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of any Loan Party or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, no Borrower shall have any obligation
to any Indemnified Person under this Section 10.3 with respect to any
Indemnified Liability that a court of competent jurisdiction determines by a
final, non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents. This provision shall survive the termination of
this Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrowers were required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrowers with respect
thereto. Without limitation, the foregoing indemnity shall apply to each
Indemnified Person with respect to Indemnified Liabilities which in whole or in
part are caused by or arise out of any negligent act or omission of such
Indemnified Person or of any other Person.


11.    NOTICES.


Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:


100

--------------------------------------------------------------------------------





If to any Loan Party:
c/o Administrative Borrower
Kaiser Aluminum Corporation
27422 Portola Parkway, Suite 200
Foothill Ranch, California 92610-2831
Attn: Office of the Chief Financial Officer
Fax no.: 949-614-1930
 
 
If to Agent:
Wells Fargo Bank, National Association
2450 Colorado Avenue, Suite 3000W
Santa Monica, California 90404
Attn: Account Manager - Kaiser Aluminum
Fax No.: 855-376-3121
 
 
with copies to:
McGuireWoods LLP
77 W. Wacker Drive, Suite 4100
Chicago, Illinois 60601
Attn: Philip J. Perzek
Fax No.: 312-698-4555

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).
12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
(a)    The validity of this Agreement and the other Loan Documents (unless
expressly provided to the contrary in another Loan Document in respect of such
other Loan Document), the construction, interpretation, and enforcement hereof
and thereof, the rights of the parties hereto and thereto with respect to all
matters arising hereunder or thereunder or related hereto or thereto, and any
claims, controversies or disputes arising hereunder or thereunder or related
hereto or thereto shall be determined under, governed by, and construed in
accordance with the laws of the State of New York.


(b)    The parties agree that all actions or proceedings arising in connection
with this Agreement and the other Loan Documents shall be tried and litigated
only in the state and, to the extent permitted by applicable law, federal courts
located in the Borough of Manhattan, State of New York; provided, that any suit
seeking enforcement against any Collateral or other property may be brought, at
Agent’s option, in the courts of any jurisdiction where Agent elects to bring
such action or where such Collateral or other


101

--------------------------------------------------------------------------------





property may be found. Each Borrower and each member of the Lender Group waive,
to the extent permitted under applicable law, any right each may have to assert
the doctrine of forum non conveniens or to object to venue to the extent any
proceeding is brought in accordance with this Section 12(b).


(c)    To the maximum extent permitted by applicable law, each Borrower and each
member of the Lender Group hereby waive their respective rights, if any, to a
jury trial of any claim, controversy, dispute or cause of action directly or
indirectly based upon or arising out of any of the Loan Documents or any of the
transactions contemplated therein, including contract claims, tort claims,
breach of duty claims, and all other common law or statutory claims (each a
“Claim”). Each Borrower and each member of the Lender Group represent that each
has reviewed this waiver and each knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. In the event of
litigation, a copy of this Agreement may be filed as a written consent to a
trial by the court.


(d)    Each Borrower hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of the state and federal courts located in the Borough of
Manhattan and the State of New York, in any action or proceeding arising out of
or relating to any Loan Documents, or for recognition or enforcement of any
judgment. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
agent may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.


(e)    No Claim may be made by any Loan Party against the Agent, the Swing
Lender, any other Lender, Issuing Bank, or any affiliate, director, officer,
employee, counsel, representative, agent, or attorney-in-fact of any of them for
any special, indirect, consequential, punitive or exemplary damages or losses in
respect of any Claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Loan Document, or any act, omission, or event occurring in connection
therewith, and each Loan Party hereby waives, releases, and agrees not to sue
upon any claim for such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.


(f)    In the event any legal proceeding is filed in a court of the State of
California (the “Court”) by or against any party hereto in connection with any
claim and the waiver set forth in Section 12(c)


102

--------------------------------------------------------------------------------





above is not enforceable in such proceeding, the parties hereto agree as
follows:


(i)    With the exception of the matters specified in subclause (ii) below, any
Claim shall be determined by a general reference proceeding in accordance with
the provisions of California Code of Civil Procedure Sections 638 through 645.1.
The parties intend this general reference agreement to be specifically
enforceable. Venue for the reference proceeding shall be in the County of Los
Angeles, California.


(ii)    The following matters shall not be subject to a general reference
proceeding: (A) non-judicial foreclosure of any security interests in real or
personal property, (B) exercise of self-help remedies (including set-off or
recoupment), (C) appointment of a receiver, and (D) temporary, provisional, or
ancillary remedies (including writs of attachment, writs of possession,
temporary restraining orders, or preliminary injunctions). This Agreement does
not limit the right of any party to exercise or oppose any of the rights and
remedies described in clauses (A) through (D) and any such exercise or
opposition does not waive the right of any party to participate in a reference
proceeding pursuant to this agreement with respect to any other matter.


(iii)    Upon the written request of any party, the parties shall select a
single referee, who shall be a retired judge or justice. If the parties do not
agree upon a referee within ten days of such written request, then, any party
shall have the right to request the Court to appoint a referee pursuant to
California Code of Civil Procedure Section 640(b). The referee shall be
appointed to sit with all of the powers provided by law. Pending appointment of
the referee, the Court shall have the power to issue temporary or provisional
remedies.


(iv)    Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except when any party so
requests a court reporter and a transcript is ordered, a court reporter shall be
used and the referee shall be provided a courtesy copy of the transcript. The
party making such request shall have the obligation to arrange for and pay the
costs of the court reporter; provided, that such costs, along with the referee’s
fees, shall ultimately be borne by the party who does not prevail, as determined
by the referee.


(v)    The referee may require one or more prehearing conferences. The parties
hereto shall be entitled to discovery, and the


103

--------------------------------------------------------------------------------





referee shall oversee discovery in accordance with the rules of discovery, and
shall enforce all discovery orders in the same manner as any trial court judge
in proceedings at law in the State of California.


(vi)    The referee shall apply the rules of evidence applicable to proceedings
at law in the State of California and shall determine all issues in accordance
with California substantive and procedural law. The referee shall be empowered
to enter equitable as well as legal relief and rule on any motion which would be
authorized in a trial, including motions for default judgment or summary
judgment. The referee shall report his or her decision, which report shall also
include findings of fact and conclusions of law. The referee shall issue a
decision and pursuant to California Code of Civil Procedure, Section 644, the
referee’s decision shall be entered by the Court as a judgment in the same
manner as if the action had been tried by the Court. The final judgment or order
from any appealable decision or order entered by the referee shall be fully
appealable as if it has been entered by the Court.


(vii)    The parties recognize and agree that all Claims resolved in a general
reference proceeding pursuant hereto will be decided by a referee and not by a
jury. After consulting (or having had the opportunity to consult) with counsel
of their own choice, each party hereto knowingly and voluntarily and for their
mutual benefit agrees that this reference provision shall apply to any dispute
between them that arises out of or is related to this Agreement or the other
Loan Documents.


(g)    Notwithstanding the foregoing, at any time that any of the obligations
shall be secured by Real Property located in California, no Lender shall
exercise a right of setoff, lender’s lien or counterclaim or take any court or
administrative action or institute any proceeding to enforce any provision of
this Agreement or any other Loan Document unless it is taken with the consent of
the Lenders required by Section 14.1 of this Agreement, if such setoff or action
or proceeding would or might (pursuant to Sections 580a, 580b, 580d and 726 of
the California Code of Civil Procedure or Section 2924 of the California Civil
Code, if applicable, or otherwise) affect or impair the validity, priority, or
enforceability of the Liens granted to the Agent pursuant to the Loan Documents
or the enforceability of the Obligations hereunder, and any attempted exercise
by any Lender or any such right without obtaining such consent of the parties as
required above, shall be null and void. This Section 12(g) shall be solely for
the benefit of each of the Lenders.


13.    ASSIGNMENT AND PARTICIPATIONS; SUCCESSORS.


13.1    Assignments and Participations.


(a)    (i) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations


104

--------------------------------------------------------------------------------





owed to it and its Commitments) to one or more assignees (each, an “Assignee”),
with the prior written consent (such consent not be unreasonably withheld or
delayed) of:


(A)
Borrowers; provided, that no consent of Borrowers shall be required (1) if a
Default or Event of Default has occurred and is continuing, or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
natural persons) of a Lender; and



(B)
Agent, Swing Lender, and Issuing Bank.



(ii)    Assignments shall be subject to the following additional conditions:


(A)
no assignment may be made to a natural person or to a holding company,
investment vehicle, or trust for, or owned and operated for the primary benefit
of, a natural person,



(B)
no assignment may be made to a Loan Party or an Affiliate of a Loan Party,



(C)
no assignment may be made to a Defaulting Lender,



(D)
the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender, or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),



(E)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement,



(F)
the parties to each assignment shall execute and deliver to Agent an Assignment
and Acceptance; provided, that Borrowers and Agent may continue to deal solely
and directly with the assigning Lender in connection with the interest so
assigned to an Assignee until written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Borrowers and Agent by such Lender and the
Assignee,



(G)
unless waived by Agent, the assigning Lender or Assignee has paid to Agent, for
Agent’s separate account, a processing fee in the amount of $3,500, and



(H)
the assignee, if it is not a Lender, shall deliver to Agent an Administrative
Questionnaire in a form approved by Agent (the “Administrative Questionnaire”).



(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained


105

--------------------------------------------------------------------------------





herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).


(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.


(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.


(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decrease the amount or postpone the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi)


106

--------------------------------------------------------------------------------





no participation shall be sold to a Loan Party or an Affiliate of a Loan Party,
and (vii) all amounts payable by Borrowers hereunder shall be determined as if
such Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.


(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.


(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement to secure obligations of such
Lender, including any pledge in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(h)    Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain,
or cause to be maintained, a register (the “Register”) on which it enters the
name and address of each Lender as the registered owner of the Revolver
Commitments, and the principal amount of and stated interest on the Loans, held
by each Lender pursuant to the terms of this Agreement from time to time (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its Revolver Commitments to an Affiliate of such Lender or
a Related Fund of such Lender (i) a Registered Loan (and the registered note, if
any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and (ii) any assignment or sale of all or part
of such Registered Loan (and the registered note, if any, evidencing the same)
may be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Revolver Commitments to an Affiliate of such
Lender or a Related Fund of such Lender, and which assignment is not recorded in
the Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register. The Register shall be available for
inspection by Administrative Borrower and any Lender at any reasonable time and
from time to time upon reasonable prior notice.




107

--------------------------------------------------------------------------------





(i)    In the event that a Lender sells participations in the Loans, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Loans held by it (and the principal amount (and stated
interest thereon) of the portion of such Loans that is subject to such
participations) (the “Participant Register”). A Loan (and the registered note,
if any, evidencing the same) may be participated in whole or in part only by
registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of a Loan (and
the registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register. No Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.


(j)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.


13.2    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.


14.    AMENDMENTS; WAIVERS.


14.1    Amendments and Waivers.


(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by any Borrower therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and the Loan Parties that
are party thereto and then any such waiver or consent shall be effective, but
only in the specific instance and for the specific purpose for which given;
provided, that no such waiver, amendment, or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:


(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),


(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,


(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other


108

--------------------------------------------------------------------------------





Loan Document (except (A) in connection with the waiver of applicability of
Section 2.6(c) (which waiver shall be effective with the written consent of the
Required Lenders), and (B) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or a reduction of fees for purposes of this
clause (iii)),


(iv)    amend, modify, or eliminate this Section 14.1 or any provision of this
Agreement providing for consent or other action by all Lenders,


(v)    amend, modify, or eliminate Section 3.1 or 3.2,


(vi)    amend, modify, or eliminate Section 15.11,


(vii)    other than as permitted by Section 15.11, release or contractually
subordinated Agent’s Lien in and to any of the Collateral,


(viii)    amend, modify, or eliminate the definitions of “Required Lenders,”
“Supermajority Lenders,” or “Pro Rata Share”,


(ix)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,


(x)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
2.4(b)(ii), or 2.4(b)(iii) or Section 2.4(e) or 2.4(f),


(xi)    amend, modify, or eliminate the definitions of “Covenant Testing
Period,” “Covenant Trigger Event,” “Cash Dominion Event,” or “Cash Dominion
Period”, or


(xii)    amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of a Loan Party;


(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,


(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),


(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;


(c)    No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders, do
any of the following: (i) amend, modify, or eliminate the definition of
Borrowing Base or any of the defined terms (including the definitions of
Eligible Accounts, Eligible Cash, Eligible Inventory, and Eligible M&E) that are
used in such definition to the extent that any such change results in more
credit being made available to Borrowers based upon the Borrowing Base;
(ii) amend, modify, or eliminate the definition of Maximum Revolver Amount; or
(iii) change Section 2.1(c);




109

--------------------------------------------------------------------------------





(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;


(e)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and


(f)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender, (iii) any amendment contemplated by Section 2.12(e) of this
Agreement in connection with a Benchmark Transition Event or an Early Opt-in
Election shall be effective as contemplated by such Section 2.12(e) hereof, and
(iv) at any time that any Real Property constitutes Collateral, no amendment or
modification of or with respect to any provision of this Agreement or any other
Loan Document shall add, increase, renew, or extend any loan, commitment, or
credit line under this Agreement until completion of flood due diligence,
documentation, and coverage as required by the Flood Laws or as otherwise
reasonably satisfactory to the Lenders.


14.2    Replacement of Certain Lenders.


(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.


(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit, and (iii) Funding Losses). If the
Non-Consenting Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Non-Consenting Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Non-Consenting
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Non-


110

--------------------------------------------------------------------------------





Consenting Lender or Tax Lender, as applicable, shall be made in accordance with
the terms of Section 13.1. Until such time as one or more Replacement Lenders
shall have acquired all of the Obligations, the Commitments, and the other
rights and obligations of the Non-Consenting Lender or Tax Lender, as
applicable, hereunder and under the other Loan Documents, the Non-Consenting
Lender or Tax Lender, as applicable, shall remain obligated to make the
Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share of
Revolving Loans and to purchase a participation in each Letter of Credit, in an
amount equal to its Pro Rata Share of participations in such Letters of Credit.


14.3    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.


15.    AGENT; THE LENDER GROUP.


15.1    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters, (b)
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, or to
take any other action with respect to any Collateral or Loan Documents which may
be necessary to perfect, and maintain perfected, the security interests and
Liens upon


111

--------------------------------------------------------------------------------





Collateral pursuant to the Loan Documents, (c) make Revolving Loans, for itself
or on behalf of Lenders, as provided in the Loan Documents, (d) exclusively
receive, apply, and distribute payments and proceeds of the Collateral as
provided in the Loan Documents, (e) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes, (f) perform,
exercise, and enforce any and all other rights and remedies of the Lender Group
with respect to any Loan Party or its Subsidiaries, the Obligations, the
Collateral, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.


15.2    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.


15.3    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Loan Party or its
Subsidiaries. No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of credit was not authorized by the
applicable Borrower. Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law or regulation.


15.4    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).




112

--------------------------------------------------------------------------------





15.5    Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.


15.6    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of any Loan Party and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).


15.7    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or


113

--------------------------------------------------------------------------------





insurance premiums paid to maintain the Collateral, whether or not Borrowers are
obligated to reimburse Agent or Lenders for such expenses pursuant to this
Agreement or otherwise. Agent is authorized and directed to deduct and retain
sufficient amounts from payments or proceeds of the Collateral received by Agent
to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
Agent is not reimbursed for such costs and expenses by the Loan Parties and
their Subsidiaries, each Lender hereby agrees that it is and shall be obligated
to pay to Agent such Lender’s ratable share thereof. Whether or not the
transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
a Revolving Loan or other extension of credit hereunder. Without limitation of
the foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section 15.7 shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.


15.8    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Loan Party or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders (or Bank Product Providers),
and the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.


15.9    Successor Agent. Agent may resign as Agent upon 30 days (ten days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or a Default or Event of Default has
occurred and is continuing) and without any notice to the Bank Product
Providers. If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrowers (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent’s resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrowers, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law,


114

--------------------------------------------------------------------------------





the Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 15 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.


15.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Loan Party and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers). The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding a Loan
Party or its Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of such Loan Party or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.


15.11    Collateral Matters.


(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by the Loan Parties and their
Subsidiaries of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrowers certify to Agent that the sale or disposition is permitted under
Section 6.5 (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which no Loan Party or any of
its Subsidiaries owned any interest at the time Agent’s Lien was granted nor at
any time thereafter, (iv) constituting property leased or licensed to a Loan
Party or its Subsidiaries under a lease or license that has expired or is
terminated in a transaction permitted under this Agreement, (v) as required to
effect any sale or other disposition of such Collateral in connection with any
exercise of remedies of the Agent and the Lenders pursuant to Section 8, or (vi)
in connection with a credit bid or purchase authorized under this Section 15.11.
Except as provided in the preceding sentence, the Agent will not release any
Liens on Collateral without the prior written authorization of the Required
Lenders; provided that the Agent may in its discretion, release its Liens on
Collateral valued in the aggregate not in excess of $5,000,000 during any
calendar year without the prior written authorization of the Required Lenders
(it being agreed that the Agent may rely conclusively on one or more
certificates of the Borrowers as to the value of any Collateral to be so
released, without further inquiry). In addition, the Lenders irrevocably
authorize the Agent, at its option and in its discretion, upon request of the
Borrowers, to release any Lien on any Equipment granted to or held by the Agent
under any Loan Document; provided that (i) no Default or Event of Default has
occurred and is continuing and (ii)


115

--------------------------------------------------------------------------------





such Equipment is not included in the calculation of the Borrowing Base at the
time of the requested release and the Borrowers have delivered a Borrowing Base
Certificate demonstrating compliance with the Borrowing Base at such time. The
Loan Parties and the Lenders hereby irrevocably authorize (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent, based upon the instruction of the Required Lenders, to
(a) consent to the sale of, credit bid, or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any other sale or
foreclosure conducted or consented to by Agent in accordance with applicable law
in any judicial action or proceeding or by the exercise of any legal or
equitable remedy. In connection with any such credit bid or purchase, (i) the
Obligations owed to the Lenders and the Bank Product Providers shall be entitled
to be, and shall be, credit bid on a ratable basis (with Obligations with
respect to contingent or unliquidated claims being estimated for such purpose if
the fixing or liquidation thereof would not impair or unduly delay the ability
of Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such contingent or unliquidated claims cannot be estimated
without impairing or unduly delaying the ability of Agent to credit bid at such
sale or other disposition, then such claims shall be disregarded, not credit
bid, and not entitled to any interest in the Collateral that is the subject of
such credit bid or purchase) and the Lenders and the Bank Product Providers
whose Obligations are credit bid shall be entitled to receive interests (ratably
based upon the proportion of their Obligations credit bid in relation to the
aggregate amount of Obligations so credit bid) in the Collateral that is the
subject of such credit bid or purchase (or in the Equity Interests of the any
entities that are used to consummate such credit bid or purchase), and (ii)
Agent, based upon the instruction of the Required Lenders, may accept non-cash
consideration, including debt and equity securities issued by any entities used
to consummate such credit bid or purchase and in connection therewith Agent may
reduce the Obligations owed to the Lenders and the Bank Product Providers
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration; provided, that Bank Product Obligations not
entitled to the application set forth in Section 2.4(b)(iii)(J) shall not be
entitled to be, and shall not be, credit bid, or used in the calculation of the
ratable interest of the Lenders and Bank Product Providers in the Obligations
which are credit bid. Except as provided above, Agent will not execute and
deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of the Bank
Product Providers), or (z) otherwise, the Required Lenders (without requiring
the authorization of the Bank Product Providers). Upon request by Agent or
Borrowers at any time, the Lenders will (and if so requested, the Bank Product
Providers will) confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by any Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorizes (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate (by contract or otherwise)
any Lien granted to or held by Agent on any property under any Loan Document
(a) to the holder of any Permitted Lien on such property if such Permitted Lien
secures purchase money Indebtedness (including Capitalized Lease Obligations)
which constitute Permitted Indebtedness and (b) to the extent Agent has the
authority under this Section 15.11 to release its Lien on such property.
Notwithstanding the


116

--------------------------------------------------------------------------------





provisions of this Section 15.11, the Agent shall be authorized, without the
consent of any Lender and without the requirement that an asset sale consisting
of the sale, transfer or other disposition having occurred, to release any
security interest in any building, structure or improvement located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards.


(b)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by a Loan Party or any of its Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.


15.12    Restrictions on Actions by Lenders; Sharing of Payments.


(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or its Subsidiaries or any
deposit accounts of any Loan Party or its Subsidiaries now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Borrower or any Guarantor
or to foreclose any Lien on, or otherwise enforce any security interest in, any
of the Collateral.


(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.


15.13    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be


117

--------------------------------------------------------------------------------





perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent’s instructions.


15.14    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.


15.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).


15.16    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:


(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each appraisal, field examination, or
audit report respecting any Loan Party or its Subsidiaries (each, a “Report”)
prepared by or at the request of Agent, and Agent shall so furnish each Lender
with such Reports,


(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,


(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding the Loan Parties
and their Subsidiaries and will rely significantly upon Borrowers’ and their
Subsidiaries’ books and records, as well as on representations of Borrowers’
personnel,


(d)    agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and


(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.


In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to


118

--------------------------------------------------------------------------------





Agent that has not been contemporaneously provided by such Loan Party or such
Subsidiary to such Lender, and, upon receipt of such request, Agent promptly
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from any Loan Party or its Subsidiaries, any Lender may,
from time to time, reasonably request Agent to exercise such right as specified
in such Lender’s notice to Agent, whereupon Agent promptly shall request of
Borrowers the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from such Loan Party or such Subsidiary, Agent
promptly shall provide a copy of same to such Lender, and (z) any time that
Agent renders to Borrowers a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.
15.17    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.
15.18    Joint Lead Arrangers, Joint Book Runners, and Syndication Agent. Each
of the Joint Lead Arrangers, Joint Book Runners, and Syndication Agent, in such
capacities, shall not have any right, power, obligation, liability,
responsibility, or duty under this Agreement other than those applicable to it
in its capacity as a Lender, as Agent, as Swing Lender, or as Issuing Bank.
Without limiting the foregoing, each of the Joint Lead Arrangers, Joint Book
Runners, and Syndication Agent, in such capacities, shall not have or be deemed
to have any fiduciary relationship with any Lender or any Loan Party. Each
Lender, Agent, Swing Lender, Issuing Bank, and each Loan Party acknowledges that
it has not relied, and will not rely, on the Joint Lead Arrangers, Joint Book
Runners, and Syndication Agent in deciding to enter into this Agreement or in
taking or not taking action hereunder. Each of the Joint Lead Arrangers, Joint
Book Runners, and Syndication Agent, in such capacities, shall be entitled to
resign at any time by giving notice to Agent and Borrowers.
15.19    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Agent and not, for the avoidance of doubt, to or for
the benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:
    
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of, and
performance of the Loans, the Letters of Credit, the Commitments, or this
Agreement,




119

--------------------------------------------------------------------------------





(ii)    the transaction exemption set forth in one or more PTEs, such as
PTE 84‑14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds), or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of, and
performance of the Loans, the Letters of Credit, the Commitments, and this
Agreement,


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments, and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments, and this Agreement satisfies the
requirements of subsections (b) through (g) of Part I of PTE 84-14, and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of, and performance of the Loans, the Letters
of Credit, the Commitments, and this Agreement, or


(iv)    such other representation, warranty, and covenant as may be agreed in
writing between Agent, in its sole discretion, and such Lender.


(b)    In addition, unless either (i) clause (i) in Section 15.19(a) is true
with respect to a Lender or (ii) a Lender has provided another representation,
warranty, and covenant in accordance with clause (iv) in Section 15.19(a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, Agent and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that Agent is not a fiduciary
with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of, and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by Agent under this Agreement,
any Loan Document, or any documents related hereto or thereto).


16.    WITHHOLDING TAXES.


16.1    Payments. All payments made by any Loan Party under any Loan Document
will be made free and clear of, and without deduction or withholding for, any
Taxes, except as otherwise required by applicable law, and in the event any
deduction or withholding of Taxes is required, the applicable Loan Party shall
make the requisite withholding, promptly pay over to the applicable Governmental
Authority the withheld tax, and furnish to Agent as promptly as possible after
the date the payment of any such Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by the Loan Parties.
Furthermore, if any such Tax is an Indemnified Tax or an Indemnified Tax is so
levied or imposed, the Loan Parties agree to pay the full amount of such
Indemnified Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16.1 after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount provided for herein. The Loan Parties will promptly pay any Other Taxes
or reimburse Agent for such Other Taxes upon Agent’s demand. The Loan Parties
shall jointly and severally indemnify Agent, each Lender, and the Issuing Bank
(collectively a “Tax Indemnitee”) for the full amount of Indemnified Taxes
arising in connection with this Agreement or any other Loan Document or breach
thereof by any Loan Party (including any Indemnified Taxes imposed or asserted
on, or attributable to, amounts payable under this Section 16) imposed on, or
paid by,


120

--------------------------------------------------------------------------------





such Tax Indemnitee and all reasonable costs and expenses related thereto
(including fees and disbursements of attorneys and other tax professionals), as
and when they are incurred and irrespective of whether suit is brought, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority (other than Indemnified Taxes and additional
amounts that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Tax
Indemnitee). The obligations of the Loan Parties under this Section 16 shall
survive the termination of this Agreement, the resignation and replacement of
the Agent, and the repayment of the Obligations.


16.2    Exemptions.


(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) and the Administrative Borrower on
behalf of all Borrowers one of the following before receiving its first payment
under this Agreement:


(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to Borrowers within
the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN, Form W-8BEN-E or Form W‑8IMY (with proper attachments
as applicable);


(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;


(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;


(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (including a withholding statement and copies
of the tax certification documentation for its beneficial owner(s) of the income
paid to the intermediary, if required based on its status provided on the Form
W-8IMY); or


(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.


(b)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.


(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the


121

--------------------------------------------------------------------------------





Lender granting the participation only) any such form or forms, as may be
required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, foreign withholding or backup withholding tax before receiving
its first payment under this Agreement, but only if such Lender or such
Participant is legally able to deliver such forms, or the providing of or
delivery of such forms in the Lender’s reasonable judgment would not subject
such Lender to any material unreimbursed cost or expense or materially prejudice
the legal or commercial position of such Lender (or its Affiliates); provided,
further, that nothing in this Section 16.2(c) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent and Administrative Borrower (or, in
the case of a Participant, to the Lender granting the participation only) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.


(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.


(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent (or,
in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Agent (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 16.2(e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


16.3    Reductions.


(a)    If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.




122

--------------------------------------------------------------------------------





(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.


16.4    Refunds. If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes to which the Loan Parties have
paid additional amounts pursuant to this Section 16, so long as no Default or
Event of Default has occurred and is continuing, it shall pay over such refund
to the Administrative Borrower on behalf of the Loan Parties (but only to the
extent of payments made, or additional amounts paid, by the Loan Parties under
this Section 16 with respect to Indemnified Taxes giving rise to such a refund),
net of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the applicable Governmental Authority with
respect to such a refund); provided, that the Loan Parties, upon the request of
Agent or such Lender, agrees to repay the amount paid over to the Loan Parties
(plus any penalties, interest or other charges, imposed by the applicable
Governmental Authority, other than such penalties, interest or other charges
imposed as a result of the willful misconduct or gross negligence of Agent or
Lender hereunder as finally determined by a court of competent jurisdiction) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
which it deems confidential) to Loan Parties or any other Person or require
Agent or any Lender to pay any amount to an indemnifying party pursuant to
Section 16.4, the payment of which would place Agent or such Lender (or their
Affiliates) in a less favorable net after-Tax position than such Person would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.


17.    GENERAL PROVISIONS.


17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.


17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.


17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.




123

--------------------------------------------------------------------------------





17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.


17.5    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.


17.6    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.


17.7    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other


124

--------------------------------------------------------------------------------





electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.


17.8    Revival and Reinstatement of Obligations; Certain Waivers.


(a)    If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or
recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such member of the Lender Group or Bank Product Provider elects to do so
on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group or Bank Product Provider elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable costs, expenses, and attorneys’ fees of such member of the Lender
Group or Bank Product Provider related thereto, (i) the liability of the Loan
Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist, and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made. If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated, or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing
such liability. This provision shall survive the termination of this Agreement
and the repayment in full of the Obligations.


(b)    Anything to the contrary contained herein notwithstanding, if Agent or
any Lender accepts a guaranty of only a portion of the Obligations pursuant to
any guaranty, each Borrower hereby waives its right under Section 2822(a) of the
California Civil Code or any similar laws of any other applicable jurisdiction
to designate the portion of the Obligations satisfied by the applicable
guarantor’s partial payment.


17.9    Confidentiality.


(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers); provided, that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by


125

--------------------------------------------------------------------------------





statute, decision, or judicial or administrative order, rule, or regulation;
provided, that (x) prior to any disclosure under this clause (iv), the
disclosing party agrees to provide Borrowers with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process; provided, that (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with (A) any assignment, participation or
pledge of any Lender’s interest under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations; provided, that prior to receipt
of Confidential Information any such assignee, participant, pledgee, or actual
or prospective counterparty (or such actual or prospective counterparty’s
advisors) shall have agreed in writing to receive such Confidential Information
either subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that prior to any disclosure to any Person (other than any Loan Party,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel) under this clause (ix) with respect to litigation involving any Person
(other than any Borrower, Agent, any Lender, any of their respective Affiliates,
or their respective counsel), the disclosing party agrees to provide Borrowers
with prior written notice thereof, and (x) in connection with, and to the extent
reasonably necessary for, the exercise of any secured creditor remedy under this
Agreement or under any other Loan Document.


(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.


(c)    Each Loan Party agrees that Agent may make materials or information
provided by or on behalf of Borrowers hereunder (collectively, “Borrower
Materials”) available to the Lenders by posting the Communications on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
Agent does not warrant the accuracy or completeness of the Borrower Materials,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by Agent in connection with the Borrower Materials or the
Platform. In no event shall Agent or any of the Agent-Related Persons have any
liability to the Loan Parties, any Lender or any other person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in


126

--------------------------------------------------------------------------------





tort, contract or otherwise) arising out of any Loan Party’s or Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct. Each Loan Party further agrees that certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Loan Parties or their
securities) (each, a “Public Lender”). The Loan Parties shall be deemed to have
authorized Agent and its Affiliates and the Lenders to treat Borrower Materials
marked “PUBLIC” or otherwise at any time filed with the SEC as not containing
any material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws. All
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor” (or another similar
term). Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term).


17.10    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instru-ments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstand-ing or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.


17.11    Patriot Act; Due Diligence. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners. Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable costs
and charges for any such due diligence by Agent shall constitute Lender Group
Expenses hereunder and be for the account of Borrowers.


17.12    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.


17.13    KAC as Agent for Borrowers. Each Borrower hereby irrevocably appoints
KAC as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and


127

--------------------------------------------------------------------------------





the other Loan Documents (and any notice or instruction provided by
Administrative Borrower shall be deemed to be given by Borrowers hereunder and
shall bind each Borrower), (b) to receive notices and instructions from members
of the Lender Group (and any notice or instruction provided by any member of the
Lender Group to the Administrative Borrower in accordance with the terms hereof
shall be deemed to have been given to each Borrower), (c) to enter into Bank
Product Provider Agreements on behalf of Borrowers and their Subsidiaries, and
(d) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Revolving Loans and Letters of Credit and to exercise such
other powers as are reasonably incidental thereto to carry out the purposes of
this Agreement. It is understood that the handling of the Loan Account and
Collateral in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Lender Group shall not incur liability to any Borrower as a
result hereof. Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Loan Account and the Collateral in a combined fashion
since the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.


17.14    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


17.15    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other


128

--------------------------------------------------------------------------------





agreement or instrument that is a QFC (such support, “QFC Credit Support”; each
such QFC, a “Supported QFC”), the parties acknowledge and agree as follows with
respect to the resolution power of the Federal Deposit Insurance Corporation
under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)    As used in this Section 17.15, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(a)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Signature pages to follow.]










129

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed and delivered as of the date first above written.
 
 
BORROWERS:
 
 
 
 
 
 
 
KAISER ALUMINUM CORPORATION
 
 
 
 
 
 
 
By:
 
/s/ Neal West
 
 
 
 
Name: Neal West
 
 
 
 
Title: Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
KAISER ALUMINUM INVESTMENTS COMPANY
 
 
 
 
 
 
 
By:
 
/s/ Neal West
 
 
 
 
Name: Neal West
 
 
 
 
Title: Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
KAISER ALUMINUM FABRICATED PRODUCTS, LLC
 
 
 
 
 
 
 
By:
 
/s/ Neal West
 
 
 
 
Name: Neal West
 
 
 
 
Title: Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
KAISER ALUMINUM WASHINGTON, LLC
 
 
 
 
 
 
 
By:
 
/s/ Neal West
 
 
 
 
Name: Neal West
 
 
 
 
Title: Senior Vice President and Chief Financial Officer





--------------------------------------------------------------------------------





 
 
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION, as Agent, as Joint Lead
 
 
Arranger, as Joint Book Runner, and as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Moses Haris
 
 
Name:
 
Moses Harris
 
 
 
 
Its Authorized Signatory





--------------------------------------------------------------------------------





 
 
JPMORGAN CHASE BANK, N.A.,
 
 
as Joint Lead Arranger, as Joint Book Runner,
 
 
and as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Ling Li
 
 
Name:
 
Ling Li
 
 
 
 
Its Authorized Signatory Executive Director





--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A.,
 
 
as Syndication Agent and as a Lender
 
 
 
 
 
 
 
By:
 
/s/ James Fallahay
 
 
Name:
 
James Fallahay
 
 
 
 
Its Authorized Signatory





--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
 
 
By:
 
/s/ William Patton
 
 
Name:
 
William Patton
 
 
 
 
Its Authorized Signatory





--------------------------------------------------------------------------------





 
 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Sean Duggan
 
 
Name:
 
Sean Duggan
 
 
 
 
Its Authorized Signatory







--------------------------------------------------------------------------------






SCHEDULE C-1
COMMITMENTS
Lender
Revolver
Commitment
Total
Commitment
Wells Fargo Bank, National Association
$125,000,000
$125,000,000
JPMorgan Chase Bank, N.A.
$100,000,000
$100,000,000
Bank of America, N.A.
$70,000,000
$70,000,000
U.S. Bank National Association
$50,000,000
$50,000,000
Barclays Bank PLC - New York Branch
$30,000,000
$30,000,000
All Lenders
$375,000,000
$375,000,000









--------------------------------------------------------------------------------





SCHEDULE 1.1(c)


SIGNIFICANT SUBSIDIARIES


1.
Kaiser Aluminum Investments Company, a Delaware corporation

2.
Kaiser Aluminum Fabricated Products, LLC, a Delaware limited liability company

3.
Kaiser Aluminum Washington, LLC, a Delaware limited liability company











--------------------------------------------------------------------------------





SCHEDULE 3.1
CONDITIONS PRECEDENT
The obligation of each Lender to make its initial extension of credit provided
for in this Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
(a)    the Closing Date shall occur on or before November 29, 2019;


(b)    Agent shall have received a letter duly executed by each Loan Party
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests to be created by the Loan Documents;


(c)    Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral, and Agent shall have received searches reflecting the filing of all
such financing statements;


(d)    Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:
        
(i)    a completed Borrowing Base Certificate (which such Borrowing Base
Certificate shall be delivered in accordance with the provisions of Section 5.2
of this Agreement);


(ii)    the Control Agreements,


(iii)    the Controlled Account Agreements (as defined in the Guaranty and
Security Agreement),


(iv)    the Fee Letter,


(v)    the Flow of Funds Agreement,


(vi)    the Guaranty and Security Agreement,


(vii)    a completed Perfection Certificate for each of the Loan Parties,


(viii)    the Patent Security Agreement,


(ix)    the Trademark Security Agreement, and


(x)    a letter, in form and substance satisfactory to Agent, from JPMorgan
Chase Bank, N.A., in its capacity as administrative agent under the Existing
Credit Facility (“Existing Agent”) to Agent respecting the amount necessary to
repay in full all of the obligations of Borrowers and their respective
Subsidiaries owing under the Existing Credit Facility and obtain a release of
all of the Liens existing in favor of Existing Agent in and to the assets of
Borrowers and their respective Subsidiaries, together with termination
statements and other documentation evidencing the termination by Existing Agent
of its Liens in and to the properties and assets of Borrowers and their
respective Subsidiaries;






--------------------------------------------------------------------------------





(e)    Agent shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party’s Board of Directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party, (ii) authorizing specific officers of such Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party;


(f)    Agent shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, which
Governing Documents shall be (i) certified by the Secretary of such Loan Party,
and (ii) with respect to Governing Documents that are charter documents,
certified as of a recent date (not more than 30 days prior to the Closing Date)
by the appropriate governmental official;


(g)    Agent shall have received a certificate of status with respect to each
Loan Party, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;


(h)    Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.9 of this Agreement, the form
and substance of which shall be satisfactory to Agent;


(i)    Agent shall have received an opinion of the Loan Parties’ counsel in form
and substance satisfactory to Agent;


(j)    Borrowers shall have Excess Availability of not less than $150,000,000
after giving effect to the initial extensions of credit under this Agreement (if
any) and the payment of all fees and expenses required to be paid by Borrowers
on the Closing Date under this Agreement or the other Loan Documents;


(k)    Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches
and customary individual background checks for each Loan Party, and
(ii) OFAC/PEP searches and customary individual background searches for each
Loan Party’s senior management and key principals, the results of which shall be
satisfactory to Agent;


(l)    Agent shall have received an appraisal of (i) the Net Recovery Percentage
applicable to Borrowers’ and their respective Subsidiaries’ Inventory, and (ii)
the NOLV of Borrowers’ and their respective Subsidiaries’ M&E, in each case the
results of which shall be satisfactory to Agent;


(m)    Agent shall have received a set of projections of Borrowers for the
3-year period following the Closing Date (on a year-by-year basis, and for the
1-year period following the Closing Date, on a month-by-month basis), in form
and substance (including as to scope and underlying assumptions) satisfactory to
Agent;


(n)    Borrowers shall have reimbursed Agent for all Lender Group Expenses
incurred in connection with the transactions evidenced by this Agreement and the
other Loan Documents;


(o)    at least three Business Days prior to the Closing Date, (i) any Loan
Party that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver a Beneficial Ownership Certification in relation to
such Loan Party, which such Beneficial Ownership Certificate shall be complete
and accurate in all respects, and (ii) Agent shall have received from the Loan
Parties all “know your customer” materials reasonably requested of the Loan
Parties by Agent or any Lender; and






--------------------------------------------------------------------------------





(p)    Borrowers and each of their respective Subsidiaries shall have received
all licenses, approvals or evidence of other actions required by any
Governmental Authority in connection with the execution and delivery by
Borrowers or their respective Subsidiaries of the Loan Documents or with the
consummation of the Transactions.




--------------------------------------------------------------------------------





SCHEDULE 4.5(a)


REAL PROPERTY


Owned Real Property


Owner
Property Location
 
 
KAW
Trentwood
15000 E. Euclid Ave.
Spokane Valley, WA 99216 (Spokane County)
 
 
KAIC
Mead Parcel 6 and 5
Mead, WA 99021 (Spokane County)
 
 
KAFP
Tennalum
309 Industrial Drive
Jackson, TN 38301 (Madison County)
 
 
KAFP
Newark
600 Kaiser Drive
Heath, Ohio 43056 (Licking County)
 
 
KAFP
Sherman
4300 Highway 75 South
Sherman, TX 75090 (Grayson County)
 
 
KAFP
Bellwood
1901 Reymet Road
Richmond, VA 23237 (Chesterfield County)
 
 
KAFP
Los Angeles
6250 Bandini Blvd.
Commerce CA 90040-3168
 
 
KAFP
Florence
1547 Helton Drive
Florence, AL 35630







--------------------------------------------------------------------------------





Leased Real Property


Owner
Property Location
 
 
KAW
3401 N. Tschirley Road
Spokane Valley, WA 99216
 
 
KAFP
6573 W. Willis Road
Chandler, AZ 85226
 
 
KAFP
5205 Kaiser Drive
Kalamazoo, Michigan 49048
 
 
KAW
2425 Stevens Drive
Richland, WA 99352
 
 
KAFP
27422 Portola Parkway
Foothill Ranch, CA 92610
 
 
KAFP
31700 Telegraph Road, Suite 220
Bingham Farms, MI 48025
 
 
KAFP
6250 W. Allison Road
Chandler, AZ 85226















--------------------------------------------------------------------------------





SCHEDULE 4.6


DISCLOSED MATTERS


(a)


None.


(b)


None, except (i) as disclosed in the Company’s annual and quarterly reports
filed with the United States Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934 (the “34 Act”), or otherwise included in the
accruals and cost estimates disclosed in the Company’s 34 Act reports, and (ii)
a Notice of Penalty received from the Spokane Regional Clean Air Agency on
November 4, 2015 seeking to impose a $10,000 penalty.






--------------------------------------------------------------------------------





SCHEDULE 4.12


MATERIAL AGREEMENTS


None.








--------------------------------------------------------------------------------





SCHEDULE 4.15


CAPITALIZATION AND SUBSIDIARIES


(a)


Name
The Borrower’s Ownership in the Significant Subsidiary
Kaiser Aluminum Investments Company (“KAIC”)
100% directly owned by Kaiser Aluminum Corporation (the “Company”)
Kaiser Aluminum Fabricated Products, LLC (“KAFP”)
100% directly owned by KAIC and 100% indirectly owned by the Company
Kaiser Aluminum Washington, LLC (“KAW”)
100% directly owned by KAFP and 100% indirectly owned by the Company



(b)


Equity Interests in KAIC


Class of Stock
 
Common
100% directly owned by the Company



Equity Interests in KAFP


Class of Stock
 
N/A
100% directly owned KAIC and 100% indirectly owned by the Company



Equity Interests in KAW


Class of Stock
 
N/A
100% directly owned by KAFP and 100% indirectly owned by the Company



(c)


Name
Type of Entity
Kaiser Aluminum Corporation
Corporation
Kaiser Aluminum Investments Company
Corporation
Kaiser Aluminum Fabricated Products, LLC
Limited Liability Company
Kaiser Aluminum Washington, LLC
Limited Liability Company







--------------------------------------------------------------------------------





SCHEDULE 4.24


LOCATION OF INVENTORY AND M&E


Location
Trentwood
15000 E. Euclid Ave.
Spokane Valley, WA 99216 (Spokane County)
Tennalum
309 Industrial Drive
Jackson, TN 38301 (Madison County)
Newark
600 Kaiser Drive
Heath, Ohio 43056 (Licking County)
Sherman
4300 Highway 75 South
Sherman, TX 75090 (Grayson County)
Bellwood
1901 Reymet Road
Richmond, VA 23237 (Chesterfield County)
Los Angeles
6250 Bandini Blvd.
Commerce CA 90040-3168
Florence
1547 Helton Drive
Florence, AL 35630
3401 N. Tschirley Road
Spokane Valley, WA 99216
6573 W. Willis Road
Chandler, AZ 85226
5205 Kaiser Drive
Kalamazoo, Michigan 49048
2425 Stevens Drive
Richland, WA 99352





SCHEDULE 6.1(a)(ii)


EXISTING INDEBTEDNESS


1.
Senior notes in the aggregate principal amount of $375.0 million at October 31,
2019 issued pursuant to an Indenture by and between the Company and Wells Fargo
Bank, National Association, as trustee, in May 2016. The notes bear a stated
interest rate of 5.875% per annum which is payable semi-annually in arrears on
May 15 and November 15 of each year. The notes will mature on May 15, 2024,
subject to earlier repurchase or conversion. The notes are the “KAC 2024 Notes”
described in the Credit Agreement.







--------------------------------------------------------------------------------





SCHEDULE 6.1(a)(v)


EXISTING PURCHASE MONEY DEBT AND FINANCE LEASE OBLIGATIONS


1.
Capital leases for equipment with liabilities at September 30, 2019 totaling
$6,851,461.51.







--------------------------------------------------------------------------------





SCHEDULE 6.2


EXISTING LIENS


None.








--------------------------------------------------------------------------------





SCHEDULE 6.4


EXISTING INVESTMENTS


1.
Investments related to Kaiser Aluminum Fabricated Products Restoration Plan held
at Fidelity Investments as trustee for the plan.

2.
Cash deposits placed with the State of Washington or with financial
institution(s) on behalf of the State of Washington to fund, or provide
financial assurance of the ability of Kaiser Aluminum Fabricated Products, LLC
and Kaiser Aluminum Washington, LLC to fund, workers’ compensation claims and
workers’ compensation pensions.

3.
Workers’ compensation related escrow deposits with Broadspire, Arch, and Old
Republic.

4.
Cash deposit with City of Florence Electric Distribution Fund (utility deposit).

5.
Cash deposit with Southwest Gas (supplier of natural gas to the 6250 W. Allison
Road, Chandler, Arizona facility).

.




--------------------------------------------------------------------------------





SCHEDULE 6.10


EXISTING RESTRICTIONS


None.
















